Exhibit 10.1
 
EXECUTION COPY
 
AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 23, 2012 (this
“Amendment and Restatement Agreement”), to the Credit Agreement originally dated
as of July 17, 2006 and amended and restated as of October 19, 2009 and as
further amended prior to the date hereof (the “Second ARCA”) by and among
Windstream Corporation, the Lenders party hereto,  JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and Wells Fargo Bank, N.A., BNP
Paribas, Bank of America, N.A., Citibank, N.A., Goldman Sachs Bank USA, Morgan
Stanley Senior Funding Inc., Royal Bank of Canada, The Royal Bank of Scotland
plc, SunTrust Bank, Barclays Bank PLC, Deutsche Bank Securities Inc., Cobank ACB
and Union Bank, N.A., as Co-Documentation Agents.  Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to them in the
Amended Agreement (as defined below).
 
WHEREAS, the Borrower has requested an amendment to the Second ARCA pursuant to
which (a) the Borrower incurs indebtedness in the form of additional term loans
in an amount not exceeding $280,000,000 (such additional term loans, the
“Tranche A-3 New Term Loans”, and the Lenders providing such Tranche A-3 New
Term Loans, the “Tranche A-3 New Term Lenders”) to repay Revolving Loans
outstanding on the Third ARCA Effective Date (as defined in Section 5 hereof)
and to pay certain fees and expenses arising in connection with the transactions
contemplated hereby, (b) certain existing Tranche A-2 Lenders agree to convert
all or a portion of their Tranche A-2 Term Loans into Tranche A-3 Term Loans
(such loans, as converted, the “Tranche A-3 Converted Term Loans”, and the
Tranche A-2 Lenders converting such portion of their respective Tranche A-2 Term
Loans, the “Tranche A-3 Converted Term Lenders”), (c) future refinancing and
extensions of maturity of any Loan will be allowed, and (d) certain other
provisions of the Second ARCA will be amended; and
 
WHEREAS, (i) each Tranche A-3 New Term Lender has agreed to provide a Tranche
A-3 New Term Loan in the amount reflected for such Lender on Schedule 2.01 under
the heading “Tranche A-3 New Term Commitment”, (ii) each Tranche A-3 Converted
Term Lender has agreed to convert such portion of such Lender’s existing Tranche
A-2 Term Loans into a Tranche A-3 Converted Term Loan in the amount reflected
for such Lender on Schedule 2.01 under the heading “Tranche A-3 Converted Term
Commitment” and (iii) the Lenders party hereto agree to the other amendments
reflected herein and in the Amended Agreement, in each case on the terms and
subject to the conditions set forth herein and in the Amended Agreement;
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


SECTION 1.  Amendment and Restatement of the Second ARCA.  Effective as of the
Third ARCA Effective Date:
 
(a)      the Second ARCA is hereby amended and restated in its entirety in the
form of the Third Amended and Restated Credit Agreement set forth as Exhibit A
hereto (as so amended and restated, being referred to as the “Amended
Agreement”);
 
(b)      Exhibit A and Schedules 2.01, 3.06 and 3.12 to the Second ARCA are
hereby amended to reflect the information set forth on Exhibit B, Schedules
2.01, 3.06 and 3.12 hereto, respectively;
 
(c)      Schedule 2.01-B and Exhibits B-1, B-2, B-3, and F to the Second ARCA
are hereby deleted and Exhibits C, D and E shall be re-titled as Exhibits B, C
and D respectively; and
 
(d)      Exhibit G to the Second ARCA is hereby deleted and replaced in its
entirety with Exhibit E to the Amended Agreement, which is in the form of
Exhibit C to this Amendment and Restatement Agreement.
 
Except as set forth above, all schedules and exhibits to the Second ARCA, in the
forms thereof immediately prior to the Third ARCA Effective Date, will continue
to be schedules and exhibits to the Amended Agreement.
 
SECTION 2.  Concerning the Term Loans.  (a) On the Third ARCA Effective Date,
each Tranche A-3 New Term Lender shall make, severally but not jointly, a
Tranche A-3 New Term Loan in such principal amount equal to such Tranche A-3 New
Term Lender’s Tranche A-3 New Term Loan Commitment set forth on Schedule 2.01
attached hereto under the caption “Tranche A-3 New Term Loan Commitments”.
 
(a)      On the Third ARCA Effective Date, all or a portion of the Tranche A-2
Term Loan of each Tranche A-3 Converted Term Lender will be converted into a
Tranche A-3 Converted Term Loan in such principal amount equal to such Tranche
A-3 Converted Term Lender’s Tranche A-3 Converted Term Loan Commitment set forth
on Schedule 2.01 attached hereto under the caption “Tranche A-3 Converted
Commitments”, and for each Tranche A-2 Lender that is also a Tranche A-3
Converted Term Lender, such Tranche A-2 Lender’s Tranche A-2 Commitment shall be
reduced on the Third ARCA Effective Date in a principal amount equal to such
Tranche A-3 Converted Term Lender’s Tranche A-3 Converted Term Loan Commitment,
with such Tranche A-2 Lender’s remaining Tranche A-2 Commitment on the Third
ARCA Effective Date, if any, set forth on Schedule 2.01 attached hereto under
the caption “Tranche A-2 Commitments”.
 
SECTION 3.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment and Restatement Agreement, the Borrower represents
and warrants that:
 
 
 

--------------------------------------------------------------------------------

 


(a)      As of the date hereof and as of the Third ARCA Effective Date, this
Amendment and Restatement Agreement has been duly authorized, executed and
delivered by it.  This Amendment and Restatement Agreement (as of the date
hereof and as of the Third ARCA Effective Date) and the Amended Agreement (as of
the Third ARCA Effective Date) constitute its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
(b)      The representations and warranties of each Loan Party set forth in
Article 3 of the Amended Agreement and in the other Loan Documents that are
qualified by materiality are true and correct, and the representations and
warranties that are not so qualified are true and correct in all material
respects, in each case on and as of the date hereof (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty is true and correct in all material
respects as of such earlier date).
 
(c)      After giving effect to this Amendment and Restatement Agreement and the
transactions contemplated hereby, no Default has occurred and is continuing.
 
SECTION 4.  Effectiveness of this Amendment and Restatement Agreement.  This
Amendment and Restatement Agreement shall become effective as of the date
hereof, provided the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the signatures of the
Borrower, the Required Lenders, each Tranche A-3 Lender and the Administrative
Agent.
 
SECTION 5.  Effectiveness of Third Amended and Restated Credit Agreement.  The
effectiveness of the amendment and restatement of the Second ARCA in the form of
the Amended Agreement is subject to the satisfaction of the following conditions
precedent (the date on which all of such conditions shall first be satisfied,
the “Third ARCA Effective Date”):
 
(a)      This Amendment and Restatement Agreement shall have become effective in
accordance with Section 4.
 
(b)      That certain Master Assignment and Assumption Agreement dated the Third
ARCA Effective Date among the assignors named therein and the assignees named
therein (the “Master Assignment and Assumption”) shall have become effective in
accordance with its terms.
 
(c)      The conditions set forth in Section 4.03(a) and (b) of the Amended
Agreement shall be satisfied on and as of the Third ARCA Effective Date, and the
Administrative Agent shall have received a certificate dated as of the Third
ARCA Effective Date, and signed by the President, a Vice President or a
Financial Officer of the Borrower, to such effect.
 
 
 

--------------------------------------------------------------------------------

 


(d)      The Administrative Agent shall have received the favorable legal
opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to
the Loan Parties, (ii) Willkinson Barker Knauer, LLP, special regulatory counsel
for the Loan Parties and (iii) John P. Fletcher, Esq, general counsel of the
Borrower, in each case addressed to the Lenders, the Administrative Agent, the
Collateral Agent and each L/C Issuer dated the Third ARCA Effective Date, which
opinions shall be reasonably satisfactory to the Administrative Agent.  The
Borrower hereby requests such counsel to deliver such opinions.
 
(e)      The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of execution, delivery and performance of the Amendment and
Restatement Agreement, the performance of the Amended Agreement, and any other
legal matters relating to the Wireline Companies or the Loan Documents, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.
 
(f)      Each Loan Party not a party hereto shall have entered into a
reaffirmation agreement in form and substance reasonably satisfactory to the
Administrative Agent.
 
(g)      The Administrative Agent shall have received payment from the Borrower:
 
(i)         for the account of each Tranche A-3 New Term Lender that executes
and delivers a counterpart signature page to this Amendment and Restatement
Agreement at or prior to 5:00 p.m., New York City time, on February 23, 2012 (or
such later time as the Administrative Agent and the Borrower shall agree), an
upfront fee in an aggregate amount equal to:
 
(A)      0.125% of the Tranche A-3 New Term Commitment of such Lender, if such
Lender is not an assignor under the Master Assignment and Assumption, or
 
(B)      0.125% of an amount equal to the difference between (x) the Tranche A-3
New Term Commitment of such Lender and (y) the aggregate Revolving Commitments
of such Lender that are being sold and assigned pursuant to the Master
Assignment and Assumption, if such Lender is an assignor under the Master
Assignment and Assumption; and
 
(ii)         for the account of each Revolving Lender that assumes Revolving
Commitments pursuant to the Master Agreement and Assumption, an upfront fee in
an aggregate amount
 
 
 

--------------------------------------------------------------------------------

 


equal to 0.125% of the aggregate Revolving Commitments that are assumed by such
Revolving Lender pursuant to the Master Agreement and Assumption.
 
The upfront fee described in clauses (i) and (ii) above shall be payable in
immediately available funds and, once paid, such fee or any part thereof shall
not be refundable.
 
(h)      The Administrative Agent shall have received payment from the Borrower,
for the account of each Tranche A-3 Converted Term Lender that executes and
delivers a counterpart signature page to this Amendment and Restatement
Agreement at or prior to 5:00 p.m., New York City time, on February 23, 2012 (or
such later time as the Administrative Agent and the Borrower shall agree), an
extension fee (the “Extension Fee”) in an aggregate amount equal to 0.125% of
the Tranche A-3 Converted Term Commitment of such Lender.  The Extension Fee
shall be payable in immediately available funds and, once paid, such fee or any
part thereof shall not be refundable.
 
(i)      The Borrower shall have paid all fees and other amounts due and payable
pursuant to this Amendment and Restatement Agreement and the Engagement Letter
dated as of February 10, 2012, including, to the extent invoiced (each such
invoice to be accompanied by customary backup documentation), reimbursement or
payment of reasonable out-of-pocket expenses in connection with this Amendment
and Restatement Agreement and any other out-of-pocket expenses of the
Administrative Agent required to be paid or reimbursed pursuant to the Amended
Agreement, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent.
 
(j)      The Lenders shall have received, no later than three Business Days
prior to the Third ARCA Effective Date, all documentation and other information
about the Borrower and the Guarantors as has been reasonably requested by the
Administrative Agent or Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act, that has
been reasonably requested at least five Business Days in advance of the Third
ARCA Effective Date.
 
The Administrative Agent shall notify the Borrower and the Lenders  of the Third
ARCA Effective Date and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the Amended Agreement shall not become
effective, and the obligations of the Lenders to make, fund or convert Loans as
provided for herein will automatically terminate, if each of the conditions set
forth or referred to in this Section 5 has not been satisfied at or prior to
5:00 p.m., New York City time, on February 29, 2012 (it being understood that
any such failure of the Amended Agreement to become effective will not affect
any rights or obligations of any Person under the Second ARCA).
 
 
 

--------------------------------------------------------------------------------

 


SECTION 6.  Effect of Amendment.  (a) Except as expressly set forth herein or in
the Amended Agreement, this Amendment and Restatement Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Agents under the Amended
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Second ARCA or any other provision of the Second
ARCA or of any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle the Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Second ARCA, the Amended Agreement or
any other Loan Document in similar or different circumstances.
 
(a)      On and after the Third ARCA Effective Date, each reference in the
Second ARCA to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of
like import, and each reference to the “Credit Agreement” in any other Loan
Document shall be deemed a reference to the Amended Agreement.  This Amendment
and Restatement Agreement shall constitute a “Loan Document” for all purposes of
the Amended Agreement and the other Loan Documents.
 
(b)      In connection with the conversion of the Tranche A-2 Term Loans into
Tranche A-3 Converted Term Loans, each Tranche A-3 Converted Term Lender hereby
agrees to waive such amounts (if any) to which it is entitled to be compensated
by the Borrower pursuant to Section 2.15 of the Second ARCA in connection with
such conversion.
 
SECTION 7.  Governing Law.  THIS AMENDMENT AND RESTATEMENT AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
SECTION 8.  Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent promptly after receipt of a written request together with
customary backup documentation for its reasonable out-of-pocket expenses in
connection with this Amendment and Restatement Agreement, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent.
 
SECTION 9.  Counterparts.  This Amendment and Restatement Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same
instrument.  Delivery by facsimile or other electronic imaging means of an
executed counterpart of a signature page to this Amendment and Restatement
Agreement shall be effective as delivery of an original executed counterpart of
this Amendment and Restatement Agreement.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 10.  Headings.  Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment and
Restatement Agreement.
 
[Remainder of page intentionally blank]


 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent
 
 
 
By: 
/s/ Goh Siew Tan
   
Name: 
Goh Siew Tan
   
Title:
Vice President








 
[LENDERS]
 
 
 
By: 
[On file with the Administrative Agent]
   
Name: 
     
Title:
 








 
WINDSTREAM CORPORATION
 
 
By: 
/s/ Jeffrey R. Gardner
   
Name: 
Jeffrey R. Gardner
   
Title:
President and Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 
 
Exhibit A






Form of Third Amended and Restated Credit Agreement
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXECUTION COPY
 

 

 
 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
originally dated as of
July 17, 2006
as amended and restated as of
February 23, 2012
by and among
WINDSTREAM CORPORATION
(formerly known as ALLTEL HOLDING CORP.),
 
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
and
WELLS FARGO BANK N.A.
BNP PARIBAS
BANK OF AMERICA, N.A.
CITIBANK, N.A.
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING INC.
ROYAL BANK OF CANADA
THE ROYAL BANK OF SCOTLAND PLC
SUNTRUST BANK
BARCLAYS BANK PLC
DEUTSCHE BANK SECURITIES INC.
COBANK ACB
UNION BANK N.A.
as Co-Documentation Agents
___________________________
J.P. MORGAN SECURITIES INC.
as Bookrunner and Lead Arranger

 
WELLS FARGO BANK N.A.
BNP PARIBAS
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED
CITIBANK, N.A.
GOLDMAN SACHS BANK USA
MORGAN STANLEY SENIOR FUNDING INC.
RBC CAPITAL MARKETS
RBS SECURITIES INC.
SUNTRUST ROBINSON HUMPHREY, INC.
BARCLAYS CAPITAL
DEUTSCHE BANK SECURITIES INC.
COBANK ACB
UNION BANK N.A.
as Joint Bookrunners and Joint Arrangers
 

 

 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

       
Page
 
ARTICLE 1
Definitions
 
Section 1.01.
 
Defined Terms
 
5
Section 1.02.
 
Classification of Loans and Borrowings
 
55
Section 1.03.
 
Terms Generally
 
55
Section 1.04.
 
Accounting Terms; GAAP
 
55
Section 1.05.
 
Pro Forma Calculations
 
56
 
ARTICLE 2
The Credits
 
Section 2.01.
 
Loans
 
56
Section 2.02.
 
Loans and Borrowings
 
59
Section 2.03.
 
Requests for Borrowings
 
60
Section 2.04.
 
Letters of Credit
 
61
Section 2.05.
 
Funding of Borrowings
 
66
Section 2.06.
 
Interest Elections
 
66
Section 2.07.
 
Termination, Reduction and Extension of Commitments
 
68
Section 2.08.
 
Repayment of Loans; Evidence of Debt
 
72
Section 2.09.
 
Scheduled Amortization of Term Loans
 
73
Section 2.10.
 
Optional and Mandatory Prepayment of Loans
 
75
Section 2.11.
 
Fees
 
77
Section 2.12.
 
Interest
 
78
Section 2.13.
 
Alternate Rate of Interest
 
79
Section 2.14.
 
Increased Costs
 
79
Section 2.15.
 
Break Funding Payments
 
81
Section 2.16.
 
Taxes
 
81
Section 2.17.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
84
Section 2.18.
 
Mitigation Obligations; Replacement of Lenders
 
86
Section 2.19.
 
Refinancing Amendments
 
86
 
ARTICLE 3
Representations and Warranties
 
Section 3.01.
 
Organization; Powers
 
88
Section 3.02.
 
Authorization; Enforceability
 
88
Section 3.03.
 
Governmental Approvals; No Conflicts
 
88
Section 3.04.
 
Financial Condition; No Material Adverse Change
 
89
Section 3.05.
 
Properties
 
89
Section 3.06.
 
Litigation and Environmental Matters
 
90
Section 3.07.
 
Compliance with Laws and Agreements
 
90
Section 3.08.
 
Investment and Holding Company Status
 
90
Section 3.09.
 
Taxes
 
90




 
i

--------------------------------------------------------------------------------

 



Section 3.10.
 
ERISA
 
90
Section 3.11.
 
Disclosure
 
91
Section 3.12.
 
Subsidiaries
 
91
Section 3.13.
 
Insurance
 
91
Section 3.14.
 
Labor Matters
 
91
Section 3.15.
 
Solvency
 
92
Section 3.16.
 
Licenses; Franchises
 
92
Section 3.17.
 
OFAC
 
93
 
ARTICLE 4
Conditions
 
Section 4.01.
 
[Reserved]
 
93
Section 4.02.
 
[Reserved]
 
93
Section 4.03.
 
Each Credit Event
 
93
 
ARTICLE 5
Affirmative Covenants
 
Section 5.01.
 
Financial Statements; Ratings Change and Other Information
 
94
Section 5.02.
 
Notices of Material Events
 
96
Section 5.03.
 
Information Regarding Collateral
 
97
Section 5.04.
 
Existence; Conduct of Business
 
97
Section 5.05.
 
Payment of Obligations
 
97
Section 5.06.
 
Maintenance of Properties; Insurance; Casualty and Condemnation
 
98
Section 5.07.
 
Books and Records; Inspection Rights
 
98
Section 5.08.
 
Compliance with Laws
 
99
Section 5.09.
 
Use of Proceeds and Letters of Credit
 
99
Section 5.10.
 
Additional Subsidiaries
 
99
Section 5.11.
 
Further Assurances
 
00
Section 5.12.
 
Rated Credit Facilities
 
100
Section 5.13.
 
Windstream Communications
 
100
 
ARTICLE 6
Negative Covenants
 
Section 6.01.
 
Indebtedness; Certain Equity Securities
 
101
Section 6.02.
 
Liens
 
104
Section 6.03.
 
Fundamental Changes
 
106
Section 6.04.
 
Investments, Loans, Advances, Guarantees and Acquisitions
 
106
Section 6.05.
 
Asset Sales
 
109
Section 6.06.
 
Sale and Leaseback Transactions
 
111
Section 6.07.
 
Swap Agreements
 
111
Section 6.08.
 
Restricted Payments; Certain Payments of Debt
 
111
Section 6.09.
 
Transactions with Affiliates
 
114
Section 6.10.
 
Restrictive Agreements
 
115
Section 6.11.
 
Amendment of Material Documents
 
116
Section 6.12.
 
Change in Fiscal Year
 
116
Section 6.13.
 
[Reserved]
 
116




 
ii

--------------------------------------------------------------------------------

 



Section 6.14.
 
Interest Coverage Ratio
 
117
Section 6.15.
 
Leverage Ratio
 
117
 
ARTICLE 7
Events of Default
   
ARTICLE 8
The Agents
   
ARTICLE 9
Miscellaneous
 
Section 9.01.
 
Notices
 
122
Section 9.02.
 
Waivers; Amendments
 
123
Section 9.03.
 
Expenses; Indemnity; Damage Waiver
 
126
Section 9.04.
 
Successors and Assigns
 
127
Section 9.05.
 
Survival
 
132
Section 9.06.
 
Counterparts; Integration; Effectiveness
 
132
Section 9.07.
 
Severability
 
132
Section 9.08.
 
Right of Setoff
 
132
Section 9.09.
 
Governing Law; Jurisdiction; Consent to Service Of Process
 
133
Section 9.10.
 
WAIVER OF JURY TRIAL
 
134
Section 9.11.
 
Headings
 
134
Section 9.12.
 
Confidentiality
 
134
Section 9.13.
 
USA PATRIOT ACT
 
135
Section 9.14.
 
Interest Rate Limitation
 
135
Section 9.15.
 
Amendments to Security Documents
 
136
Section 9.16.
 
No Fiduciary Duty
 
136



SCHEDULES:
 
Schedule 1.01-A – Additional Facility Obligations
Schedule 1.01-B – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 3.05 – Real Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.12 – Subsidiaries
Schedule 3.13 – Insurance
Schedule 5.10 – Certain Regulated Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.06 – Sale and Leaseback Transactions
Schedule 6.09 – Transactions with Affiliates
Schedule 6.10 – Existing Restrictions
 


 
iii

--------------------------------------------------------------------------------

 


 
EXHIBITS:
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Guarantee Agreement
Exhibit C
–
Form of Security Agreement
Exhibit D
–
Form of Pari Passu Intercreditor Agreement
Exhibit E
–
Form of Conversion Agreement

 


 
iv

--------------------------------------------------------------------------------

 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT originally dated as of July 17,
2006, as amended and restated as of February 23, 2012, by and among WINDSTREAM
CORPORATION (formerly known as ALLTEL HOLDING CORP.), the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent and
WELLS FARGO BANK, N.A., BNP PARIBAS, BANK OF AMERICA, N.A., CITIBANK, N.A.,
GOLDMAN SACHS BANK USA, MORGAN STANLEY SENIOR FUNDING INC., ROYAL BANK OF
CANADA, THE ROYAL BANK OF SCOTLAND, PLC, SUNTRUST BANK, BARCLAYS BANK PLC,
DEUTSCHE BANK SECURITIES INC., COBANK ACB and UNION BANK, N.A., as
Co-Documentation Agents.


 
PRELIMINARY STATEMENTS
 
The Original Credit Agreement has been amended and restated in the form of the
First ARCA and, through the Second Amendment and Restatement Agreement, the
Second ARCA (such terms and other capitalized terms used in these preliminary
statements being defined in Section 1.01 hereof).  Pursuant to the Third
Amendment and Restatement Agreement, and upon satisfaction of the conditions set
forth therein, the Second ARCA is being further amended and restated in the form
of this Amended Agreement.
 
The parties hereto agree as follows:
 
 
ARTICLE 1
Definitions
 
Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“2006 Equity Incentive Plan” means Windstream Corporation’s 2006 Equity
Incentive Plan, attached as Annex G to the Registration Statement.
 
“2007 Amendment Effective Date” means February 27, 2007.
 
“2015 Commitment Fee Rate” means, for any day, a rate per annum equal to (a) if
the Leverage Ratio on the most recent determination date is 2.00 to 1.0 or
higher, 0.50% and (b) otherwise, 0.40%.  For purposes of this definition, (x)
the Leverage Ratio shall be determined as of the end of each Fiscal Quarter
based on the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or 5.01(b) and (y) each change in the 2015 Commitment Fee Rate
resulting from a change in the Leverage Ratio shall be effective during the
period from and including the day when the Administrative Agent receives the
financial statements indicating such change to but excluding the effective date
of the next such change; provided that, at the option of the Administrative
Agent (or at the request of the Required Lenders), if the Borrower fails to
deliver consolidated financial statements to the Administrative Agent as and
when
 


 
5

--------------------------------------------------------------------------------

 


required by Section 5.01(a) or 5.01(b), the 2015 Commitment Fee Rate will be
that set forth in clause (a) above during the period from the expiration of the
time specified for such delivery until such financial statements are so
delivered.
 
“2013 Notes” means the 81/8% senior unsecured notes due 2013 of the Borrower
issued under Rule 144A under the Securities Act on or prior to the Effective
Date in an aggregate principal amount of $800,000,000.
 
“2015 Revolving Commitment” means, with respect to each 2015 Revolving Lender,
the commitment of such 2015 Revolving Lender to make Revolving Loans and to
acquire participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  As of the Third
ARCA Effective Date, the initial amount of each 2015 Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01 under the caption “2015
Revolving Commitment” or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its 2015 Revolving Commitment.
 
“2015 Revolving Credit Exposure” means, with respect to any 2015 Revolving
Lender at any time, the sum of the outstanding principal amount of such Lender’s
2015 Revolving Loans and its LC Exposure at such time.
 
“2015 Revolving Lender” means a Lender with a 2015 Revolving Commitment or, if
the 2015 Revolving Commitments have terminated or expired, a Lender with a 2015
Revolving Credit Exposure.
 
“2015 Revolving Loan” means a Loan made by a 2015 Revolving Lender pursuant to a
2015 Revolving Commitment.
 
“2016 Notes” means the 85/8% senior unsecured notes due 2016 of the Borrower
issued to Alltel on or prior to the Effective Date in an aggregate principal
amount of $1,746,000,000.
 
“2019 Notes” means the 7% senior unsecured notes due 2019 of the Borrower issued
under Rule 144A under the Securities Act in an aggregate principal amount not in
excess of $500,000,000.
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“AC Holdings” means Windstream Holdings of the Midwest, a Nebraska corporation
(formerly known as Alltel Communications Holdings of the Midwest, Inc.).
 
“AC Holdings Bonds” means the 63/4% Notes due 2028 issued by AC Holdings in an
aggregate principal amount not to exceed $100,000,000.
 


 
6

--------------------------------------------------------------------------------

 
 
 
“AC Holdings Indenture” means the Indenture dated as of February 23, 1998 under
which the AC Holdings Bonds were issued.
 
“Accelerated Tranche A-3 Maturity Date” means September 15, 2015.
 
“Acquisition” means any purchase or acquisition by any Wireline Company in a
single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to Control such
other Person or (b) all or substantially all of the assets of, or assets
comprising a division, unit or line of business of, another Person, whether or
not involving a merger or consolidation with such other Person.  “Acquire” has a
meaning correlative thereto.
 
“Act” has the meaning specified in Section 9.13.
 
“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not at the relevant time of
determination an existing Lender and that agrees to provide any portion of any
(a) Incremental Loans in accordance with Section 2.01(g) or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.19.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and its permitted successors in such capacity as provided in Article
8.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.
 
“Agreement”, when used with reference to this Agreement, means the Amended
Agreement, as it may be further amended from time to time.
 
“Alltel” means Alltel Corporation, a Delaware corporation.
 
“Alltel Georgia” means Windstream Georgia Communications Corp., a Georgia
corporation (formerly known as Alltel Georgia Communications Corp.).
 


 
7

--------------------------------------------------------------------------------

 


 
“Alltel Georgia Bonds” means the 61/2% Debentures due 2013 issued by Alltel
Georgia in an aggregate principal amount of $80,000,000.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in effect on such day plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, Federal Funds Effective
Rate or Adjusted LIBO Rate, respectively.
 
“Amended Agreement” means this Third Amended and Restated Credit Agreement dated
as of February 23, 2012.
 
“Applicable Leveraged-Based Rate” means, (a) with respect to 2015 Eurodollar
Revolving Loans and 2015 ABR Revolving Loans, in each case for any day, the
percentage per annum corresponding to the Leverage Ratio on such day as set
forth in the table below in the relevant column:
 
Leverage Ratio
2015 Eurodollar Revolving Loans
2015 ABR Revolving Loans
Category 1
 ≥ 3.25 to 1.0
2.25%
1.25%
Category 2
 < 3.25 to 1.0  but
≥ 3.00 to 1.0
2.00%
1.00%
Category 3
 < 3.00 to 1.0  but
≥ 2.75 to 1.0
1.75%
0.75%
Category 4
< 2.75 to 1.0
1.50%
0.50%



 
and (b) with respect to the Tranche A-3 Term Loans, in each case for any day,
the percentage per annum corresponding to the Leverage Ratio on such day as set
forth in the table below in the relevant column:
 


 
8

--------------------------------------------------------------------------------

 




 
Leverage Ratio
Tranche A-3 Term Loans (Eurodollar Loans)
Tranche A-3 Term Loans (ABR Loans)
Category 1
 ≥ 4.00 to 1.00
2.50%
1.50%
Category 2
 < 4.00 to 1.00  but
≥ 3.25 to 1.00
2.25%
1.25%
Category 3
 < 3.25 to 1.00  but
≥ 3.00 to 1.00
2.00%
1.00%
Category 4
< 3.00 to 1.00
1.75%
0.75%



 
For purposes of the foregoing clauses (a) and (b), (i) the Applicable
Leveraged-Based Rate shall be determined as of the end of each Fiscal Quarter
based upon the Borrower’s annual or quarterly consolidated financial statements
delivered pursuant to Section 5.01(a) or (b) and (ii) each change in the
Applicable Leveraged-Based Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that, at the option of the
Administrative Agent (or at the request of the Required Revolving Lenders (for
any Revolving Loans) or the Required Tranche A-3 Lenders (for any Tranche A-3
Term Loans), the Leverage Ratio shall be deemed to be in Category 1 if the
Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Sections 5.01(a) and (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered.
 
“Applicable Merger” has the meaning specified in Section 6.02(d).
 
“Applicable Rate” means, for any day and for any Loan, the following percentages
per annum set forth opposite such Loans:
 
Class
Eurodollar Loans
ABR Loans
2015 Revolving Loans
Applicable Leverage-Based Rate for 2015 Eurodollar Revolving Loans
Applicable Leverage-Based Rate for 2015 ABR Revolving Loans
Tranche A-2 Term Loan
2.25%
1.25%
Tranche A-3 Term Loan
Applicable Leverage-Based Rate for Tranche A-3 Term Loans (Eurodollar Loans)
Applicable Leverage-Based Rate for Tranche A-3 Term Loans (ABR Loans)





 
9

--------------------------------------------------------------------------------

 




Class
Eurodollar Loans
ABR Loans
Tranche B-1 Term Loan
1.50%
0.50%
Tranche B-2 Term Loan
2.75%
1.75%
Incremental Loan
Rate specified in the Incremental Facility Amendment



 
 “Applicable Transaction” has the meaning specified in the definition of
“Pro-Forma Basis”
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Asset Disposition” means (a) any sale, lease, transfer or other disposition
(including pursuant to a Sale and Leaseback Transaction) of any assets of any
Wireline Company pursuant to Section 6.05(b)(ii), (h), (k) or (n), (b) the
issuance by any Subsidiary of any Equity Interest, or (c) the receipt by any
Subsidiary of any capital contribution, other than (x) any such issuance of an
Equity Interest to, or the receipt of any such capital contribution from,
another Wireline Company and (y) directors’ qualifying shares and shares issued
to foreign nationals to the extent required by applicable law; provided that any
single transaction or series of related transactions that involves assets or
Equity Interests having a Fair Market Value of less than $25,000,000 shall not
be deemed to be an Asset Disposition.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Assumed Bonds” means the AC Holdings Bonds, the Alltel Georgia Bonds and the
Assumed Valor Bonds.
 
“Assumed Valor Bonds” means the Valor Bonds.
 
“Attributable Debt” in respect of a Sale and Leaseback Transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such Sale and
Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
will be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.
 
“Available Cash” means, on any date of determination, an amount (which may be a
negative amount) equal to the sum of the following in respect of the Wireline
Companies on a consolidated basis for the period commencing on the first day of
the first Fiscal Quarter commencing after the Effective Date and ending on the
last day of the most recent Fiscal Quarter for which a certificate shall have
been delivered to the
 


 
10

--------------------------------------------------------------------------------

 

 
Administrative Agent pursuant to Section 5.01(c) (and which the Administrative
Agent shall have had an opportunity to review for not less than five Business
Days):
 
(a)      Consolidated Adjusted EBITDA for such period; plus
 
(b)      to the extent not included in calculating such Consolidated Adjusted
EBITDA, any extraordinary or non-recurring cash gain during such period, other
than any such gain resulting from any sale, transfer or other disposition of
assets; minus
 
(c)      without duplication and to the extent included in determining such
Consolidated Adjusted EBITDA, the sum of (i) Consolidated Cash Interest Expense
for such period, except to the extent constituting Restricted Payments; (ii) all
taxes of the Wireline Companies paid in cash during such period; and (iii) any
extraordinary or nonrecurring loss, expense or charge paid in cash during such
period; provided that amounts shall be included in this clause (c) for any
period only to the extent not duplicative of any cost or expense which was (x)
included in determining Consolidated Adjusted Net Income for such period and (y)
not been added back to such Consolidated Adjusted Net Income in determining
Consolidated Adjusted EBITDA for such period.
 
“Available Distributable Cash” means, on any date of determination, an amount
(which may be a negative amount) equal to the sum of:
 
(a)      Available Cash as of such date of determination; minus
 
(b)      without duplication, the sum of the following amounts, in each case for
the period commencing on the Effective Date and ending on such date of
determination:
 
(i)      the aggregate amount of Restricted Payments made by the Wireline
Companies during such period, other than any such Restricted Payments (A) made
to another Wireline Company, (B) paid from Available Equity Proceeds, (C) made
as a part of the Transactions, (D) permitted under clause (ii), (ix) or (xii) of
Section 6.08(a) or (E) permitted under clause (x) of Section 6.08(a) to the
extent not exceeding the amount of cash and Cash Equivalents owned by Valor
immediately prior to, and by the Borrower immediately after giving effect to,
the Merger;
 
(ii)      the aggregate amount of Investments, determined net (without
duplication of any other netting) of the aggregate amount of cash proceeds
received by the Wireline Companies from any subsequent sale or repayment
thereof, made by the Wireline Companies during such period, other than any such
Investments (A) in connection with a Permitted Acquisition, but only to the
extent made or funded with (i) Equity Interests of the Borrower, (ii) the
proceeds of Permitted Additional Debt, (iii) the proceeds of Permitted Pari
Passu Indebtedness, (iv) the proceeds of Revolving Loans but only to the extent
such Revolving Loans have been refinanced within 60 days with Permitted
Additional Debt, Incremental Loans consisting of term loans, Permitted Pari
Passu Indebtedness or Available Equity Proceeds or (v) Incremental Loans
consisting of term loans, (B) in connection with a Permitted Asset Exchange, but
only to the extent the consideration paid by the Wireline Companies consists of
assets or
 


 
11

--------------------------------------------------------------------------------

 


properties (other than cash) or cash consideration funded with the proceeds of
Permitted Additional Debt, (C) in any Collateral Support Party (except, in the
case of any Investment by a Loan Party in a Collateral Support Party that is not
a Loan Party, to the extent that the distribution or repayment to such Loan
Party of such Investment is not at the date of determination permitted without
any prior governmental approval (that has not been obtained) or directly or
indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Collateral Support Party or its equity holders), (D) funded
from Available Equity Proceeds, (E) permitted under clause (a), (b), (g), (h),
(j), (k), (l), (m), (n) (but only to the extent such Investment is reflected in
and duplicative of all or a portion of a Permitted Acquisition), (o), (p) or (q)
of Section 6.04 or (F) in connection with the acquisition of CT Communications,
Inc., and its subsidiaries;
 
(iii)      the aggregate amount of payments made by the Wireline Companies to
repay, prepay, redeem, defease or acquire for value at or prior to stated
maturity, or to refund, refinance or exchange, any Indebtedness (other than
(A) Revolving Loans hereunder, (B) any of the Refinancings, or (C) any
Indebtedness incurred pursuant to Section 6.01(a)(v) unless such Indebtedness is
a Distribution Advance) or make any other scheduled, mandatory or voluntary
payment of any such Indebtedness, other than (x) any such payments funded from
(1) Available Equity Proceeds, (2) the proceeds of Permitted Additional Debt,
(3) the proceeds of Credit Agreement Refinancing Indebtedness, (4) the proceeds
of Permitted Pari Passu Indebtedness, (5) the proceeds of Incremental Loans, or
(6) the proceeds of Permitted Refinancing Indebtedness and (y) any such payments
in respect of Restricted Indebtedness made pursuant to Section 6.08(b)(v); and
 
(iv)      the aggregate amount of Capital Expenditures made during such period,
other than Capital Expenditures financed with (1) Available Equity Proceeds, (2)
Reinvestment Funds or (3) the proceeds of a Debt Issuance (other than proceeds
of Revolving Loans).
 
“Available Equity Proceeds” means, on any date of determination, an amount equal
to the sum of the following amounts, in each case for the period commencing on
the Effective Date and ending on such date of determination:
 
(a)      the aggregate amount of Net Proceeds of any Equity Issuances (excluding
Equity Issuances of Disqualified Stock but including Equity Issuances pursuant
to the conversion or exchange of Indebtedness or Disqualified Stock) during such
period; minus
 
(b)      the aggregate amount of such Net Proceeds of Equity Issuances which
have been applied prior to such date of determination to fund any of the
following payments, without duplication:
 
(i)      all or a portion of the consideration payable by the Wireline Companies
in connection with a Permitted Acquisition;
 


 
12

--------------------------------------------------------------------------------

 




 
(ii)      Capital Expenditures;
 
(iii)      any other Investments, determined net (without duplication of any
other netting) of the aggregate amount of cash proceeds received by the Wireline
Companies from any subsequent sale or repayment thereof, made by the Wireline
Companies (other than (A) Investments in any Collateral Support Party (except,
in the case of any Investment by a Loan Party in a Collateral Support Party that
is not a Loan Party, to the extent that the distribution or repayment to such
Loan Party of such Investment is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or directly
or indirectly, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Collateral Support Party or its equity holders); and (B)
Investments permitted under clause (b), (h), (j), (k), (o), (n) (but only to the
extent such Investment is reflected in and duplicative of all or a portion of a
Permitted Acquisition) or (q) of Section 6.04);
 
(iv)      Restricted Payments made by the Wireline Companies (other than
Restricted Payments to any Wireline Company); provided that any such Restricted
Payment by a Wireline Company to any other Person (other than another Wireline
Company) which is made with the proceeds of a substantially contemporaneous
Restricted Payment from another Wireline Company shall be deemed to be a single
Restricted Payment for these purposes; and
 
(v)      any payments made by the Wireline Companies to repay, prepay, redeem,
defease or acquire for value at or prior to stated maturity, or to refund,
refinance or exchange any Indebtedness (other than (i) Revolving Loans hereunder
or (ii) any Indebtedness incurred pursuant to Section 6.01(a)(v), unless such
Indebtedness is a Distribution Advance) or make any other scheduled, mandatory
or voluntary payment of any such Indebtedness.
 
“BBA LIBOR” has the meaning specified in the definition of “LIBO Rate”.
 
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
 “Borrower” means Windstream Corporation, a Delaware corporation, together with
its successors (as successor to ALLTEL Holding Corp., a Delaware corporation,
pursuant to the Merger, and previously known as Valor).
 


 
13

--------------------------------------------------------------------------------

 


 
“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Wireline Companies
that are (or should be) set forth in a consolidated statement of cash flows of
the Wireline Companies for such period prepared in accordance with GAAP and (b)
any Capital Lease Obligations incurred by the Wireline Companies during such
period in connection with any such capital expenditures, but excluding (i) the
Merger and Permitted Acquisitions, (ii) the purchase price of equipment that is
purchased substantially contemporaneously with the trade-in of existing
equipment but only to the extent such purchase price does not exceed the credit
granted by the seller of such equipment for the equipment being traded in at
such time or (iii) any capital expenditure paid for (or that will be paid for)
with RUS Grant Funds.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that if at any time the obligations of such Person in respect of an
operating lease are required to be recharacterized as Capital Lease Obligations
as a result of a change in GAAP after the date hereof, then for purposes hereof
such Person’s obligations under such operating lease shall not, following the
date of such recharacterization, be deemed Capital Lease Obligations.
 
“Cash Collateral Account” has the meaning specified in Section 8 of the Security
Agreement.
 
“Cash Consideration” means the consideration received by the Wireline Companies
for any Asset Disposition that is in the form of cash, Cash Equivalents or
Replacement Assets or a combination of the foregoing.  For purposes of this
provision, each of the following will be deemed to be cash:
 
(a)      any liabilities (as shown on the Borrower’s most recent balance sheet)
of the Wireline Companies (other than contingent liabilities, Restricted
Indebtedness and liabilities to the extent owed to any Wireline Company) that
are assumed by the transferee of any such assets or Equity Interests pursuant to
a written assignment and
 


 
14

--------------------------------------------------------------------------------

 


assumption agreement that releases the applicable Wireline Companies from
further liability therefor;
 
(b)      any securities, notes or other obligations received by the Wireline
Companies from such transferee that are converted by the Wireline Companies into
Cash Equivalents or Replacement Assets within 180 days of the receipt thereof
(to the extent of the Cash Equivalents or Replacement Assets received in that
conversion); and
 
(c)      any Designated Noncash Consideration received by the Wireline Companies
in such Asset Disposition having an aggregate Fair Market Value, taken together
with all other Designated Noncash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of (x) 1.5% of
Total Assets at such time and (y) $100,000,000 (with the Fair Market Value of
each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value).
 
“Cash Equivalents” means:
 
(a)      dollars and foreign currency received in the ordinary course of
business or exchanged into dollars within 180 days;
 
(b)      securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (provided that
the full faith and credit of the United States is pledged in support thereof),
maturing, unless such securities are deposited to defease any Indebtedness, not
more than one year from the date of acquisition;
 
(c)      certificates of deposit and eurodollar time deposits with maturities of
one year or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding one year and overnight bank deposits, in each case,
with any Lender Party or any domestic commercial bank having capital and surplus
in excess of $500,000,000 and a rating at the time of acquisition thereof of P-1
or better from Moody’s or A-1 or better from S&P;
 
(d)      repurchase obligations for underlying securities of the types described
in clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;
 
(e)      commercial paper issued by a corporation (other than an Affiliate of
the Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each
case maturing within one year after the date of acquisition;
 
(f)      securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than one year from the date of acquisition; and
 
(g)      money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition.
 


 
15

--------------------------------------------------------------------------------

 


 
“Cash Management Agreements” means all agreements between the Borrower and any
Lender or any Affiliate of a Lender (determined at the time such agreement is
designated as a Cash Management Agreement pursuant to Section 20 of the Security
Agreement) in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds.
 
“Casualty Event” means any casualty or other insured damage to any property of
any Wireline Company with a fair market value immediately prior to such event of
at least $10,000,000, or any taking of any such property under power of eminent
domain or by condemnation or similar proceeding, or any transfer of any such
property in lieu of a condemnation or similar taking thereof.
 
      “Change in Law” means (a) the adoption of any law, rule or regulation
after the Third ARCA Effective Date, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Third ARCA Effective Date or (c) compliance by any Lender,
Issuing Bank or Participant (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Third
ARCA Effective Date; provided however, that notwithstanding anything herein to
the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.


“Change of Control” means the occurrence of any of the following:
 
(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the Beneficial Owner, directly or indirectly,
of 50% or more of the voting power of the Voting Stock of the Borrower;
 
(b)      the first day on which a majority of the members of the board of
directors of the Borrower are not Continuing Directors;
 
(c)      the Borrower consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into any Wireline Company, in
any such event pursuant to a transaction in which any of the outstanding Voting
Stock of the Borrower or such other Person is converted into or exchanged for
cash, securities or other property, other than any such transaction where (i)
the Voting Stock of the Borrower outstanding immediately prior to such
transaction continues as, or is converted into or exchanged for Voting Stock
(other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person (immediately after giving effect to such
issuance) and (ii) immediately after such transaction, no “person” or “group”
(as such terms are used in
 


 
16

--------------------------------------------------------------------------------

 
 


Section 13(d) and 14(d) of the Exchange Act) becomes, directly or indirectly,
the Beneficial Owner of 50% or more of the voting power of the Voting Stock of
the surviving or transferee Person; or
 
(d)      the occurrence of any “Change in Control” (or similar event, however
denominated) under any indenture or other agreement in respect of Material
Indebtedness, except for (i) a “Change of Control” under the Valor Indenture
resulting from the Merger or (ii) a “Change of Control” under the Peach 2007
Indenture, the Peach 2009 Indenture or the Peach 2010 Indenture resulting from
the Peach Merger so long as no Wireline Company (other than a Peach Group Member
or the Borrower) is an obligor in respect of any Indebtedness outstanding under
any of the indentures described in this clause (ii); provided, that without
limiting the foregoing clauses (i) and (ii), the occurrence of any “Change in
Control” (or similar event, however denominated) under any indenture or other
agreement in respect of Material Indebtedness permitted under Section
6.01(a)(viii) or 6.01(a)(ix) the effect of which is limited to providing the
holders of such Indebtedness the right to require the prepayment, repurchase,
redemption or defeasance of such Indebtedness (any such right with respect to
any Indebtedness, a “Repurchase Right”) shall not constitute a “Change of
Control” so long as, within 60 days following the date on which such “Change in
Control” (or similar event, however denominated) first occurs, the holders of
such Indebtedness no longer have a Repurchase Right with respect to such
Indebtedness (including as a result of the repayment, repurchase, redemption or
defeasance of such Indebtedness or the satisfaction by the obligor in respect of
such Indebtedness of its obligation to offer to prepay, repurchase, redeem or
defease such Indebtedness (and, if applicable, to actually prepay, repurchase,
redeem or defease such Indebtedness) in accordance with the terms thereof) with
respect to such “Change in Control” (or similar event, however denominated)
 
“Charges” has the meaning specified in Section 9.14.
 
“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are 2015 Revolving Loans,
Tranche A-2 Term Loans, Tranche A-3 Term Loans, Tranche B-1 Term Loans, Tranche
B-2 Term Loans, Incremental Loans, Other Revolving Loans or Other Term Loans,
(b) when used in reference to any Commitment, refers to whether such Commitment
is a 2015 Revolving Commitment, Tranche A Commitment, Tranche A-2 Commitment,
Tranche A-3 Commitment, Tranche B-1 Commitment, Tranche B-2 Commitment,
commitments in respect of any Incremental Facility, Other Revolving Commitments
or Other Term Commitments and (c) when used in reference to any Lender, refers
to whether such Lender is a 2015 Revolving Lender, Tranche A-2 Lender, Tranche
A-3 Lender, Tranche B-1 Lender, Tranche B-2 Lender or Additional Lender.
 
“Co-Documentation Agents” means (i) prior to the Third ARCA Effective Date,
Citigroup Global Markets Inc. and Wachovia Bank, National Association, each in
its capacity as a co-documentation agent and (ii) on and after the Third ARCA
Effective Date, Wells Fargo Bank, N.A., BNP Paribas, Bank of America, N.A.,
Citibank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc.,
Royal Bank of Canada, The Royal Bank of Scotland, Plc, SunTrust Bank, Barclays
Bank PLC, Deutsche Bank Securities Inc., Cobank ACB and Union Bank, N.A., each
in its capacity as a co-documentation agent.
 


 
17

--------------------------------------------------------------------------------

 


 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.
 
“Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity as collateral
agent for the Secured Parties hereunder and under the other Loan Documents, and
its permitted successors in such capacity as provided in Article 8.
 
“Collateral and Guarantee Requirement” means at any time the requirement that:
 
(a)      the Collateral Agent shall have received from each Loan Party either
(i) counterparts of the Guarantee Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the Effective Date, supplements to the
Guarantee Agreement and the Security Agreement, in the form specified therein,
duly executed and delivered on behalf of such Person (within the time frames
required thereby);
 
(b)      all outstanding Equity Interests in and all outstanding promissory
notes issued by any Wireline Company owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Security Agreement (except that the Loan
Parties shall not be required to pledge more than 66% of the outstanding voting
Equity Interests in any Foreign Subsidiary that is not a Loan Party) and the
Collateral Agent shall have received all certificates or other instruments
representing such Equity Interests (except to the extent such Equity Interests
are not represented by certificates or other instruments) and Indebtedness,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;
 
(c)      except as otherwise provided in the Security Agreement, all documents
and instruments, including Uniform Commercial Code financing statements,
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents and perfect or record such Liens to the extent, and with the
priority, required by this Agreement and the Security Agreement, shall have been
(or shall have made arrangements to provide for) filed, registered or recorded
or delivered to the Collateral Agent for filing, registration or recording;
 
(d)      each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting of the Liens granted by it thereunder, in each case
to the extent required by this Agreement and the Security Documents; and
 
(e)      each Loan Party shall have taken all other action required to perfect,
register and/or record the Liens granted by it thereunder, in each case to the
extent required by this Agreement and the Security Documents.
 


 
18

--------------------------------------------------------------------------------

 


 
“Collateral Support Parties” means (a) the Loan Parties, (b) each other
Subsidiary (i) that is not required to Guarantee the Facility Obligations
pursuant to the Loan Documents (other than any Insignificant Subsidiary) and
(ii) all Equity Interests in which, and all Indebtedness owing to any Loan Party
of which, shall have been pledged and delivered to the Collateral Agent in
accordance with the Collateral and Guarantee Requirement and (c) so long as the
Termination Date (as defined in the Directories Equity Exchange Agreement) has
not occurred, Directories Holdings.
 
 “Commitment” means a Revolving Commitment, Tranche A-2 Commitment, Tranche A-3
Commitment, Tranche B-1 Commitment or Tranche B-2 Commitment, Other Revolving
Commitment, Other Term Commitment  or a commitment to make Incremental Loans (as
the context may require).
 
“Commitment Fee Rate” means, with respect to 2015 Revolving Commitments, the
2015 Commitment Fee Rate.
 
“Commitment Letter” means the Commitment Letter dated as of December 8, 2005
among Alltel, the Lead Arrangers and JPMCB and MLCC, as amended by the letter
agreement among such parties dated April 12, 2006.
 
“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the rules and regulations of the FCC, and written orders, policies, and
decisions of the FCC and the courts’ interpretation of the foregoing.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Adjusted Net
Income for such period plus, without duplication:
 
(a)      provision for taxes based on income or profits of the Wireline
Companies for such period, to the extent that such provision for taxes was
deducted in computing such Consolidated Adjusted Net Income; plus
 
(b)      Interest Expense of the Wireline Companies for such period, to the
extent that such Interest Expense was deducted in computing such Consolidated
Adjusted Net Income; plus
 
(c)      depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period), goodwill impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of the Wireline Companies for such period to
the extent that such depreciation, amortization and other non-cash charges or
expenses were deducted in computing such Consolidated Adjusted Net Income; plus
 
(d)      the amount of any minority interest expense deducted in computing such
Consolidated Adjusted Net Income; plus
 


 
19

--------------------------------------------------------------------------------

 


 
(e)      any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards, to the extent deducted in computing such
Consolidated Adjusted Net Income; plus
 
(f)      any non-cash Statement of Financial Accounting Standards No. 133 income
(or loss) related to hedging activities, to the extent deducted in computing
such Consolidated Adjusted Net Income; minus
 
(g)      non-cash items increasing such Consolidated Adjusted Net Income for
such period, other than (i) the accrual of revenue consistent with past practice
and (ii) the reversal in such period of an accrual of, or cash reserve for, cash
expenses in a prior period, to the extent such accrual or reserve did not
increase Consolidated Adjusted EBITDA in a prior period;
 
in each case determined on a consolidated basis in accordance with GAAP.
 
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, the Interest Expense of, and the depreciation and amortization and
other non-cash expenses of, a Subsidiary will be added to Consolidated Adjusted
Net Income to compute Consolidated Adjusted EBITDA (A) in the same proportion
that the Net Income of such Subsidiary was added to compute such Consolidated
Adjusted Net Income and (B) only to the extent that a corresponding amount would
be permitted, as of such determination date, to be dividended or distributed to
the Borrower by such Subsidiary (x) without direct or indirect restriction
pursuant to the terms of its charter and all agreements and instruments
applicable to such Subsidiary or its stockholders and (y) solely for purposes of
any determination of Available Distributable Cash, without prior governmental
approval (that has not been obtained) (unless and to the extent that such amount
constitutes a Distribution Advance) and without direct or indirect restriction
pursuant to the terms of any judgments, decrees, orders, statutes, rules and/or
governmental regulations applicable to such Subsidiary and/or its any of
stockholders.
 
“Consolidated Adjusted Net Income” means, for any period, the aggregate of the
Net Income of the Wireline Companies for such period, determined on a
consolidated basis in accordance with GAAP; provided that:
 
(a)      the Net Income of any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or distributions paid in cash to a Wireline
Company during such period (and the net loss of any such Person will be included
only to the extent that such loss is funded in cash by a Wireline Company during
such period);
 
(b)      the Net Income of any Subsidiary will be excluded to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary of such Net Income is not, as of such date of determination,
permitted (x) directly or indirectly, by operation of the terms of its charter
or any agreement or instrument applicable to such Subsidiary or its
equityholders or (y) solely for purposes of any determination of Available
Distributable Cash, without any prior governmental approval (that has not been
obtained) or, directly or indirectly, by operation of the terms of any judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or its
 


 
20

--------------------------------------------------------------------------------

 


equityholders, in each case except to the extent that such amount was advanced
prior to such date in cash by such Subsidiary (directly or indirectly) to the
Borrower in accordance with Section 6.01(a)(v) (any such advance, except to the
extent it has been repaid, prepaid, redeemed, acquired or otherwise returned
(directly or indirectly) to such Subsidiary, a “Distribution Advance”);
 
(c)      the Net Income of any Person acquired during the specified period for
any period prior to the date of such acquisition will be excluded; and
 
(d)      the cumulative effect of a change in accounting principles will be
excluded.
 
“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) Interest Expense of the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any cash payments made by or on behalf of the Borrower or any Subsidiary
during such period in respect of Interest Expense that were or will be
amortized, accrued or otherwise recognized in a previous or future period, minus
(b) the sum of (i) to the extent included in such consolidated Interest Expense
for such period, any non-cash amounts amortized, accrued or otherwise recognized
in such period, and (ii) cash interest income actually received by the Borrower
or any Subsidiary (determined on a consolidated basis) in such period.
 
“Consolidated Debt” means, as of any date, the principal amount of Indebtedness
of the Wireline Companies outstanding as of such date, determined on a
consolidated basis; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv)
any bonds or similar instruments in the nature of surety, performance, appeal or
similar bonds.
 
“Consolidated Secured Debt” means, as of any date, the principal amount of
Indebtedness of the Wireline Companies outstanding as of such date, determined
on a consolidated basis, that is secured by a Lien on the assets of any such
Wireline Company; provided that, for purposes of this definition, the term
“Indebtedness” will not include (i) contingent obligations of any Wireline
Company as an account party or applicant in respect of any letter of credit or
letter of guaranty, unless such letter of credit or letter of guaranty supports
an obligation that constitutes Indebtedness of a Person other than a Wireline
Company, (ii) any obligation constituting Indebtedness pursuant to clause (j) of
the definition thereof, (iii) any Earn-out Obligation or obligation in respect
of purchase price adjustment permitted pursuant to Section 6.01(a)(xvi) and (iv)
any bonds or similar instruments in the nature of surety, performance, appeal or
similar bonds.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Borrower who:
 


 
21

--------------------------------------------------------------------------------

 


 
(a)      was a member of such board of directors on the Effective Date; or
 
(b)      was nominated for election or elected to such board of directors with
the approval of a majority of the Continuing Directors who were members of such
board of directors at the time of such nomination or election.
 
“Contributed Subsidiaries” means the subsidiaries of Alltel that, after giving
effect to the Preliminary Restructuring, own any assets, liabilities or
operations of Alltel’s wireline telecommunications business.
 
“Contribution” means the contribution by Alltel to the Borrower, directly or
indirectly, of all of the issued and outstanding capital stock or other Equity
Interests in the Contributed Subsidiaries in exchange for all of the issued and
outstanding shares of common stock of the Borrower, the 2016 Notes and the
Special Dividend.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Conversion Agreement” means an agreement substantially in the form of Exhibit
E.
 
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness constituting
Other Revolving Commitments or Other Term Commitments incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, refund, renew, replace or refinance, in whole or
part, existing Term Loans, existing Revolving Loans or existing Revolving
Commitments, (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such exchanging, extending,
renewing, replacing or refinancing Indebtedness (including, if such Indebtedness
includes any Other Revolving Commitments, the unused portion of such Other
Revolving Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting in whole or in part of unused Revolving Commitments
(including unused Other Revolving Commitments), the amount thereof) except by an
amount equal to unpaid accrued interest and premium (including tender premium)
thereon and fees and expenses (including upfront fees and original issue
discount (“OID”)) in connection with such exchange, modification, refinancing,
refunding, renewal, extension or replacement, and (ii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, with 100% of
the net proceeds of the applicable Credit Agreement Refinancing Indebtedness, on
the date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained; provided, that to the extent that such Refinanced Debt consists, in
whole or in part, of Revolving Commitments (including Other Revolving
Commitments) or Revolving Loans incurred pursuant to any Revolving Commitments
(including Other Revolving Commitments), such Revolving Commitments being
refinanced by the applicable Credit Agreement
 


 
22

--------------------------------------------------------------------------------

 


Refinancing Indebtedness shall be terminated, and all accrued fees in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.
 
“Debt Exchange” means the exchange for its outstanding debt securities or other
transfer to its creditors of the 2016 Notes by Alltel.
 
“Debt Issuance” means the issuance or other incurrence by any Wireline Company
of any Indebtedness for borrowed money.
 
“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default under Article 7.
 
“Defaulting Lender” has the meaning assigned to such term in Section 2.18(b).
 
“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Wireline Companies in connection with an Asset
Disposition that is so designated as Designated Noncash Consideration pursuant
to a certificate of a Financial Officer, setting forth the basis of such
valuation, less the amount of Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
 
“Directories Holdings” means Windstream Regatta Holdings, Inc., a Delaware
corporation.
 
“Directories Debt Exchange” means the exchange, if any, by Borrower of the
Directories Notes for Term Loans in an aggregate principal amount not exceeding
$220,000,000 pursuant to an exchange agreement among the Borrower and the
Lenders exchanging such Term Loans in form and substance reasonably satisfactory
to the Administrative Agent.
 
“Directories Equity Exchange” means the exchange by the Borrower of all of the
issued and outstanding capital stock of Directories Holdings for all of the
common stock of the Borrower held by affiliates of WCAS pursuant to the
Directories Equity Exchange Agreement.
 
“Directories Equity Exchange Agreement” means the Share Exchange Agreement dated
as of December 12, 2006 and amended as of February 12, 2007 among the Borrower
and the affiliates of WCAS named therein and any further amendments to such
agreement, to the extent permitted by Section 6.11.
 
“Directories Notes” means unsecured senior subordinated notes or other debt
obligations issued by Directories Holdings in an aggregate principal amount of
approximately $220,000,000 and otherwise constituting Permitted Additional Debt.
 
“Directories Transaction Documents” means the Directories Equity Exchange
Agreement, each exhibit to the Directories Equity Exchange Agreement as executed
by the parties thereto, the Directories Notes and each other agreement,
indenture or other
 


 
23

--------------------------------------------------------------------------------

 


instrument governing the Directories Notes, the Directories Debt Exchange (if
any) and/or the Directories Equity Exchange and any amendments to such
agreements, to the extent permitted by Section 6.11.
 
“Directories Transactions” means the split-off of the Borrower’s directories
publishing business to entities affiliated with WCAS pursuant to the Directories
Equity Exchange and the Directories Debt Exchange and such other transactions
contemplated by the Directories Transaction Documents.
 
 “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Latest Maturity Date applicable to Term Loans or, if such Equity
Interests are issued after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Incremental Lenders to
make Incremental Loans constituting term loans remain in effect, 123 days after
the maturity date for such Incremental Loans, unless all such Incremental Loans
have been repaid in full and all Commitments in respect thereof have been
terminated; provided, however, that only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such dates
shall be deemed to be Disqualified Stock.  Notwithstanding the preceding
sentence, any Equity Interests that would constitute Disqualified Stock solely
because the holders thereof have the right to require a Wireline Company to
repurchase such Equity Interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such Equity
Interest provide that the Wireline Companies may not repurchase or redeem any
such Equity Interest pursuant to such provisions unless such repurchase or
redemption complies with Section 6.08.  The term “Disqualified Stock” will also
include any options, warrants or other rights that are convertible into
Disqualified Stock or that are redeemable at the option of the holder, or
required to be redeemed, prior to the date that is 123 days after the Latest
Maturity Date applicable to Term Loans or, if such Equity Interests are issued
after the Borrower has obtained any Incremental Loans constituting term loans or
while any Commitments from Incremental Lenders to make Incremental Loans
constituting term loans remain in effect, 123 days after the maturity date for
such Incremental Loans, unless all such Incremental Loans have been repaid in
full and all Commitments in respect thereof have been terminated.
 
“Distribution” means the distribution by Alltel to its shareholders of all of
the common stock of the Borrower.
 
“Distribution Advance” has the meaning set forth in clause (b) of the definition
of “Consolidated Adjusted Net Income”.
 


 
24

--------------------------------------------------------------------------------

 


 
“Distribution Agreement” means the Distribution Agreement dated as of December
8, 2005 between Alltel and the Borrower, as filed with the SEC as Annex B to the
Registration Statement.
 
“Dividend Suspension Period” means any period (a) commencing on any day on which
consolidated financial statements are delivered pursuant to Section 5.01(a) or
5.01(b) (or, if applicable, the last day of the most recently completed Dividend
Suspension Period) if the Leverage Ratio as of the last day of the then most
recently completed Fiscal Quarter covered thereby is greater than 4.50 to 1.0
and (b) ending on the first day thereafter on which a Financial Officer delivers
consolidated financial statements pursuant to Section 5.01(a) or 5.01(b) and a
certificate pursuant to Section 5.01(c), all demonstrating that the Leverage
Ratio was equal to or less than 4.50 to 1.0 as of the last day of the then most
recently completed Fiscal Quarter covered thereby.
 
“dollars” or “$” refers to lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Earn-out Obligation” means any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.
 
“Effective Date” means July 17, 2006.
 
“Engagement Letter” means the Amendment Engagement Letter dated as of February
10, 2012 among the Borrower and J.P. Morgan Securities Inc.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, having the force or
effect of law and relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any pollutant, toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substance, waste or material or to occupational
health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Wireline Company directly or indirectly
resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other
 


 
25

--------------------------------------------------------------------------------

 


equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.
 
“Equity Issuance” means any issuance by the Borrower of any of its Equity
Interests to any Person (other than another Wireline Company) or receipt by any
Wireline Company of a capital contribution from any Person (other than another
Wireline Company), including the issuance of Equity Interests pursuant to the
exercise of options or warrants and the conversion of any Indebtedness to
equity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article 7.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder.
 
 “Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.
 


 
26

--------------------------------------------------------------------------------

 


 
“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank,
any Participant or any other recipient of any payment to be made by or with
respect to any obligation of the Borrower hereunder (each, a “Recipient”), (a)
income or franchise taxes imposed on (or measured by) its net income by any
jurisdiction, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) in the case of a Foreign Recipient (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding tax that (i) is
imposed by a Governmental Authority in the United States on amounts payable to
such Foreign Recipient at the time such Foreign Recipient becomes a party to
this Agreement (or designates a new Lending Affiliate or lending office) or, in
the case of a Participant, at the time the Participant purchases the relevant
participation, except to the extent that such Foreign Recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a), or (ii) is
attributable to such Foreign Recipient’s failure to comply with Section 2.16(e)
and (d) any United States withholding taxes imposed pursuant to FATCA.
 
“Existing Letters of Credit” means the letters of credit previously issued
pursuant to the Valor 2005 Credit Facility which were (i) outstanding on the
Effective Date and (ii) listed on Schedule 1.01-B.
 
“Existing Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).
 
“Existing Revolving Maturity Date” has the meaning specified in Section
2.07(d)(i).
 
 “Existing Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(i).
 
“Extended Incremental Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).
 
 “Extended Revolving Maturity Date” has the meaning specified in Section
2.07(d)(ii).
 
“Extended Term Loan Maturity Date” has the meaning specified in Section
2.07(d)(ii).
 
“Extending Revolving Lenders” has the meaning specified in Section 2.07(d)(ii).
 
“Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).
 
“Facilities” means the credit facilities provided to the Loan Parties under the
Loan Documents.
 
“Facility Guarantee” has the meaning specified in Section 1(b) of the Guarantee
Agreement.
 


 
27

--------------------------------------------------------------------------------

 


 
“Facility Obligations” means (i) all principal of all Loans and LC Reimbursement
Obligations outstanding from time to time under this Agreement, all interest
(including Post-Petition Interest) on such Loans and LC Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower to
the Lenders pursuant to the Loan Documents, (ii) all obligations of the Borrower
under the Cash Management Agreements and Swap Agreements listed on Schedule
1.01-A and all interest (including Post-Petition Interest) thereon and (iii) all
obligations (if any) designated by the Borrower as additional Facility
Obligations pursuant to Section 20 of the Security Agreement.
 
“Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Financial Officer of the Borrower, whose determination, unless
otherwise specified below, will be conclusive if evidenced by an officer’s
certificate.  Notwithstanding the foregoing, a Financial Officer’s determination
of Fair Market Value must be evidenced by a certificate of a Financial Officer
delivered to the Administrative Agent if the Fair Market Value exceeds
$25,000,000.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
 
“FCC” means the Federal Communications Commission or any successor Governmental
Authority exercising similar functions.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letters” means (a) the Fee Letter dated as of December 8, 2005 among
Alltel, the Lead Arrangers and JPMCB and MLCC and (b) the Fee Letter dated as of
July 17, 2006 between the Borrower and the Administrative Agent.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
 
“First ARCA” means the Amended and Restated Credit Agreement dated as of
February 27, 2007 among Windstream Corporation, the lenders party thereto,
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, and
Bank of America, N.A., Citibank, N.A., and Wachovia Bank, National Association,
as co-documentation agents.
 


 
28

--------------------------------------------------------------------------------

 


 
“Fiscal Quarter” means a fiscal quarter of the Borrower.
 
“Fiscal Year” means a fiscal year of the Borrower.
 
“Foreign Recipient” has the meaning assigned to such term in Section 2.16(e)(i).
 
“Foreign Recipient Complete Exemption Certificate” has the meaning specified in
Section 2.16(e)(i)(B).
 
“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including the FCC and any
PUC, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government).
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.
 
“Granting Lender” has the meaning specified in Section 9.04(e).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business; and provided,
further, that the amount of any Guarantee shall be deemed to be the lower of (i)
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made and (ii) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
 


 
29

--------------------------------------------------------------------------------

 


such Guarantee or, if such Guarantee is not an unconditional guarantee of the
entire amount of the primary obligation and such maximum amount is not stated or
determinable, the amount of such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.
 
“Guarantee Agreement” means the Guarantee Agreement between the Subsidiaries
party thereto and the Collateral Agent, substantially in the form of Exhibit B.
 
“Guarantors” means each Person listed on the signature pages of the Guarantee
Agreement under the caption “Guarantors” and each Subsidiary that shall, at any
time after the date hereof, become a Guarantor pursuant to Section 5.10, until
such time as released from their obligations under the Guarantee Agreement.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their harmful, dangerous or deleterious properties or
characteristics.
 
“Incremental Facility” has the meaning specified in Section 2.01(g)(i).
 
“Incremental Facility Amendment” has the meaning specified in Section
2.01(g)(iii).
 
“Incremental Facility Closing Date” has the meaning specified in Section
2.01(g)(iii).
 
“Incremental Loan” has the meaning specified in Section 2.01(g)(i).
 
“Incremental Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accrued
obligations or trade payables, in each case incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing unconditional right to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Attributable Debt
of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all net obligations of such Person under any Swap Agreements,
and (k) all obligations of such Person to redeem, repay or otherwise repurchase
any Disqualified Stock, valued at the greater of its
 


 
30

--------------------------------------------------------------------------------

 


voluntary or involuntary maximum fixed repurchase price plus accrued
dividends.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  The amount of Indebtedness of any Person pursuant to clause (e) of
this definition shall (unless such Indebtedness has been assumed by such Person)
be deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the Fair Market Value of the property encumbered thereby at
the date of determination of the amount of such Indebtedness.  The amount of any
Indebtedness outstanding as of any date will be the outstanding balance at such
date of all unconditional obligations as described above and, with respect to
contingent obligations, the maximum liability upon the occurrence of the
contingency giving rise to the obligation, and will be: (1) the accreted value
thereof, in the case of any Indebtedness issued with original issue discount;
and (2) the principal amount thereof, together with any interest thereon that is
more than 30 days past due, in the case of any other Indebtedness.
 
“Indemnified Taxes” means Taxes imposed by any Governmental Authority of or in
the United States or any other jurisdiction from which or through which payments
are made under the Loan Documents, other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 9.03(b).
 
“Information Memorandum” means, collectively, the Confidential Information
Memorandum dated June 2006 relating to the Wireline Companies and the
Transactions. and the Confidential Executive Summary for Public Investors dated
February 2007 relating to the Borrower and the Directories Transactions.
 
 “Insignificant Subsidiary” means any Subsidiary of the Borrower that has total
assets of not more than $5,000,000 and that is designated by the Borrower as an
“Insignificant Subsidiary,” provided that the total assets of all Subsidiaries
that are so designated, as reflected on the Borrower’s most recent consolidating
balance sheet prepared in accordance with GAAP, may not in the aggregate at any
time exceed $25,000,000.
 
“Interest Coverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Adjusted EBITDA to (b) Consolidated Cash Interest Expense for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.
 
“Interest Expense” means, with respect to any specified Person for any period,
the sum, without duplication, of:
 


 
31

--------------------------------------------------------------------------------

 


 
(a)      the consolidated interest expense of such Person and its subsidiaries
for such period, whether paid or accrued, including, without limitation,
original issue discount, non-cash interest payments, the interest component of
any deferred payment obligations, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Swap Agreements, but excluding the
amortization or write-off of debt issuance costs; plus
 
(b)      the consolidated interest of such Person and its subsidiaries that was
capitalized during such period; plus
 
(c)      any interest expense on Indebtedness of another Person that is
Guaranteed by such Person or one of its subsidiaries or secured by a Lien on
assets of such Person or one of its subsidiaries, whether or not such Guarantee
or Lien is called upon; plus
 
(d)      all dividends, whether paid or accrued and whether or not in cash, on
any series of Disqualified Stock of such Person, other than dividends on Equity
Interests payable solely in Equity Interests (other than Disqualified Stock) of
such Person or to such Person or to a subsidiary of such Person,
 
in each case determined on a consolidated basis in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period,
(iii) the initial Interest Period with respect to the Tranche B-1 Term Loans
made on the 2007 Amendment Effective Date shall end on such date as agreed
between the Borrower and the Administrative Agent and (iv) the initial Interest
Period with respect to the Tranche A-3
 


 
32

--------------------------------------------------------------------------------

 


Term Loans made on the Third ARCA Effective Date shall end on such date as
agreed between the Borrower and the Administrative Agent.    For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
 
“Investment” has the meaning set forth in Section 6.04.
 
“Issuing Bank” means, as the context may require, JPMorgan Chase Bank, N.A., or,
at any time and from time to time, up to three other Revolving Lenders that are
designated in writing by the Borrower, are reasonably acceptable to the
Administrative Agent, and that agree to issue one or more Letters of Credit
hereunder and to report in writing to the Administrative Agent all activity with
respect to such Letters of Credit in a manner reasonably satisfactory to the
Administrative Agent, in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.04(i); provided that with respect to the Existing Letters of Credit, the
Revolving Lender which issued the same shall be an Issuing Bank with respect
thereto.  Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“Joint Bookrunner and Arranger” means, on and after the Third ARCA Effective
Date, Wells Fargo Bank, N.A., BNP Paribas, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citibank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior
Funding Inc., RBC Capital Markets, RBS Securities Inc., SunTrust Robinson
Humphrey, Inc., Barclays Capital, the investment banking division of Barclays
Bank PLC, Deutsche Bank Securities Inc., Cobank ACB and Union Bank, N.A., each
in its capacity as joint bookrunner and joint arranger.
 
 “Knowledge” means the actual knowledge of a Responsible Officer.
 
“Latest Maturity Date” means, at any date of determination, the last to occur of
(i) the latest stated final maturity date of the Term Loans, (ii) the stated
final maturity date for any Other Term Loan and (iii) the Revolving Maturity
Date, in each case of clauses (i) and (ii), as extended for any Lender in
accordance with this Amended Agreement from time to time.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time.  The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.
 


 
33

--------------------------------------------------------------------------------

 


 
“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).
 
“Lead Arranger” means (i) prior to the Third ARCA Effective Date, J.P. Morgan
Securities Inc. and Banc of America Securities LLC (now known as Merrill Lynch,
Pierce, Fenner & Smith Incorporated), each in its capacity as joint lead
arranger and joint bookrunner and (ii) on and after the Third ARCA Effective
Date, J.P. Morgan Securities Inc., in its capacity as lead arranger and
bookrunner.
 
“Lender Group” has the meaning specified in Section 9.16.
 
“Lender Group Member” has the meaning specified in Section 9.16.
 
“Lender Parties” means the Lenders, the Issuing Banks and the Agents.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption and
the terms and provisions in Section 9.04, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption and the terms and
provisions in Section 9.04.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit).
 
“Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Debt as of such day to (b) Consolidated Adjusted EBITDA for the
period of four consecutive Fiscal Quarters ended on such day (or, in the case of
any calculation to be made on a Pro Forma Basis, if such day is not the last day
of a Fiscal Quarter, ended on the last day of the Fiscal Quarter most recently
ended for which financial statements have been delivered or were required to be
delivered pursuant to Section 5.01(a) or (b) before such day).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”) from Telerate Successor Page 3750, as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 


 
34

--------------------------------------------------------------------------------

 


 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, the Engagement Letter, any Incremental
Facility Amendment and the Security Documents.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Mandatory Prepayment Provision” has the meaning specified in the definition of
“Permitted Additional Debt”.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the Wireline
Companies taken as a whole, (b) the ability of any Loan Party to perform any of
its payment obligations under any Loan Document or (c) the rights of or remedies
available to any Lender Party under any Loan Document.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Wireline Companies in an aggregate principal
amount exceeding $75,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Wireline Company
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Wireline Company
would be required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Acceleration Condition” has the meaning set forth in the definition of
“Tranche A-3 Maturity Date”.
 
“Maximum Rate” has the meaning specified in Section 9.14.
 
“Merged Person” has the meaning assigned thereto in Section 6.01(a)(ix).
 
“Merger” means the merger on the Effective Date of ALLTEL Holding Corp., a
Delaware corporation, with and into Valor, with Valor as the surviving entity,
followed immediately by the merger of the Windstream Corporation, a Delaware
corporation, with and into Valor, with Valor as the surviving entity (and
subsequently renamed “Windstream Corporation”).
 
“Merger Agreement” means the Agreement and Plan of Merger dated as of December
8, 2005 among Alltel, the Borrower and Valor, as filed with the SEC as Annex A
to the Registration Statement, as amended on May 18, 2006.
 


 
35

--------------------------------------------------------------------------------

 


 
“Merger Sub” means Peach Merger Sub, Inc., a Delaware corporation.
 
“MLCC” means Merrill Lynch Capital Corporation.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock dividends, excluding, however:
 
(a)      any gain or loss, together with any related provision for taxes on such
gain or loss, realized in connection with: (i) any sale of assets outside the
ordinary course of business of such Person or any of its subsidiaries; or (ii)
the disposition of any securities by such Person or any of its subsidiaries or
the extinguishment of any Indebtedness of such Person or any of its
subsidiaries; and
 
(b)      any extraordinary or non-recurring gain, loss, expense or charge
(including any one-time expenses related to the Transactions), together with any
related provision for taxes; provided that non-recurring cash charges other than
related to the Transactions shall not exceed $100,000,000 in any period of four
consecutive Fiscal Quarters.
 
“Net Proceeds” means the aggregate cash proceeds (including (x) payments in
respect of deferred payment obligations (to the extent corresponding to the
principal, but not the interest component, thereof) and (y) any cash received
upon the sale or other disposition of any non-cash consideration received in any
Asset Disposition or Casualty Event) received by the Borrower or any of its
Subsidiaries in respect of any Asset Disposition or Casualty Event, net of (1)
the direct costs relating to such Asset Disposition or Casualty Event and the
sale or other disposition of any such non-cash consideration, including, without
limitation, legal, accounting, investment banking and brokerage fees, and sales
commissions, and any relocation expenses incurred as a result thereof, (2) Taxes
paid or payable as a result thereof, in each case, after taking into account any
available Tax credits or deductions and any Tax sharing arrangements, (3)
amounts required to be applied to the repayment of Indebtedness or other
liabilities secured by a Lien on the asset or assets that were the subject of
such Asset Disposition or Casualty Event or required to be paid as a result of
such Asset Disposition or Casualty Event, (4) any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP, (5) in the case of any Asset Disposition by a Subsidiary of the Borrower,
payments to holders of Equity Interests in such Subsidiary in such capacity
(other than such Equity Interests held by the Borrower or any Subsidiary) to the
extent that such payment is required to permit the distribution of such proceeds
in respect of the Equity Interests in such Subsidiary held by the Borrower or
such Subsidiary and (6) appropriate amounts to be provided by the Borrower or
its Subsidiaries as a reserve against liabilities associated with such Asset
Disposition or Casualty Event, including, without limitation, pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any
 


 
36

--------------------------------------------------------------------------------

 


indemnification obligations associated with such Asset Disposition or Casualty
Event, all as determined in accordance with GAAP; provided that (a) any excess
amounts set aside for payment of Taxes pursuant to clause (2) above that are
remaining after such Taxes have been paid in full or the statute of limitations
therefor has expired and (b) any amounts held in reserve pursuant to clause (6),
will, in each case when no longer so held, become Net Proceeds.
 
“New Notes” means the 2016 Notes and the 2013 Notes.
 
“New Notes Documents” means the indenture under which the New Notes are issued
and all other instruments, agreements and other documents evidencing or
governing the New Notes or providing for any Guarantee or other right in respect
thereof.
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
 
“Non-Extending Revolving Lenders” has the meaning specified in Section
2.07(d)(ii).
 
“Non-Extending Term Lenders” has the meaning specified in Section 2.07(d)(ii).
 
 “Notes Escrow Account” has the meaning set forth in the definition of
“Permitted Escrow Notes”.
 
“Notes Escrow Arrangements” has the meaning set forth in the definition of
“Permitted Escrow Notes”.
 
“Notes Escrowed Proceeds” has the meaning set forth in the definition of
“Permitted Escrow Notes”.
 
“Notes SPV” means a wholly-owned Domestic Subsidiary of the Borrower that is
formed for the sole purpose of issuing Permitted Escrow Notes, has no material
assets or liabilities other than Notes Escrowed Proceeds and Permitted Escrow
Notes and engages in no business activities.
 
“OID” has the meaning specified in the definition of “Credit Agreement
Refinancing Indebtedness”.
 
 “Optional Prepayment Premium” means 1%.
 
“Original Credit Agreement” means the Credit Agreement dated as of July 17, 2006
among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent and collateral agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as syndication agent, and Bank of America, N.A., Citibank, N.A.,
and Wachovia Bank, National Association, as co-documentation agents, as in
effect from time to time before the 2007 Amendment Effective Date.
 
“Original Tranche A-3 Maturity Date” means December 30, 2016.
 


 
37

--------------------------------------------------------------------------------

 


 
“Other Taxes” means any and all present or future recording, stamp or
documentary taxes or any other excise, transfer, sales or property taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of this Agreement.
 
“Other Revolving Commitments” means each Class of revolving commitments
hereunder that results from a Refinancing Amendment.
 
“Other Revolving Loans” means the Revolving Loans made pursuant to the Other
Revolving Commitments.
 
“Other Term Commitments” means each Class of term loan commitments hereunder
that results from a Refinancing Amendment.
 
“Other Term Loans” means one or more Classes of Term Loans made pursuant to
Other Term Commitments.
 
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement substantially in the form of Exhibit D among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Pari Passu Indebtedness, with such modifications thereto as the
Administrative Agent may reasonably agree.
 
“Participant” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Peach” means PAETEC Holding Corp., a Delaware corporation.
 
“Peach 2007 Indenture” means that certain Indenture, dated as of July 10, 2007,
by and among Peach, the Subsidiaries of Peach party thereto and The Bank of New
York Mellon (formerly The Bank of New York), as trustee, as amended, modified or
supplemented from time to time.
 
“Peach 2009 Indenture” means that certain Indenture, dated as of June 29, 2009,
by and among Peach, the Subsidiaries of Peach party thereto and The Bank of New
York Mellon, as trustee, as amended, modified or supplemented from time to time.
 
“Peach 2010 Indenture” means that certain Indenture, dated as of December 2,
2010, by and among Peach, the Subsidiaries of Peach party thereto and The Bank
of New York Mellon Trust Company, N.A., as trustee, as amended, modified or
supplemented from time to time.
 
“Peach 2015 Notes” has the meaning set forth in the definition of “Peach
Unsecured Notes”.
 
“Peach Group Members” means Peach and each Subsidiary of Peach, and “Peach Group
Member” means any of them.
 


 
38

--------------------------------------------------------------------------------

 


 
“Peach Merger” means the merger of Merger Sub with and into Peach, with Peach as
the surviving corporation, in accordance with the Peach Merger Agreement.
 
“Peach Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of July 31, 2011, among Windstream Corporation, a Delaware corporation,
Merger Sub and Peach.
 
“Peach Merger Date” means the date on which the Peach Merger is consummated.
 
“Peach Notes” means the Peach Secured Notes and the Peach Unsecured Notes.
 
“Peach Secured Notes” means Peach’s 8 ⅞% Senior Secured Notes due 2017 issued
pursuant to the Peach 2009 Indenture in an aggregate principal amount not to
exceed $650,000,000 at any time outstanding.
 
“Peach Unsecured Notes” means (i) Peach’s 9.5% Senior Notes due 2015 issued
pursuant to the Peach 2007 Indenture in an aggregate principal amount not to
exceed $300,000,000 at any time outstanding (the “Peach 2015 Notes”) and (ii)
Peach’s 9 ⅞% Senior Notes due 2018 issued pursuant to the Peach 2010 Indenture
in an aggregate principal amount not to exceed $450,000,000 at any time
outstanding.
 
“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Collateral Agent and the
Borrower.
 
“Permitted Acquisition” means any Acquisition by a Collateral Support Party;
provided that:
 
(a)      the property acquired (or the property of the Person acquired) in such
Acquisition shall be used or useful in a Permitted Business;
 
(b)      the Borrower shall be in compliance with Sections 6.14 and 6.15,
determined on a Pro Forma Basis;
 
(c)      no Default shall have occurred and be continuing or would result from
such Acquisition; and
 
(d)      if the aggregate consideration paid by the Wireline Companies for any
Acquisition (including the principal amount of Indebtedness assumed by the
Wireline Companies in connection therewith) exceeds $100,000,000, the
Administrative Agent shall have received a certificate from a Financial Officer
describing such Acquisition and certifying as to the foregoing matters and
demonstrating such compliance in reasonable detail.
 
“Permitted Additional Debt” means (I) unsecured Indebtedness of any Loan Party
that (a) does not require any scheduled payment of principal (including pursuant
to a sinking fund obligation) or mandatory redemption or redemption at the
option of the holders thereof (except for redemptions in respect of asset sales
and changes in control on
 


 
39

--------------------------------------------------------------------------------

 


terms that are market terms on the date of issuance) prior to the date that is
123 days after the Latest Maturity Date applicable to Term Loans or, if such
Indebtedness is incurred after the Borrower has obtained any Incremental Loans
constituting term loans or while any Commitments from Incremental Lenders to
make Incremental Loans constituting term loans remain in effect, 123 days after
the maturity date for such Incremental Loans, unless all such Incremental Loans
have been repaid in full and all Commitments in respect thereof have been
terminated, (b) contains other terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions, and (c) bears
interest at a market rate of interest on the date of issuance of such
Indebtedness as determined by a Financial Officer in good faith; provided, that
unsecured Indebtedness in the form of a bridge loan financing that would
constitute “Permitted Additional Debt” but for the existence of a provision in
the documentation governing such Indebtedness (i) requiring the mandatory
prepayment thereof with the proceeds of the issuance or incurrence of equity or
indebtedness or (ii) providing that the maturity date thereof shall be the one
year anniversary of the date on which such Indebtedness is issued or incurred if
on such date a bankruptcy event of default exists under the documentation
governing such Indebtedness or any Loan Party has failed to pay fees owing to
any provider of such Indebtedness (each of the provisions described in the
preceding clauses (i) and (ii), a “Mandatory Prepayment Provision”) shall
constitute “Permitted Additional Debt” so long as such Mandatory Prepayment
Provision is a customary provision for bridge financings, as determined by a
Financial Officer in good faith (it being agreed that any such Mandatory
Prepayment Provision shall be deemed not to be materially more restrictive than
the covenants contained in this Agreement) and (II) Permitted Escrow Notes.  It
is understood and agreed that upon the termination of the Notes Escrow
Arrangements with respect to any series of Permitted Escrow Notes, such
Indebtedness (to the extent not required to be repaid or redeemed upon such
termination) shall continue to constitute Permitted Additional Debt if the
conditions set forth in clause (I) of this definition are satisfied at the time
of such termination.
 
“Permitted Asset Exchange” means a disposition of assets and property of any of
the Wireline Companies in consideration for the Acquisition of assets and
property of a Person engaged in the Permitted Business (other than an Affiliate
of any Wireline Company); provided that:
 
(a)      the aggregate assets and properties of the Wireline Companies which may
be disposed of in all Permitted Asset Exchanges shall not relate to more than
35% of the access lines of the Wireline Companies determined at the time of any
disposition;
 
(b)      the assets and properties disposed of in any Permitted Asset Exchange,
together with any cash consideration paid by the Wireline Companies, shall have
a Fair Market Value substantially equivalent to the Fair Market Value of the
assets and properties Acquired by the Wireline Companies in such Permitted Asset
Exchange, together with any cash consideration received by the Wireline
Companies;
 


 
40

--------------------------------------------------------------------------------

 


 
(c)      the Borrower shall comply with Section 2.10(c) with respect to any Net
Proceeds received by the Wireline Companies in respect of any Permitted Asset
Exchange;
 
(d)      any cash consideration paid by the Wireline Companies in respect of any
Permitted Asset Exchange (but not any other property or assets disposed of in
any such transaction) shall be treated hereunder as consideration paid by the
Wireline Companies for a Permitted Acquisition for purposes of determining
whether a certificate is required to be delivered by the Borrower pursuant to
clause (e) of the definition of such term; and
 
(e)      if the Net Proceeds thereof exceed $100,000,000, (i) the Borrower shall
be in compliance with Sections 6.14 and 6.15, determined on a Pro Forma Basis;
and (ii) no Default shall have occurred and be continuing or would result
therefrom.
 
“Permitted Business” means any business conducted or proposed to be conducted
(as described in the Information Memorandum) by the Wireline Companies on the
Effective Date and other businesses reasonably related thereto, including any
reasonable extension or expansion thereof.
 
“Permitted Encumbrances” means:
 
(a)      Liens for Taxes, assessments and governmental charges not yet
delinquent or which are being contested in compliance with Section 5.05;
 
(b)      Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security obligations;
 
(c)      Liens, deposits or pledges to secure the performance of bids, tenders,
trade contracts, leases, or other similar obligations, in each case in the
ordinary course of business;
 
(d)      Liens, deposits or pledges to secure public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds or
obligations; and deposits or pledges in lieu of such bonds or obligations, or to
secure such bonds or obligations, or to secure letters of credit in lieu of or
supporting the payment of such bonds or obligations;
 
(e)      judgment and attachment liens that do not constitute an Event of
Default under clause (l) of Article 7 and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which reserves have been made in accordance with GAAP;
 
(f)      survey exceptions, encumbrances, easements or reservations of, or
rights of other for, rights of way, zoning or other restrictions as to the use
of properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Wireline Company;
 


 
41

--------------------------------------------------------------------------------

 


 
(g)      Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;
 
(h)      Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a Sale and Leaseback
Transaction); and
 
(i)      Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Escrow Notes” means Indebtedness of the Borrower or any Notes SPV in
the form of senior or subordinated notes (a) 100% of the net proceeds of the
issuance of which (together with the amounts described in subclauses (x) and (y)
of the following clause (i), the “Notes Escrowed Proceeds”) is and remains
deposited to an account (a “Notes Escrow Account”) of the issuer of such
Indebtedness (i) into which no other funds (other than (x) such additional
amounts as are necessary to satisfy the issuer’s obligations under any Permitted
Mandatory Redemption Provision and (y) interest earned on the Notes Escrowed
Proceeds) are deposited and (ii) that is subject to escrow arrangements (the
“Notes Escrow Arrangements”) reasonably satisfactory to the Administrative Agent
providing for the prepayment or redemption of such Indebtedness with the Notes
Escrowed Proceeds in certain circumstances (a “Permitted Mandatory Redemption
Provision”) (and otherwise providing for the release of the Notes Escrowed
Proceeds to the issuer of such Indebtedness or any Loan Party), (b) that is
secured, if at all, solely by Liens on such Notes Escrow Account and the Notes
Escrowed Proceeds held therein permitted under Section 6.02(q), (c) that does
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for mandatory redemptions with the Notes Escrowed
Proceeds on terms customary for Indebtedness of such type) prior to the date
that is 123 days after the Latest Maturity Date applicable to Term Loans or, if
such Indebtedness is incurred after the Borrower has obtained any Incremental
Loans constituting term loans or while any Commitments from Incremental Lenders
to make Incremental Loans constituting term loans remain in effect, 123 days
after the maturity date for such Incremental Loans, unless all such Incremental
Loans have been repaid in full and all Commitments in respect thereof have been
terminated, (d) that contains other terms (including covenants, events of
default, remedies, redemption provisions and change of control provisions) that
are market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions, and (e) that bears
interest at a market rate of interest on the date of issuance of such
Indebtedness as determined by a Financial Officer in good faith.
 


 
42

--------------------------------------------------------------------------------

 


 
“Permitted Mandatory Redemption Provision” has the meaning set forth in the
definition of “Permitted Escrow Notes”.
 
“Permitted Pari Passu Indebtedness” means secured Indebtedness in the form of
one or more series of senior secured notes issued by the Borrower or any
Guarantor; provided that, in each case:
 
(a) at the time of the incurrence of any such Indebtedness, (i) no Event of
Default shall have occurred and be continuing or shall result therefrom, (ii)
the Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.14 and 6.15 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), and (iii) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (i) and (ii) above, together with reasonably detailed calculations
demonstrating compliance with clause (ii) above;
 
(b) such Indebtedness contains terms (including covenants, events of default,
remedies, redemption provisions and change of control provisions) that are
market terms on the date of issuance as determined by a Financial Officer in
good faith, provided that such covenants and events of default are not
materially more restrictive than the covenants and events of default contained
in this Agreement as determined by a Financial Officer in good faith and do not
require the maintenance or achievement of any financial performance standards
other than as a condition to the taking of specified actions;
 
(c) such Indebtedness does not require any scheduled payment of principal
(including pursuant to a sinking fund obligation) or mandatory redemption or
redemption at the option of the holders thereof (except for redemptions in
respect of asset sales and changes in control on terms that are market terms on
the date of issuance) prior to the date that is 123 days after the Latest
Maturity Date applicable to Term Loans or, if such Indebtedness is incurred
after the Borrower has obtained any Incremental Loans constituting term loans or
while any Commitments from Incremental Lenders to make Incremental Loans
constituting term loans remain in effect, 123 days after the maturity date for
such Incremental Loans, unless all such Incremental Loans have been repaid in
full and all Commitments in respect thereof have been terminated;
 
(d) the security agreements relating to such Indebtedness are substantially the
same as the Security Agreement (with such differences as are reasonably
satisfactory to the Administrative Agent);
 
(e) such Indebtedness is not guaranteed by any Subsidiaries other than the
Guarantors and is not secured by any property or assets of the Borrower or any
Subsidiary other than the Collateral; and
 
(f) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to the Pari Passu Intercreditor Agreement, provided that
if such Indebtedness is the initial Permitted Paris Passu Indebtedness incurred
by the Borrower or any Guarantor, then the Borrower, the Guarantors, the
Administrative Agent, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Pari Passu Intercreditor
Agreement.
 


 
43

--------------------------------------------------------------------------------

 


 
“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries incurred in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
of the Borrower to any Subsidiary or of any Subsidiary to the Borrower or any
other Subsidiary); provided that:
 
(a)      the amount of such Permitted Refinancing Indebtedness does not exceed
the amount of the Indebtedness so extended, refinanced, renewed, replaced,
defeased or refunded (plus all accrued and unpaid interest thereon and the
amount of any reasonably determined premium necessary to accomplish such
refinancing and such reasonable expenses incurred in connection therewith);
 
(b)      such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the then Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(c)      if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness has a final maturity date
later than 123 days after the Latest Maturity Date applicable to Term Loans or,
if such Equity Interests are issued after the Borrower has obtained any
Incremental Loans constituting term loans or while any Commitments from
Incremental Lenders to make Incremental Loans constituting term loans remain in
effect, 123 days after the maturity date for such Incremental Loans, unless all
such Incremental Loans have been repaid in full and all Commitments in respect
thereof have been terminated and is subordinated to the Secured Obligations on
terms at least as favorable, taken as a whole, to the Secured Parties as those
contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded;
 
(d)      if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is unsecured, such Permitted Refinancing Indebtedness is
unsecured;
 
(e)      if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is Indebtedness under the Loan Documents, the Assumed Valor
Bonds or the AC Holdings Bonds, such Permitted Refinancing Indebtedness is
unsecured; and
 
(f)      such Indebtedness is incurred by either (i) by the Borrower or any Loan
Party or (ii) by the Subsidiary that is the obligor on the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
 


 
44

--------------------------------------------------------------------------------

 


Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.
 
“Post-Petition Interest” has the meaning specified in Section 1(c) of the
Security Agreement.
 
“Preferred Stock” means, with respect to any Person, any Equity Interests in
such Person that have preferential rights to any other Equity Interests in such
Person with respect to dividends or redemptions upon liquidation.
 
“Preliminary Restructuring” means the contribution by Alltel of all of the
assets, liabilities and operations of its wireline telecommunications business
to its subsidiaries.
 
“primary obligor” has the meaning specified in the definition of “Guarantee”.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Forma Basis” means, with respect to the calculation of the Leverage Ratio
or the Interest Coverage Ratio at any time, that such calculation shall give pro
forma effect to all Permitted Acquisitions, all Permitted Asset Exchanges, all
issuances, incurrences or assumptions or repayments of Indebtedness (and the
application of proceeds thereof) and all sales, transfers or other dispositions
of any Subsidiary, line of business or division (any of the foregoing, an
“Applicable Transaction”) and to the Transactions (with any such Indebtedness
being deemed to be amortized over the applicable measurement period in
accordance with its terms and, if any such Indebtedness bears interest at a
floating rate, assuming that such Indebtedness bears interest during any portion
of such measurement period prior to the consummation of the Applicable
Transaction or the Transactions at the interest rate applicable to such
Indebtedness at such time), in each case that have occurred during (or, if such
calculation is being made for the purpose of determining whether any proposed
transaction will constitute a Permitted Acquisition or Permitted Asset Exchange
or an incurrence of Indebtedness pursuant to Section 6.01(a)(viii), Section
6.01(a)(ix) or Section 6.01(a)(xx), Permitted Pari Passu Indebtedness, Permitted
Additional Debt or Incremental Loans, since the beginning of) the four
consecutive Fiscal Quarter period of the Borrower most recently ended for which
financial statements have been delivered or were required to be delivered
pursuant to Section 5.01(a) or (b) on or prior to such date as if they had
occurred on the first day of such four consecutive Fiscal Quarter period
(including cost savings (i) to the extent such cost savings would be permitted
to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act,
as interpreted by the Staff of the SEC, and as certified by a Financial Officer
and (ii) which, in the case of the Transactions, may include additional cost
savings which have otherwise been realized or for which steps necessary for
realization have been taken or are reasonably expected to be taken following the
Transactions as determined in good faith by a Financial Officer, provided that
the net cost savings in connection with the Transactions pursuant to clauses (i)
and
 


 
45

--------------------------------------------------------------------------------

 


(ii) above that may be given such effect shall not exceed $50,000,000 in the
aggregate for purposes of any calculation during the first of four consecutive
Fiscal Quarters after the Effective Date (or, in any case thereafter, such
amount less $12,500,000 for each additional full Fiscal Quarter thereafter).
 
“Proposed Change” has the meaning set forth in Section 9.02(c).
 
“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any Person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in such state.
 
“Qualified Peach Group Member” means each Peach Group Member other than any
Peach Group Member that has Guaranteed any Indebtedness of any Wireline Company
(other than a Peach Group Member) having an aggregate principal amount,
individually or in the aggregate, in excess of $1,000,000.
 
“Recipient” has the meaning specified in the definition of “Excluded Taxes”.
 
“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
 
“Refinancing Amendment” means an amendment to this Amended Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.19.
 
“Refinancings” means the repayment of all principal of, all accrued interest on,
and all premiums, fees and other amounts owing in respect of (a) the 9.44%
Sinking Fund Debentures due 2009, the 9.55% Sinking Fund Debentures due 2009 and
the 9.14% Sinking Fund Debentures due 2011, in each case issued by Alltel New
York, Inc. (formerly Midstate Telephone Corporation), (b) the 8.05% Senior Notes
(Series A) due 2009 and the 8.17% Senior Notes (Series B) due 2014, in each case
issued by Georgia Alltel Telecom, Inc., (c) the 9.07% Sinking Fund Debentures
due 2011 issued by Alltel Pennsylvania, Inc. (formerly Mid-Penn Telephone
Corporation), (d) the 8.11% Senior Notes due 2018 issued by Texas Alltel, Inc.,
(e) the 8.05% Senior Notes (Series A) due 2009 and the 8.17% Senior Notes
(Series B) due 2014, in each case issued by The Western Reserve Telephone
Company, (f) the Valor 2005 Credit Facility and (g) the termination and release
of all Guarantees of and all Liens securing any of the foregoing.
 
“Register” has the meaning set forth in Section 9.04(b).
 
“Registration Statement” means Valor’s Registration Statement on Form S-4, as
filed with the SEC on February 28, 2006, as amended to the Effective Date.
 


 
46

--------------------------------------------------------------------------------

 


 
“Regulatory Authorization” means any Governmental Authorization of the FCC or
any PUC.
 
“Reinvestment Funds” means any Net Proceeds of an asset disposition of, or
casualty event with respect to, non-current assets that are not otherwise
required to be applied to prepay Loans pursuant to Section 2.10(c) or (d).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.
 
“Replacement Assets” means (a) non-current assets (including any such assets
acquired by capital expenditures) that will be used or useful in a Permitted
Business or (b) substantially all the assets of a Permitted Business or the
voting stock of any Person engaged in a Permitted Business that will become on
the date of Acquisition thereof a Collateral Support Party.
 
“Repurchase Right” has the meaning set forth in the definition of “Change of
Control”.
 
“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Term Loans and unused Commitments at such time (excluding any
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
Defaulting Lenders).
 
“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Credit Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Revolving Commitments at such time (excluding any Revolving Credit
Exposures and unused Revolving Commitments of Defaulting Lenders).
 
“Required Tranche A-3 Lenders” means, at any time, Lenders (other than
Defaulting Lenders) having outstanding Tranche A-3 Term Loans representing more
than 50% of the aggregate outstanding Tranche A-3 Term Loans at such time
(excluding any outstanding Tranche A-3 Term Loans of Defaulting Lenders).
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.
 


 
47

--------------------------------------------------------------------------------

 


 
“Restricted Indebtedness” means the New Notes, the Assumed Bonds, any Permitted
Additional Debt, any Permitted Pari Passu Indebtedness and the Peach Notes.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Wireline Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Wireline Company, or any other payment
(including, without limitation, any payment under a Swap Agreement) that has a
substantially similar effect to any of the foregoing.
 
“Revolver Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).
 
“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.
 
“Revolving Commitment” means each 2015 Revolving Commitment with respect to 2015
Revolving Lenders.
 
“Revolving Credit Exposure” means, with respect to any 2015 Revolving Lender,
the 2015 Revolving Credit Exposure.
 
“Revolving Lender” means any 2015 Revolving Lender.
 
“Revolving Loan” means any 2015 Revolving Loan.
 
“Revolving Maturity Date” means December 17, 2015.
 
“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments.  If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.
 
“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service, and its successors.
 
“RUS Grant and Security Agreements” means the Broadband Initiatives Program
Grant and Security Agreements by and among the Borrower, certain Subsidiaries of
the Borrower and the RUS, substantially in the form delivered to the
Administrative Agent prior to the Second ARCA First Amendment Effective Date as
modified by the RUS Approval Letter dated September 14, 2010, with such changes
as (i) shall be consented to by the Required Lenders or (ii) taken as a whole,
shall not be materially adverse to the Lenders or the Borrower or its
Subsidiaries, taken as a whole.
 


 
48

--------------------------------------------------------------------------------

 


 
“RUS Grant Funds” means any funds disbursed by the RUS to any RUS Grantee
pursuant to a RUS Grant and Security Agreement.
 
“RUS Grantee” means the Borrower and any Subsidiary which is party to a RUS
Grant and Security Agreement.
 
“S&P” means Standard & Poor’s Ratings Group, Inc.
 
“Sale and Leaseback Transaction” has the meaning set forth in Section 6.06.
 
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
 
“Second Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of October 8, 2009 among the Borrower and certain Agents and
Lenders party thereto.
 
“Second ARCA” means the Second Amended and Restated Credit Agreement dated as of
October 19, 2009 in the form attached as Exhibit A to the Second Amendment and
Restatement Agreement, as amended and as in effect from time to time before the
Third ARCA Effective Date.
 
“Second ARCA Effective Date” has the meaning assigned thereto in the Second
Amendment and Restatement Agreement.
 
“Second ARCA First Amendment Effective Date” has the meaning assigned thereto in
Amendment No. 1 dated as of September 16, 2010 to the Second ARCA and the
Security Agreement (as defined in the Second ARCA).
 
“Second ARCA Second Amendment Effective Date” has the meaning assigned thereto
in Amendment No. 2 dated as of April 27, 2011 to the Second ARCA.
 
“Second ARCA Third Amendment Effective Date” has the meaning assigned thereto in
Amendment No. 3 dated as of August 11, 2011 to the Second ARCA.
 
“Secured Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Secured Debt as of such day to (b) Consolidated Adjusted EBITDA for
the period of four consecutive Fiscal Quarters ended on such day (or, if such
day is not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter most recently ended before such day).
 
“Secured Obligations” has the meaning specified in Section 1(c) of the Security
Agreement.
 
“Secured Parties” has the meaning specified in Section 1(c) of the Security
Agreement.
 
“Securities Act” means the Securities Act of 1933, as amended.
 


 
49

--------------------------------------------------------------------------------

 


 
“Security Agreement” means the Security Agreement among the Loan Parties and the
Collateral Agent, substantially in the form of Exhibit C.
 
“Security Documents” means the Guarantee Agreement, the Security Agreement, the
Pari Passu Intercreditor Agreement (if any) and each other agreement, instrument
or other document executed and delivered pursuant to Section 5.10 or 5.11 to
guarantee or secure any of the Secured Obligations.
 
“Senior Representative” means, with respect to any series of Permitted Pari
Passu Indebtedness, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.
 
“Special Dividend” means a cash dividend paid by the Borrower to Alltel in an
amount not exceeding $2,275,000,000.
 
“Special Stub Dividend” shall mean dividends declared by Valor prior to the
Effective Date and paid by the Borrower thereafter in an aggregate amount not
exceeding $6,000,000.
 
 “SPV” has the meaning set forth in Section 9.04(e).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal carried to the
sixth decimal place), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar requirement percentages (including any
marginal, special, emergency or supplemental reserves or other requirements)
expressed as a decimal established by the Board to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve, liquid asset or similar requirement.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
 


 
50

--------------------------------------------------------------------------------

 


 
“Subsidiary” means any subsidiary of the Borrower.  For purposes of the
representations and warranties made herein on the Effective Date, the term
“Subsidiary” includes the Contributed Subsidiaries and each of Valor and its
subsidiaries.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Lender” means a Tranche A-2 Lender, Tranche A-3 Lender, Tranche B-1 Lender
or Tranche B-2 Lender.
 
“Term Loans” means a Tranche A-2 Term Loan,  Tranche A-3 Term Loan, Tranche B-1
Term Loan or Tranche B-2 Term Loan, or any combination thereof (as the context
may require).
 
“Term Loan Extension Effective Date” has the meaning specified in Section
2.07(d)(ii).
 
“Third Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of February 23, 2012 among the Borrower and certain Agents
and Lenders party thereto.
 
“Third ARCA Effective Date” shall have the meaning assigned thereto in Section 5
of the Third Amendment and Restatement Agreement.
 
“Total Assets” means the total assets of the Borrower and its Subsidiaries on a
consolidated basis, as shown on the most recent balance sheet of the Borrower
prepared in conformity with GAAP but excluding the value of any outstanding
Investments made pursuant to Section 6.04(t).
 
 “Tranche A-2 Commitment” means, as of the Third ARCA Effective Date, the
commitments set forth on Schedule 2.01 under the caption “Tranche A-2
Commitment”.
 
“Tranche A-2 Lender” means a Lender with an outstanding Tranche A-2 Term Loan.
 
“Tranche A-2 Maturity Date” means July 17, 2013.
 
“Tranche A-2 Term Loan” means a Loan made pursuant to Section 2.01(b) or Section
2.01(h) of the Second ARCA.
 


 
51

--------------------------------------------------------------------------------

 


   
“Tranche A-3 Commitment” means, collectively, the Tranche A-3 Converted Term
Commitments and the Tranche A-3 New Term Commitments.
 
“Tranche A-3 Converted Term Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to convert all or a portion of its existing
Tranche A-2 Term Loan into a Tranche A-3 Converted Term Loan hereunder on the
Third ARCA Effective Date pursuant to the Third Amendment and Restatement
Agreement as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Tranche A-3 Converted Term Commitment
or Tranche A-3 Converted Term Loans, as applicable, as the same may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Tranche A-3 Converted Term
Commitment is set forth on Schedule 2.01 under the caption “Tranche A-3
Converted Term Commitment”.  The initial aggregate amount of the Lenders’
Tranche A-3 Converted Commitments is set forth in Schedule 2.01.
 
“Tranche A-3 Converted Term Lender” means a Lender with an outstanding Tranche
A-3 Converted Term Loan.
 
“Tranche A-3 Converted Term Loan” means a Loan made pursuant to Section
2.01(c)(i).
 
“Tranche A-3 Lender” means any of the Tranche A-3 Converted Term Lender or the
Tranche A-3 New Term Lender.
 
“Tranche A-3 Maturity Date” means the Original Tranche A-3 Maturity Date or,
solely if at the close of business on September 1, 2015 the aggregate amount of
the Tranche B-2 Term Loans then outstanding with a maturity date of December 17,
2015  shall be greater than $300,000,000 (such condition, the “Maturity
Acceleration Condition”), the Accelerated Tranche A-3 Maturity Date.
 
“Tranche A-3 New Term Commitment” means, with respect to each Lender, the
commitment of such Lender to make a Tranche A-3 New Term Loan hereunder on the
Third ARCA Effective Date pursuant to the Third Amendment and Restatement
Agreement as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Tranche A-3 New Term Commitment or
Tranche A-3 New Term Loans, as applicable, as the same may be (a) reduced from
time to time pursuant to Section 2.07 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Tranche A-3 New Term Commitment is set forth on
Schedule 2.01 under the caption “Tranche A-3 New Term Commitment”.The initial
aggregate amount of the Lenders’ Tranche A-3 New Term Commitments is
$280,000,000.
 
“Tranche A-3 New Term Lender” means a Lender with an outstanding Tranche A-3 New
Term Loan.
 
“Tranche A-3 New Term Loan” means a Loan made pursuant to Section 2.01(c)(ii).
 


 
52

--------------------------------------------------------------------------------

 


 
“Tranche A-3 Term Loans” means collectively, the Tranche A-3 Converted Term
Loans and the Tranche A-3 New Term Loans.
 
“Tranche B-1 Commitment” means, as of the Third ARCA Effective Date, the
commitments set forth on Schedule 2.01.
 
“Tranche B-1 Lender” means a Lender with an outstanding Tranche B-1 Term Loan.
 
“Tranche B-1 Maturity Date” means July 17, 2013.
 
“Tranche B -1 Term Loan” means a Loan made pursuant to Section 2.01(b) of the
First ARCA.
 
“Tranche B-2 Commitment” means, as of the Third ARCA Effective Date, the
commitments set forth on Schedule 2.01.
 
“Tranche B-2 Lender” means a Lender with an outstanding Tranche B-2 Term Loan.
 
“Tranche B-2 Maturity Date” means December 17, 2015.
 
“Tranche B-2 Term Loan” means a Loan made pursuant to Section 2.01(e) of the
Second ARCA.
 
“Tranche B Term Loan” means a Loan made pursuant to Section 2.01(a)(ii) of the
Original Credit Agreement.
 
“Transactions” means (a) the Preliminary Restructuring, (b) the Contribution
(including the payment of the Special Dividend and the issuance of the 2016
Notes), (c) the execution, delivery and performance by each Loan Party of the
Loan Documents and the funding of the Loans, the use of proceeds thereof and the
issuance of Letters of Credit thereunder, (d) the issuance and sale of the 2013
Notes, (e) the Distribution, (f) the Merger, (g) the Refinancings, (h) the Debt
Exchange and the resale of the 2016 Notes, and (i) the payment of the fees and
expenses incurred in connection with any of the foregoing.
 
“Transaction Documents” means (a) the Merger Agreement, the Distribution
Agreement, and the other “Transaction Agreements” referred to in the Merger
Agreement and the Distribution Agreement, (b) the New Notes Documents, (c) the
Loan Documents, and (d) the indentures and agreements under which any of the
Assumed Bonds were issued and all other instruments, agreements and other
documents evidencing or governing any of the Assumed Bonds or providing for any
Guarantee or other right in respect thereof.
 
“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.
 


 
53

--------------------------------------------------------------------------------

 


 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“United States” means the United States of America.
 
“Valor” means Valor Communications Group, Inc., a Delaware corporation.
 
“Valor 2005 Credit Facility” means the Amended and Restated Credit Agreement
dated as of February 14, 2005 among Valor Telecommunications Enterprises, LLC,
as borrower, Valor and certain of its domestic subsidiaries, as guarantors, the
lenders party thereto, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank, National Association), and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as Syndication Agents, CIBC World Markets Corp. and Wachovia
Bank, N.A., as Documentation Agents, Banc of America Securities LLC and J.P.
Morgan Securities Inc., as Sole and Exclusive Lead Arrangers, and Banc of
America Securities LLC, J.P. Morgan Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as Sole and Exclusive Book Managers, as amended by
Amendment No. 1 dated as of August 9, 2005 and as further amended prior to the
Effective Date.
 
“Valor Bonds” means the 7-3/4% Senior Notes due 2015 issued by Valor
Telecommunications Enterprises, LLC and Valor Telecommunications Enterprises
Finance Corp. in an original aggregate principal amount of $400,000,000.
 
“Valor Indenture” means the Indenture dated as of February 14, 2005 under which
the Valor Bonds were issued.
 
“Voting Stock” of any Person as of any date means the Equity Interests in such
Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.
 
“WCAS” means Welsh, Carson, Anderson & Stowe.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:
 
(a)      the sum of the products obtained by multiplying (i) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by
 
(b)      the then outstanding principal amount of such Indebtedness.
 
“wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests representing
100% of the Equity Interests in such subsidiary (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by the parent
or one or more wholly-owned
 


 
54

--------------------------------------------------------------------------------

 


subsidiaries of the parent or by the parent and one or more wholly-owned
subsidiaries of the parent.
 
“Wireline Companies” means the Borrower and the Subsidiaries.
 
“Wireline Licenses” has the meaning specified in Section 3.16(a).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
Section 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and whether real, personal or mixed and (f) any reference to any Requirement of
Law shall, unless otherwise specified, refer to such Requirement of Law as
amended, modified or supplemented from time to time.
 
Section 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof
 


 
55

--------------------------------------------------------------------------------

 


for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.  Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating Borrower’s financial
condition shall be the same after such accounting changes as if such accounting
changes had not occurred.
 
Section 1.05.  Pro Forma Calculations.  With respect to any period (i) during
which any incurrence, redemption, retirement or extinguishment of any
Indebtedness, any Permitted Acquisition, Permitted Asset Exchange or sale,
transfer or other disposition of any Subsidiary, line of business or division
occurs or (ii) as to which fewer than four full Fiscal Quarters have elapsed
since the Effective Date, calculations of the Leverage Ratio and the Interest
Coverage Ratio with respect to such period shall be made on a Pro Forma Basis.
 
 
ARTICLE 2
The Credits
 
Section 2.01.  Loans.  (a)  Commitments.  Subject to the terms and conditions
set forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Availability Period applicable
to such Revolving Lender’s Revolving Commitment in an aggregate principal amount
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Revolving Lender’s Revolving Commitment.  All Revolving Loans will be made by
all Revolving Lenders in accordance with their Revolving Percentages until the
Revolving Maturity Date.
 
(b)      Tranche A-2 Term Loans. Subject to the terms and conditions set forth
herein and in the Third Amendment and Restatement Agreement, each Tranche A-2
Term Loan outstanding to the Borrower on the Third ARCA Effective Date that is
not converted into a Tranche A-3 Converted Term Loan will remain outstanding as
a Tranche A-2 Term Loan
 
(c)      Tranche A-3 Term Loans. Subject to the terms and conditions set forth
herein and in the Third Amendment and Restatement Agreement:
 
(i)  each Tranche A-3 Converted Term Lender agrees, severally and not jointly,
to convert all or a portion of its existing Tranche A-2 Term Loans into, and the
Indebtedness converted by such converted Tranche A-2 Term Loan will remain
outstanding as, a Tranche A-3 Converted Term Loan on the Third ARCA Effective
Date in a principal amount equal to such Tranche A-3 Converted Term Lender’s
Tranche A-3 Converted Term Commitment (which shall be equal to the outstanding
principal amount of Tranche A-2 Term Loans so converted); and
 


 
56

--------------------------------------------------------------------------------

 


 
(ii)  each Tranche A-3 New Term Lender agrees, severally and not jointly, to
make a Tranche A-3 New Term Loan to the Borrower on the Third ARCA Effective
Date in a principal amount equal to its Tranche A-3 New Term Commitment.
 
(d)      Tranche B-1 Term Loans.  All outstanding Tranche B-1 Term Loans
outstanding under the Second ARCA on the Third ARCA Effective Date shall remain
outstanding hereunder on the terms set forth herein.
 
(e)      Tranche B-2 Term Loans.  All outstanding Tranche B-2 Term Loans
outstanding under the Second ARCA on the Third ARCA Effective Date shall remain
outstanding hereunder on the terms set forth herein.
 
(f)      Outstanding Revolving Loans and Letters of Credit.  All Revolving Loans
and Letters of Credit outstanding under the Second ARCA on the Third ARCA
Effective Date shall remain outstanding hereunder on the terms set forth herein
(except to the extent repaid on the Third ARCA Effective Date with proceeds of
Tranche A-3 New Term Loans).
 
(g)      Incremental Loan Facility.  (i)  At any time and from time to time
prior to the later of the Tranche B-2 Maturity Date and the Tranche A-3 Maturity
Date, subject to the terms and conditions set forth herein, the Borrower may, by
notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request to add one or more
additional tranches of loans (“Incremental Loans” and each such tranche, an
“Incremental Facility”), provided that at the time of each such request and upon
the effectiveness of each Incremental Facility Amendment, (A) no Event of
Default has occurred and is continuing or shall result therefrom, (B) the
Borrower shall be in compliance on a Pro Forma Basis with the covenants
contained in Sections 6.14 and 6.15 recomputed as of the last day of the
most-recently ended Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), (C) the Secured Leverage Ratio on
a Pro Forma Basis computed as of the last day of the most recently-ended Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.01(a) or (b) shall not exceed 2.25 to 1.0, and (D) the Borrower shall have
delivered a certificate of a Financial Officer to the effect set forth in
clauses (A), (B) and, if applicable, (C), above, together with reasonably
detailed calculations demonstrating compliance with clauses (B) and, if
applicable, (C), above.  Each Incremental Facility shall be in an amount that is
an integral multiple of $5,000,000 and not less than $50,000,000, provided that
an Incremental Facility may be in any amount less than $50,000,000 if such
amount represents all the remaining availability under the Incremental
Facilities pursuant to the immediately preceding sentence.
 
(ii)      The Incremental Loans shall rank pari passu or junior in right of
payment in respect of the Collateral and with the obligations in respect of the
Revolving Commitments, the Tranche A-2 Term Loans, the Tranche A-3 Term Loans,
the Tranche B-1 Loans and the Tranche B-2 Term Loans.  In addition, (A) any
Incremental Facility providing for term loans shall (1) not have a final
maturity date earlier than the Tranche B-1 Maturity Date, Tranche B-2 Maturity
Date or Tranche A-3 Maturity Date, or a Weighted Average Life to Maturity that
 


 
57

--------------------------------------------------------------------------------

 


is shorter than the Weighted Average Life to Maturity of the then-remaining
Tranche B-1 Term Loans, Tranche B-2 Term Loans or Tranche A-3 Term Loans, (2)
for purposes of prepayments, be treated substantially the same as (and in any
event no more favorably than) the Tranche B-1 Term Loans, Tranche B-2 Term Loans
and the Tranche A-3 Loans and (3) otherwise have terms that are no more
favorable to the lenders providing such Incremental Facility than the terms
applicable to the Tranche B-1 Loans, Tranche B-2 Term Loans and the Tranche A-3
Loans, provided that (w) if the Applicable Rate relating to the term loans under
any Incremental Facility exceeds the Applicable Rate relating to the Tranche B-1
Term Loans by more than 0.25%, the Applicable Rate relating to the Tranche B-1
Term Loans shall be adjusted to be equal to the Applicable Rate relating to such
Incremental Loans, (x) if the Applicable Rate relating to the term loans under
any Incremental Facility exceeds the Applicable Rate relating to the Tranche B-2
Term Loans by more than 0.25%, the Applicable Rate relating to the Tranche B-2
Term Loans shall be adjusted to be equal to the Applicable Rate relating to such
Incremental Loans, (y) if as a result of any adjustments made pursuant to the
preceding clauses (w) and (x) the Applicable Rate relating to the Tranche B-1
Term Loans would exceed the Applicable Rate relating to the Tranche B-2 Term
Loans, the Applicable Rate relating to the Tranche B-2 Term Loans shall be
increased in the amount required to eliminate such excess, and (z) any
determination of the Applicable Rate relating to Incremental Loans, Tranche B-1
Term Loans or Tranche B-2 Term Loans under the foregoing clause (w), (x) or (y),
as applicable, shall include all upfront or similar fees or original issue
discount payable to the Lenders providing such Loans) and (B) any Incremental
Facility providing for revolving loans shall (1) not have a final maturity date,
or a commitment availability period that ends, earlier than the latest Revolving
Maturity Date then applicable, (2) may be effected by increasing the Revolving
Commitments then having a commitment availability period ending on the latest
Revolving Maturity Date and (3) be subject to other terms that are similar to
the terms then available in the bank financing market to companies having a
credit quality similar to the Borrower as determined by a Financial Officer in
good faith.
 
(iii)      Each notice from the Borrower pursuant to this Section 2.01(g) shall
set forth the requested amount and proposed terms of the relevant Incremental
Facility.  Such Incremental Facility may be provided by any existing Lender or
Additional Lender which shall be reasonably satisfactory to the Borrower and
(other than in the case of existing Lenders providing only term loans under such
Incremental Facility) the Administrative Agent and the Syndication Agent;
provided that no existing Lender shall be obligated to provide any Incremental
Loans, unless it so agrees.  Any Incremental Facility will be effected pursuant
to an amendment (an “Incremental Facility Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, the Additional
Lenders providing such Incremental Facility (and no other Lenders) and the
Administrative Agent.  Upon the effectiveness of any Incremental Facility
Amendment, each Additional Lender shall become a “Lender” under this Agreement
with respect to its obligations under such Incremental Facility, and the
commitments of the Additional Lenders in respect of such Incremental Facility
shall become “Commitments” hereunder; and any
 
 
 
58

--------------------------------------------------------------------------------

 


Incremental Loans under such Incremental Facility shall, when made, constitute
“Loans” under this Agreement.  In addition, any Incremental Facility Amendment
may, without the consent of any Lenders other than the Additional Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.01(g) (including to provide for voting provisions applicable to the
Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02(b)).  The effectiveness of an Incremental Facility
Amendment shall, unless otherwise agreed to by the Administrative Agent and the
Additional Lenders, be subject to the satisfaction on the date thereof (an
“Incremental Facility Closing Date”) of each of the conditions set forth in
Section 4.03 (it being understood that all references to “the date of such
Borrowing” in Section 4.03 shall be deemed to refer to the Incremental Facility
Closing Date).  The proceeds of Incremental Loans will be used only for working
capital and other general corporate purposes (including to finance Permitted
Acquisitions or Capital Expenditures, in each case to the extent otherwise
permitted hereunder).
 
This Section 2.01(g) shall supercede any provisions in Section 2.17 or 9.02 to
the contrary.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.
 
(g)      Reserved.
 
(h)      Additional Conversions of Tranche B-1 Term Loans.  (i) At any time
after the Second ARCA First Amendment Effective Date, the Borrower may request
that any Tranche B-1 Lender convert all or a portion of its Tranche B-1 Term
Loans into Tranche B-2 Term Loans.  Any Tranche B-1 Lender wishing to agree to
such a conversion shall deliver to the Administrative Agent a duly completed
Conversion Agreement.  Upon the acceptance by the Administrative Agent and the
Borrower of such Conversion Agreement, the Tranche B-1 Term Loans of such
Tranche B-1 Lender specified therein shall be converted into an equal principal
amount of Tranche B-2 Term Loans.
 
(ii)      The initial Interest Period applicable to each Tranche B-2 Term Loan
resulting from the conversion of a Tranche B-1 Term Loan pursuant to clause (i)
above that is a Eurodollar Loan shall be the then-current Interest Period
applicable to the Tranche B-1 Term Loan from which it is converted with no
conversion into a different Interest Period, payment or prepayment of such
Tranche B-1 Term Loan being deemed to have occurred solely due to such
conversion.
 
(iii)      On a quarterly basis, the Administrative Agent shall notify the
Lenders of the aggregate amount of Tranche B-1 Term Loans that have been
converted into Tranche B-2 Term Loans pursuant to this Section 2.01(i) during
the preceding quarter.
 
Section 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans of the same Class
 
 
 
59

--------------------------------------------------------------------------------

 


and Type made by the Lenders ratably in accordance with their respective
Commitments of the applicable Class.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
 
(b)      Subject to Section 2.13, (i) each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)      At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 20
Eurodollar Borrowings outstanding (or, if any Incremental Loans are outstanding,
30).
 
(d)      Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect to the applicable Loan
would end after the Revolving Maturity Date, Tranche A-2 Maturity Date, Tranche
A-3 Maturity Date, Tranche B-1 Maturity Date or Tranche B-2 Maturity Date, as
applicable.
 
Section 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or a
Tranche A-3 New Term Loan Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(e) may be given not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, e-mail of a pdf
copy or telecopy to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)      the aggregate amount of the requested Borrowing;
 
 
 
 
60

--------------------------------------------------------------------------------

 

 
(ii)      the date of such Borrowing, which shall be a Business Day;
 
(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
 
(v)      the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05; and
 
(vi)      as of such date Sections 4.03(a) and (b) are satisfied.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.
 
Section 2.04.  Letters of Credit.  (a) General.  (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Wireline Company so long
as the Borrower and such Wireline Company are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank requested
to issue such Letter of Credit, at any time and from time to time during the
Revolving Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
 
(ii)      Existing Letters of Credit.  Upon consummation of the Merger on the
Effective Date and the satisfaction of the conditions in Section 4.03, in each
case automatically and without further action on the part of any Person, (A)
each Existing Letter of Credit will be deemed to be a Letter of Credit issued
hereunder for all purposes of the Loan Documents, and (B) each Revolving Lender
that has issued an Existing Letter of Credit shall be deemed to have granted to
each other Revolving Lender, and each other Revolving Lender shall be deemed to
have acquired from such issuer, a participation in each Existing Letter of
Credit equal to such other Revolving Lender’s Revolving Percentage of (I) the
aggregate amount available to be drawn under such Existing Letter of Credit and
(II) the aggregate amount of any outstanding LC Reimbursement Obligations in
respect thereof.  With respect to each Existing Letter of Credit (x) if, prior
to the Effective Date, the relevant issuer has heretofore sold a participation
therein to a Revolving Lender, such issuer and Revolving Lender
 


 
61

--------------------------------------------------------------------------------

 


agree that such participation shall be automatically canceled upon consummation
of the Merger on the Effective Date, and (y) if, prior to the Effective Date,
the relevant issuer has heretofore sold a participation therein to any bank or
financial institution that is not a Revolving Lender, such issuer shall procure
the termination of such participation on or prior to the Effective Date.
 
(b)      Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver, e-mail or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank requested to
issue such Letter of Credit) to such Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank requested to issue such Letter of
Credit, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $30,000,000 and (ii) the sum of the total Revolving Credit Exposures
shall not exceed the total Revolving Commitments.  Promptly upon the issuance of
a Letter of Credit (or amendment, renewal, extension or termination of an
outstanding Letter of Credit), the Issuing Bank shall provide notice of such
issuance, amendment, renewal, extension or termination to the Administrative
Agent (if different from the Issuing Bank), who shall in turn promptly provide
notice of same to the Revolving Lenders.
 
(c)      Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date with respect to 2015
Revolving Loans; provided that (x) any Letter of Credit may provide for the
automatic extension or renewal thereof and may be automatically renewed or
extended upon notice delivered by the Borrower in accordance with the terms
thereof for additional periods of a duration requested by the Borrower (which
shall in no event extend beyond the date referred to in clause (ii) above) and
(y) with the consent of the applicable Issuing Bank and the Administrative
Agent, Letters of Credit with a term longer than one year shall be permitted
(which shall in no event extend beyond the date referred to in clause (ii)
above).
 
(d)      Participations.  By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank thereof or any of the Lenders, such
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing
 


 
62

--------------------------------------------------------------------------------

 


Bank, a participation in such Letter of Credit equal to such Lender’s Revolving
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Revolving
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)      Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 3:00 p.m., New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to make such payment when due (or if
any such reimbursement payment is required to be refunded to the Borrower for
any reason), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above)
 


 
63

--------------------------------------------------------------------------------

 


shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
 
(f)      Obligations Absolute.  Except as provided below, the Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that (i) are caused by such Issuing Bank’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit issued by it comply with the terms
thereof, or (ii) result from such Issuing Bank’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of such Letter of Credit.  The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of an Issuing Bank (as finally determined by a court of competent jurisdiction),
such Issuing Bank shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank thereof may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit, and any such
acceptance or refusal shall be deemed not to constitute gross negligence or
willful misconduct.
 
(g)      Disbursement Procedures.  Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the
 


 
64

--------------------------------------------------------------------------------

 


Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section.
 
(h)      Interim Interest.  If any Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.12(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)      Replacement of an Issuing Bank.  Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent and
the successor Issuing Bank.  The Administrative Agent shall notify the Lenders
of any such replacement of an Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.11(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
 
(j)      Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in its Cash Collateral Account an amount
in cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (i) or
(j) of Article 7.  Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the Secured Obligations.  Moneys
in such account (including any earnings on amounts therein) shall be applied by
the Collateral Agent to pay LC Reimbursement Obligations as they become due or,
if the
 


 
65

--------------------------------------------------------------------------------

 


maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure  representing greater than 50% of the total LC
Exposure), be applied to satisfy the Secured Obligations as provided in Section
13 of the Security Agreement.  If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
(together with any earnings thereon) to the Borrower within three Business Days
after all Events of Default have been cured or waived.
 
Section 2.05.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.
 
(b)      Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
Section 2.06.  Interest Elections.  (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions
 


 
66

--------------------------------------------------------------------------------

 


of the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 
(b)      To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
e-mail of a pdf copy or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.
 
(c)      Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)      the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)      whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)      if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)      Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)      If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (or, in the case of an
Event of Default of the type described in paragraph (i) or (j) of Article 7 with
respect to the Borrower, automatically), then, so long as an Event of Default
has occurred and is continuing, no outstanding Borrowing may be
 


 
67

--------------------------------------------------------------------------------

 


converted to or continued as a Eurodollar Borrowing having an Interest Period
longer than one month; provided that, if (x) an Event of Default of the type
described in paragraph (a), (b), (i) or (j) of Article 7 has occurred and is
continuing and (y) other than in the case of an Event of Default of the type
described in paragraph (i) or (j) of Article 7 with respect to the Borrower, the
Required Lenders have so requested, then (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid prior
to or at the end of the Interest Period then applicable thereto, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of such Interest
Period.
 
Section 2.07.  Termination, Reduction and Extension of Commitments.  (a)  Unless
previously terminated, (i) the 2015 Revolving Commitment shall terminate on the
Revolving Maturity Date applicable to 2015 Revolving Loans, (ii) the Tranche A-3
Converted Term Loan Commitment shall terminate immediately after the conversion
of Tranche A-2 Term Loans into Tranche A-3 Converted Term Loans on the Third
ARCA Effective Date, and (iii) the Tranche A-3 New Term Loan Commitment shall
terminate immediately after the borrowing of the Tranche A-3 New Term Loans on
the Third ARCA Effective Date.
 
(b)      The Borrower may at any time, without premium or penalty, terminate, or
from time to time reduce, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments to the extent,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Revolving Commitments.
 
(c)      The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
 
(d)      Extension of Maturity Date.  (i)  The Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the applicable Class of
Lenders  or Additional Lenders, as applicable), request one or more extensions
of the maturity date applicable to the Revolving Commitments or Other Revolving
Commitments, the maturity date applicable to any Class of Term Loans or Other
Term Loans, or the
 


 
68

--------------------------------------------------------------------------------

 


maturity date applicable to any Incremental Loans, as applicable, then in effect
(such existing maturity date applicable to any Revolving Commitments or Other
Revolving Commitments being the “Existing Revolving Maturity Date”, such
existing maturity date applicable to any  Class of Term Loans or Other Term
Loans being the “Existing Term Loan Maturity Date” and such existing maturity
date applicable to any Incremental Loans being the “Existing Incremental Loan
Maturity Date”) to a date specified in such notice.  Within 15 Business Days of
delivery of such notice (or such other period as the Borrower and the
Administrative Agent shall mutually agree upon), each applicable Revolving
Lender, Term Lender or Additional Lender, as the case may be, shall notify the
Administrative Agent whether it consents to such extension (which consent may be
given or withheld in such Revolving Lender’s, Term Lender’s or Additional
Lender’s, as applicable, sole and absolute discretion).  Any Revolving Lender,
Term Lender or Additional Lender, as applicable, not responding within the above
time period shall be deemed not to have consented to such extension.  The
Administrative Agent shall promptly notify the Borrower and the applicable
Revolving Lenders, Term Lenders and/or the Additional Lenders of such Revolving
Lenders’, Term Lenders’ or the Additional Lenders’ responses, as applicable.
 
(ii)      The maturity date applicable to any Revolving Commitments or Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or the maturity date applicable to any Incremental Loans, as
applicable, shall be extended only with respect to such Revolving Commitments,
Other Revolving Commitments, such Class of Term Loans, Other Term Loans or
Incremental Loans, as applicable, held by such Revolving Lenders, Term Lenders
or Additional Lenders, as applicable, that have consented thereto (the Revolving
Lenders or Additional Lenders providing revolving loans, as applicable, that so
consent, the “Extending Revolving Lenders” and the Revolving Lenders or
Additional Lenders providing revolving loans, as applicable, that decline, the
“Non-Extending Revolving Lenders” and the Term Lenders or Additional Lenders
providing term loans, as applicable, that so consent being the “Extending Term
Lenders” and the Term Lenders or Additional Lenders providing term loans, as
applicable, that declined being the “Non-Extending Term Lenders”) (it being
understood and agreed that, except for the consents of the Extending Revolving
Lenders or Extending Term Lenders, as applicable, no other consents shall be
required hereunder for such extensions).  If so extended, (i) the scheduled
maturity date with respect to the Revolving Commitments or Other Revolving
Commitments held by the Extending Revolving Lenders shall be extended to the
date specified in the notice referred to in Section 2.07(d)(i) above, which
shall become the new maturity date of the Revolving Commitments or Other
Revolving Commitments (such maturity date for the Revolving Commitments or Other
Revolving Commitments, so affected, the “Extended Revolving Maturity Date”),
(ii) the the scheduled maturity date with respect to the Term Loans or Other
Term Loans of the relevant Class held by the Extending Term Lenders shall be
extended to the date specified in the notice referred to in Section 2.07(d)(i)
above, which shall become the new maturity date of the applicable Class of Term
Loans or Other Term Loans (such maturity date for the Term Loans or Other Term
Loans, as applicable, so affected, the “Extended Term Loan Maturity Date”), and
(iii) the scheduled maturity date with respect to any Incremental Loans held by
the Extending Term
 


 
69

--------------------------------------------------------------------------------

 


Lenders or Extending Revolving Lenders, as applicable, shall be extended to the
date specified in the notice referred to in Section 2.07(d)(i) above, which
shall become the new maturity date applicable to such Incremental Loans (such
date, the “Extended Incremental Loan Maturity Date”).  The Administrative Agent
shall promptly confirm to (x) the applicable Extending Revolving Lenders and
Non-Extending Revolving Lenders such extension, specifying the effective date of
such extension (the “Revolver Extension Effective Date”), the Existing Revolving
Loan Maturity Date applicable to the Non-Extending Revolving Lenders, and the
Extended Revolving Maturity Date (after giving effect to such extension)
applicable to the Extending Revolving Lenders, (y) the applicable Extending Term
Lenders and Non-Extending Term Lenders such extension, specifying the effective
date of such extension (the “Term Loan Extension Effective Date”), the Existing
Term Loan Maturity Date applicable to the Non-Extending Term Lenders, and the
Extended Term Loan Maturity Date (after giving effect to such extension)
applicable to the Extending Term Lenders and (z) the applicable Extending Term
Lenders and/or the Extending Revolving Lenders and Non-Extending Term Lenders
and/or the Non-Extending Revolving Lenders such extension, specifying the
effective date of such extension (the “Incremental Loan Extension Effective
Date”), the Existing Incremental Loan Maturity Date applicable to such
Non-Extending Revolving Lenders and/or Non-Extending Revolving Term Lenders, as
applicable, and the Extended Incremental Loan Maturity Date (after giving effect
to such extension) applicable to the Extending Term Lenders and/or the Extending
Revolving Lenders, as applicable.  The interest margins and/or “floors” with
respect to any Revolving Commitments, Other Revolving Commitments, Term Loans,
Other Term Loans or Incremental Loans, as applicable, extended pursuant to this
Section 2.07 may be different than the interest margins and/or “floors” for the
existing Revolving Commitments, Other Revolving Commitments, existing Class of
Term Loans, Other Term Loans or Incremental Loans, as applicable, and upfront
fees may be paid to the Extending Revolving Lenders or Extending Term Lenders,
as applicable, in each case to the extent provided in the Borrower’s notice or
as otherwise agreed between the Borrower and the Extending Revolving Lenders or
Extending Term Lenders, as applicable.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Revolver Extension Effective Date, the Term Loan
Extension Effective Date or the Incremental Loan Extension Effective Date, as
applicable, signed by a Responsible Officer of the Borrower certifying that,
before and after giving effect to such extension, the representations and
warranties contained in Article 3 made by it that are qualified by materiality
shall be true and correct, and the representations that are not so qualified
shall be true and correct in all material respects, in each case on and as of
the Revolver Extension Effective Date, the Term Loan Extension Effective Date or
the Incremental Loan Extension Effective Date, as applicable, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects as of such earlier date, and no Default or Event of
Default exists or will exist as of the Revolver Extension Effective Date, Term
Loan Extension Effective Date or the Incremental Loan Extension Effective Date,
as applicable.
 


 
70

--------------------------------------------------------------------------------

 


 
(iii)      Notwithstanding anything to the contrary herein, (A) the Borrowers,
the Extending Revolving Lenders and/or the Extending Term Lenders shall have the
right to appoint successor syndication agents or co-documentation agents, in
each case, to replace any such person that does not consent to continue its
respective obligations and duties under the Loan Documents in connection with an
extension under this Section 2.07(d) and (B) the Borrower shall have the right,
at any time prior to the Existing Revolver Maturity Date, the Existing Term Loan
Maturity Date or the Existing Incremental Loan Maturity Date, as applicable, at
the Borrower’s sole expense and effort, upon notice to such Non-Extending
Revolving Lender or Non-Extending Term Lender, as applicable and the
Administrative Agent, to require each such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (I) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment or Other Revolving Commitment is being assigned, the
Issuing Bank), which consent(s) shall not unreasonably be withheld or delayed,
(II) each Non-Extending Revolving Lender or Non-Extending Term Lender, as
applicable, shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (III) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b) and (IV) in no event shall the
Borrower be entitled to exercise its replacement right under this subclause
(iii) with respect to a Non-Extending Revolving Lender or Non-Extending Term
Lender, in either case that is also acting as the Administrative Agent or
Issuing Bank. Any such replacement Lender shall for all purposes constitute an
Extending Revolving Lender or Extending Term Lender, as applicable.
 
(iv)       Notwithstanding the terms of Section 9.02, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (ii) above) to enter into any
amendments to this Agreement that the Administrative Agent believes are
necessary to appropriately reflect, or provide for the integration of, any
extension of a maturity date applicable to the Revolving Commitments, Other
Revolving Commitments, the maturity date applicable to any Class of Term Loans
or Other Term Loans or maturity date applicable to any Incremental Loans, as
applicable, pursuant to this Section 2.07(d). In addition, with the consent of
each Issuing Bank, participations in Letters of Credit expiring on or after the
Existing Revolving Maturity Date shall be reallocated from Non-Extending
Revolving Lenders to Extending Revolving Lenders in accordance with the terms of
such amendment; provided, however, that such participation interests shall, upon
receipt thereof by the Extending Revolving Lenders, be deemed to be
participation interests in respect of such extended revolving commitments and
the
 


 
71

--------------------------------------------------------------------------------

 


terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.
 
(v)      In connection with any extension of the maturity date of the Tranche
B-2 Loans on or prior to September 1, 2015, if the aggregate amount of Tranche
B-2 Loans with a maturity date of December 17, 2015 outstanding after giving
effect to such extension shall be equal to or less than $300,000,000, the
Borrower shall deliver to the Administrative Agent on the applicable Term Loan
Extension Effective Date (which shall be on or prior to September 1, 2015), a
certificate signed by a Financial Officer certifying as to (x) the aggregate
amount of Tranche B-2 Loans outstanding with a maturity date of December 17,
2015 as of the applicable Term Loan Extension Effective Date and (y) the
non-satisfaction of the Maturity Acceleration Condition, which delivery of such
certificate shall satisfy the Borrower’s obligations under Section 5.01(g).
 
Section 2.08.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the Revolving Maturity Date applicable to such Revolving
Loans and (ii) for the account of each Term Lender the then unpaid principal
amount of such Lender’s Term Loans as provided in Section 2.09.
 
(b)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)      The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be, absent manifest error, prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)      Any Lender may request that Loans of any Class made by it be evidenced
by a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent; provided that, in order for any such
promissory note to be delivered on the Effective Date, the request therefor
shall be delivered no later than two Business Days
 


 
72

--------------------------------------------------------------------------------

 


prior to the Effective Date.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns). Any such promissory
note evidencing a Term Loan prior to the Third ARCA Effective Date may be
exchanged, upon the request of the relevant Lender made through the
Administrative Agent and the surrender of such promissory note to the Borrower
through the Administrative Agent, for promissory notes evidencing the Tranche
B-2 Term Loans and/or the Tranche A-3 Term Loans as applicable, into which such
Lender’s Term Loans were converted on the Third ARCA Effective Date.
 
Section 2.09.  Scheduled Amortization of Term Loans.  (a) Subject to adjustment
pursuant to Section 2.09(f), the Borrower shall repay Tranche B-1 Term Loans (i)
on the last day of each Fiscal Quarter ending on or after December 31, 2009 and
prior to the Tranche B-1 Maturity Date in an aggregate principal amount equal to
$743,038.26 and (ii) on the Tranche B-1 Maturity Date in an aggregate principal
amount equal to the principal amount of Tranche B-1 Term Loans then outstanding.
 
(b)      Subject to adjustment pursuant to Section 2.09(f), the Borrower shall
repay Tranche A-2 Term Loans on each date set forth below in the aggregate
principal amount equal to the amount set forth opposite such date:
 


Date
 
Percentage
Last day of each Fiscal Quarter ending during the period from and including
September 30, 2011 to and including December 31, 2011
 
$4,643,906.00
Last day of each Fiscal Quarter ending during the period from and including
March 31, 2012 to but excluding June 30, 2013
 
$603,884.53
Tranche A-2 Maturity Date      
 
Remaining principal amount of Tranche A-2 Term Loans



 
(c)      Subject to adjustment pursuant to Section 2.09(f), the Borrower shall
repay Tranche B-2 Term Loans (i) on the last day of each Fiscal Quarter ending
on or after December 31, 2009 and prior to the Tranche B-2 Maturity Date in an
aggregate principal amount equal to 0.25% of the initial principal amount of
Tranche B-2 Term Loans and (ii) on the Tranche B-2 Maturity Date in an aggregate
principal amount equal to the principal amount of Tranche B-2 Term Loans then
outstanding.
 
(d)      (i)      Subject to adjustment pursuant to Section 2.09(f), the
Borrower shall repay the Tranche A-3 Term Loans on the last day of each Fiscal
Quarter set forth below in an aggregate principal amount equal to such
percentage of the initial principal amount of Tranche A-3 Term Loans set forth
opposite such Fiscal Quarter
 
Fiscal Quarter
 
Percentage of Principal Amount
March 31, 2012
 
1.25%
June 30, 2012
 
1.25%





 
73

--------------------------------------------------------------------------------

 




Fiscal Quarter
 
Percentage of Principal Amount
September 30, 2012
 
1.25%
December 31, 2012
 
1.25%
March 31, 2013
 
1.25%
June 30, 2013
 
1.25%
September 30,2013
 
1.25%
December 31, 2013
 
1.25%
March 31, 2014
 
2.50%
June 30, 2014
 
2.50%
September 30, 2014
 
2.50%
December 31, 2014
 
2.50%
March 31, 2015
 
2.50%
June 30, 2015
 
2.50%



 
(ii)      Subject to adjustment pursuant to Section 2.09(f), the Borrower shall
repay the Tranche A-3 Term Loans in an aggregate principal amount equal to (x)
if the Maturity Acceleration Condition shall be satisfied, the balance of the
outstanding Tranche A-3 Term Loans on the Accelerated Tranche A-3 Maturity Date
or (y) if the Maturity Acceleration Condition shall not be satisfied, on the
last day of each Fiscal Quarter set forth below, such percentage of the initial
principal amount of Tranche A-3 Term Loans set forth opposite such Fiscal
Quarter:
 
Fiscal Quarter
 
Percentage of Principal Amount
September 30, 2015
 
2.50%
December 31, 2015
 
2.50%
March 31, 2016
 
2.50%
June 30, 2016
 
2.50%
September 30, 2016
 
2.50%
Original Tranche A-3 Maturity Date
 
62.50%

 
 
(e)      To the extent not previously paid, (i) all Tranche B-1 Term Loans shall
be due and payable on the Tranche B-1 Maturity Date, (ii) all Tranche A-2 Term
Loans shall be due and payable on the Tranche A-2 Maturity Date, (iii) all
Tranche B-2 Term Loans shall be due and payable on the Tranche B-2 Maturity Date
and (iv) all Tranche A-3 Term Loans shall be due and payable on the Tranche A-3
Maturity Date.
 
(f)       Any prepayment of Term Loans of any Class will be applied to reduce
the subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to this Section, in the case of mandatory prepayments, in direct order
of maturity, and in the case of voluntary prepayments, ratably.
 
(g)      Before repaying any Term Loans of any Class pursuant to this Section,
the Borrower shall select the Borrowing or Borrowings of the applicable Class to
be repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment.  Each such repayment
of a Borrowing shall be applied
 


 
74

--------------------------------------------------------------------------------

 


ratably to the Loans included in such Borrowing and shall be accompanied by
accrued interest on the amount repaid.
 
Section 2.10.  Optional and Mandatory Prepayment of Loans.  (a) Optional
Prepayments.  The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section.
 
(b)      [Reserved].
 
(c)      Asset Dispositions.  Within five Business Days after any Net Proceeds
are received by or on behalf of any Wireline Company in respect of any Asset
Disposition, the Borrower shall (subject to Section 2.10(j)) prepay Term
Borrowings in an aggregate amount equal to such Net Proceeds; provided that, if
the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that (i) the Wireline Companies intend to apply
the Net Proceeds from such Asset Disposition (or a portion thereof specified in
such certificate), within 365 days after receipt of such Net Proceeds, to
acquire Replacement Assets, (ii) the property acquired in connection therewith
will be included in the Collateral at least to the extent that the property
disposed of was included therein or shall be property of a Collateral Support
Party and (iii) no Event of Default has occurred and is continuing, then no
prepayment will be required pursuant to this subsection in respect of such Net
Proceeds (or the portion of such Net Proceeds specified in such certificate, if
applicable) except that, if any such Net Proceeds have not been so applied (or
committed to be applied, except to the extent such Net Proceeds are not so
applied within 365 days after such commitment) by the end of such 365-day
period, a prepayment will be required at that time in an amount equal to the
amount of such Net Proceeds that have not been so applied or committed to be so
applied.
 
(d)      Casualty Events.  Within five Business Days after any Net Proceeds are
received by or on behalf of any Wireline Company in respect of any Casualty
Event, the Borrower shall (subject to Section 2.10(j)) prepay Term Borrowings in
an aggregate amount equal to such Net Proceeds; provided that, if the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
to the effect that (i) the Wireline Companies intend to apply the Net Proceeds
from such event (or a portion thereof specified in such certificate), within 365
days after receipt of such Net Proceeds, to repair, restore or replace the
property with respect to which such Net Proceeds were received or to acquire
Replacement Assets, and (ii) any property acquired in connection with such
application (whether as replacement property or Replacement Assets) will be
included in the Collateral at least to the extent that the property to be
replaced was included therein or shall be property of a Collateral Support
Party, then no prepayment will be required pursuant to this subsection in
respect of such Net Proceeds (or the portion of such Net Proceeds specified in
such certificate, if applicable) except that, if any such Net Proceeds have not
been so applied (or committed to be applied, except to the extent such Net
Proceeds are not so applied within 365 days after such commitment) by the end of
such 365-day period, a prepayment will be required at that time in an amount
equal to the amount of such Net Proceeds that have not been so applied or
committed to be so applied.
 


 
75

--------------------------------------------------------------------------------

 


 
(e)      Allocation of Prepayments, Right to Decline Tranche B-1 and Tranche B-2
Mandatory Prepayments.  Before any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (h) of this Section.  Optional prepayments shall be
applied to such Classes of Term Loans as directed by the Borrower in the notice
of prepayment, provided that such prepayments of any Class of Term Loan shall be
applied in accordance with the second sentence of Section 2.10(i). In the event
of any mandatory prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the aggregate amount of
such prepayment shall be allocated among the Term Borrowings of each Class pro
rata based on the aggregate principal amount of outstanding Borrowings of each
such Class, provided however that any Tranche B-1 Lender and any Tranche B-2
Lender may elect, by notice to the Administrative Agent by telephone (confirmed
by telecopy) at least one Business Day prior to the prepayment date, to decline
all or any portion of any prepayment of its Tranche B-1 Term Loans or Tranche
B-2 Term Loans, as applicable pursuant to this Section (other than an optional
prepayment pursuant to paragraph (a) of this Section which may not be declined),
in which case the aggregate amount of the prepayment that would have been
applied to prepay Tranche B-1 Term Loans or Tranche B-2 Loans of any such Class
but was so declined shall be applied to prepay Term Borrowings of the other
Classes until no Term Borrowings of any other Class remain outstanding.  Any
excess Net Proceeds after application to such other Classes shall be applied to
prepay any outstanding Tranche B-2 Term Loans.  All optional or mandatory
prepayments of Revolving Borrowings made at a time when Revolving Borrowings of
more than one Class remain outstanding shall be allocated among the Revolving
Borrowings of each Class pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class. All optional or mandatory prepayments
of a Revolving Borrowing shall be applied in accordance with the second sentence
of Section 2.10(i).
 
(f)      Accrued Interest.  Each prepayment of a Borrowing shall be accompanied
by accrued interest to the extent required by Section 2.12.
 
(g)      Optional Prepayment of Tranche B-1 Term Loans.  Each prepayment of
Tranche B-1 Term Loans on or prior to the first anniversary of the 2007
Amendment Effective Date shall include the Optional Prepayment Premium on such
Loans, but solely to the extent that such prepayment is made with the proceeds
of Indebtedness the final maturity of which is later or the interest rate of
which is lower, in each case, than the Tranche B-1 Term Loans.
 
(h)      Notice of Prepayments.  The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as
 


 
76

--------------------------------------------------------------------------------

 


contemplated by Section 2.07, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.07; provided
further that, the Borrower may deliver a conditional prepayment notice subject
to the proviso in Section 2.07(c).  Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.
 
(i)      Partial Prepayments.  Each partial prepayment of any Borrowing shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type as provided in Section 2.02, except as needed to apply fully the
required amount of a mandatory prepayment or to allocate an optional prepayment
of Term Loans or Revolving Loans as required by paragraph (e) of this
Section.  Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments  shall be accompanied by accrued
interest to the extent required by Section 2.12.
 
(j)      Deferral of Prepayments.  The Borrower may defer any mandatory
prepayment otherwise required under paragraph (c) or (d) above until the
aggregate amount of Net Proceeds otherwise required to be applied to prepay
Borrowings pursuant to paragraphs (c) and (d) above (whether resulting from one
or more Asset Dispositions or Casualty Events, but after giving effect to any
applications of proceeds permitted under such paragraphs) equals or exceeds
$30,000,000, at which time the entire unutilized amount of such Net Proceeds
(not only the amount in excess of $30,000,000) will be applied as provided in
paragraphs (c) and (d) above, as applicable.
 
(k)      Prepayments of Tranche B-2 Loans.   In connection with the prepayment
of any Tranche B-2 Loans on or prior to September 1, 2015 which results in the
aggregate amount of outstanding Tranche B-2 Loans with a maturity date of
December 17, 2015 being equal to or less than $300,000,000 (after giving effect
to such prepayment), the Borrower shall deliver to the Administrative Agent on
such prepayment date (which date shall be on or prior to September 1, 2015), a
certificate signed by a Financial Officer certifying as to (x) the aggregate
amount of Tranche B-2 Loans outstanding with a maturity date of December 17,
2015 as of such date (after giving effect to such prepayment) and (y) the
non-satisfaction of the Maturity Acceleration Condition, which delivery of such
certificate shall satisfy the Borrower’s obligations under Section 5.01(g).
 
Section 2.11.  Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender (other than a Defaulting Lender)
a commitment fee, which shall accrue at the applicable Commitment Fee Rate on
the average daily unused amount of the applicable Revolving Commitment of such
Revolving Lender and the during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments of the relevant Class terminate, commencing on the first such date
to occur after the date hereof.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 


 
77

--------------------------------------------------------------------------------

 


 
(b)      The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans of such Revolving Lender on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.25% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) with respect to each Letter of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure with respect to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable to the applicable Revolving Lenders
on the date on which the Revolving Commitments of such Revolving Lenders
terminate and any such fees accruing after the date on which the Revolving
Commitments of such Revolving Lenders terminate shall be payable on demand.  Any
other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).
 
(c)      The Borrower agrees to pay to the Administrative Agent, for its own
account and the account of the Collateral Agent, fees payable in the amounts and
at the times separately agreed upon between the Borrower such Agents.
 
(d)      All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
Section 2.12.  Interest.  (a)  The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.
 
(b)      The Loans comprising each Eurodollar Borrowing of each Class shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for such Class.
 
(c)      Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder or under any
other Loan Document is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a
 


 
78

--------------------------------------------------------------------------------

 


rate per annum equal to (i) in the case of any principal of any Loan or any LC
Disbursements, 2% plus the rate otherwise applicable to such Loan or LC
Disbursement as provided in the preceding paragraphs of this Section or (ii) in
the case of any other overdue amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.
 
(d)      Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(e)      All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
Section 2.13.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)      the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
 
(b)      the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
 
Section 2.14.  Increased Costs.  (a)  Except with respect to Taxes, which shall
be governed by Section 2.16, if any Change in Law shall:
 


 
79

--------------------------------------------------------------------------------

 


 
(i)      impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)      impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered; provided that
such amounts shall be proportionate to the amounts that such Lender or Issuing
Bank charges other borrowers or account parties for such additional costs
incurred or reductions suffered on loans or letters of credit, as the case may
be, similarly situated to the Borrower in connection with substantially similar
facilities.
 
(b)      If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered; provided that such amounts shall be proportionate
to the amounts that such Lender or Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrower in connection with
substantially similar facilities.
 
(c)      A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.
 
(d)      Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or
 


 
80

--------------------------------------------------------------------------------

 


Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or an Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.15.  Break Funding Payments.  In the event of (a) the payment by or on
behalf of the Borrower of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto (including as a result of an
Event of Default), (c) the failure by the Borrower to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(h) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18 or
Section 9.02(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
 
Section 2.16.  Taxes.  (a)  Except as required by applicable law, any and all
payments by or with respect to any obligation of the Borrower hereunder shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) any Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 


 
81

--------------------------------------------------------------------------------

 


 
(b)      In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)      To the extent not paid by the Borrower pursuant to Section 2.16(a), the
Borrower shall indemnify each Agent, each Lender and each Issuing Bank, within
10 Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such Issuing
Bank, as the case may be, on or with respect to any payment by or with respect
to any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A copy of a receipt or any other document evidencing payment that is
reasonably acceptable to Borrower as to the amount of such payment or liability
delivered to the Borrower by, an Agent, a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of an Agent, a Lender or an
Issuing Bank, shall be conclusive absent manifest error.
 
(d)      As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e)      (i) Each Recipient that is a U.S. person as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent, and if applicable, the assigning Lender (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) on or before the date on which it becomes a party to this Agreement
(or, in the case of (i) a Participant, on or before the date on which such
Participant purchases the related participation and (ii) an assignee, on or
before the effective date of such assignment), two duly completed and signed
copies of Internal Revenue Service Form W-9.  Each Recipient that is not a U.S.
person as defined in Section 7701(a)(30) of the Code (a “Foreign Recipient”)
shall, to the extent it is legally able to do so, deliver to the Borrower and
the Administrative Agent, and if applicable, the assigning Lender (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) on or before the date on which it becomes a party to this
Agreement (or, in the case of (x) a Participant, on or before the date on which
such Participant purchases the related participation and (y) an assignee, on or
before the effective date of such assignment) either:
 
(A)      two copies of a duly completed and signed Internal Revenue Service Form
W-8ECI, Form W-8BEN (with respect to eligibility for benefits under any income
tax treaty) or Form W-8IMY or successor and related applicable forms, as the
case may be, certifying to such Foreign Recipient’s entitlement as of such date
to an exemption from or reduction of United States withholding tax with respect
to payments to be made under this Agreement, or
 


 
82

--------------------------------------------------------------------------------

 


 
(B)      in the case of a Foreign Recipient that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in form and content
reasonably acceptable to the Administrative Agent and the Borrower to the effect
that such Foreign Recipient is eligible for a complete exemption from
withholding of U.S. Taxes under Code section 871(h) or 881(c) (a “Foreign
Recipient Complete Exemption Certificate”), and (y) two duly completed and
signed copies of Internal Revenue Service Form W-8BEN or any successor and
related applicable form.
 
Further, each Foreign Recipient agrees, (i) to the extent it is not precluded
from doing so by a Change in Law and otherwise legally able to do so, to deliver
to the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, two copies of a
duly completed and signed applicable Form W-8 or successor and related
applicable forms or certificates, on or before the date that any such form or
certificate, as the case may be, expires or becomes obsolete or invalid in
accordance with applicable U.S. laws and regulations, (ii) in the case of a
Foreign Recipient that delivers a Foreign Recipient Complete Exemption
Certificate, to deliver to the Borrower and the Administrative Agent, and if
applicable, the assigning Lender (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased), such
statement on an annual basis reasonably promptly after the anniversary of the
date on which such Foreign Recipient became a party to this Agreement (or, in
the case of a Participant, the date on which the Participant purchased the
related participation), and (iii) to notify promptly the Borrower and the
Administrative Agent (or, in the case of a Participant, the Lender from which
the related participation shall have been purchased) if it is no longer able to
deliver, or if it is required to withdraw or cancel, any form or certificate
previously delivered by it pursuant to this Section 2.16(e).
 
(ii)      In addition, but without duplication of the covenant as to United
States withholding tax contained in Section 2.16(e)(i), any Recipient that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction(s) in which the Borrower is organized, or any treaty to which
any such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
 
(f)      If a payment made to any Agent, Lender, or Issuing Bank hereunder would
be subject to United States federal withholding tax imposed by FATCA if such
Agent, Lender, or Issuing Bank were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Agent, Lender, or Issuing Bank shall
deliver to the Borrower at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower such documentation prescribed by
applicable law (including as prescribed by
 


 
83

--------------------------------------------------------------------------------

 


Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA and to determine that such Agent, Lender
or Issuing Bank has complied with such Agent’s, Lender’s or Issuing Bank’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
(g)      If any Agent, Lender or Issuing Bank determines, in its discretion
exercised in good faith, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.16, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.16 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Agent, Lender or Issuing Bank and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
such Agent, Lender or Issuing Bank, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent, Lender or Issuing Bank in the event such
Agent, Lender or Issuing Bank is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the any
Agent, Lender or Issuing Bank to make available its tax returns (or any other
information relating to its taxes which it deems confidential) to the Borrower
or any other Person.
 
Section 2.17.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) no later than 2:00 pm, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.14,
2.15 or 2.16 and Section 9.03 shall be made directly to the Persons entitled
thereto and payments made pursuant to other Loan Documents shall be made to the
Persons specified therein.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder shall be made in dollars.
 
(b)      If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (after giving effect to all
applicable grace periods and/or cure periods, if any), such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled
 


 
84

--------------------------------------------------------------------------------

 


thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.
 
(c)      If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Wireline Company or Affiliate thereof (as to which the provisions of this
paragraph shall apply except as provided in clause (ii) of this Section
2.17(c)).  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)      Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders or any Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to such Lenders or Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)      If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.17(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the
 


 
85

--------------------------------------------------------------------------------

 


account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
Section 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and out-of-pocket expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)      If (i) any Lender requests compensation under Section 2.14, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (ii) any Lender defaults in its obligation to fund Loans hereunder (any
Lender described in this clause (ii), a “Defaulting Lender”), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks), which consents
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower, the Defaulting Lender (if
any) or such assignee shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 9.04(b) and (iv) in the case of any
such assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
Section 2.19.  Refinancing Amendments.  (a) The Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness (x)
in the form of Other Term Loans or Other Term Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, in each case, to refinance all or any
portion of the Loans and Commitments hereunder (which for this purpose will be
deemed to include any then outstanding Other Revolving Commitments, Other
Revolving Loans and/or Other Term Loans), pursuant to a
 


 
86

--------------------------------------------------------------------------------

 


Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (ii) will have such pricing, fees
(including upfront fees and OID), optional prepayment terms, redemption premiums
and subordination terms as may be agreed by the Borrower and the Lenders
thereof, (iii) (x) with respect to any Other Term Loans or Other Term
Commitments, will have a maturity date that is not prior to the maturity date of
the Class of Term Loans or Revolving Commitments being refinanced, and will have
a Weighted Average Life to Maturity that is not shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans being refinanced
(if applicable) and (y) with respect to any Other Revolving Loans or Other
Revolving Commitments, will have a maturity date that is not prior to the
maturity date with respect to the Class of Revolving Commitments or Class of
Term Loans being refinanced and (iv) except as otherwise permitted herein, will
have terms and conditions taken as a whole that are substantially identical to,
or no more favorable to the Lenders providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt; provided further that (x) the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is incurred or
obtained and (y) the effectiveness of any Refinancing Amendment, together with
the effectiveness of any increase in Revolving Commitments, shall not result in
there being more than four separate Maturity Dates in effect for all Revolving
Commitments.  The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 4.03(a) and (b) (it being understood that all references to “the date of
such Credit Event” or similar language in Section 4.03(a) and (b) shall be
deemed to refer to the effective date of such Refinancing Amendment).  Each
Class of Credit Agreement Refinancing Indebtedness incurred under this Section
2.19 shall be in an aggregate principal amount that is not less than $50,000,000
and an integral multiple of $5,000,000 in excess thereof.  Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, pursuant to any Other Revolving Commitments established thereby,
on terms substantially equivalent to the terms applicable to Letters of Credit
under the Revolving Commitments hereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Revolving Loans, Other
Revolving Commitments and/or Other Term Commitments).  Any Refinancing Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.19.  In addition, if so provided in the
relevant Refinancing Amendment and with the consent of each Issuing Bank,
participations in Letters of Credit expiring on or
 


 
87

--------------------------------------------------------------------------------

 


after the Revolving Maturity Date shall be reallocated from Lenders holding
Revolving Commitments hereunder to Lenders holding extended revolving
commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding such extended revolving commitments, be deemed
to be participation interests in respect of such extended revolving commitments
and the terms of such participation interests (including, without limitation,
the commission applicable thereto) shall be adjusted accordingly.
 
(b)      This Section 2.19 shall supercede any provisions in Section 2.17 or
9.02 to the contrary.
 
 
ARTICLE 3
Representations and Warranties
 
The Borrower represents and warrants to the Lender Parties that:
 
Section 3.01.  Organization; Powers.  Each of the Wireline Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required by
applicable law.
 
Section 3.02.  Authorization; Enforceability.  The execution, delivery and
performance of the Loan Documents by each Wireline Company are within its
corporate (or other organizational) powers and have been duly authorized by all
necessary corporate (or other organizational) action with respect to such
Wireline Company.  This Amended Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party, as the case may be, in each case enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
Section 3.03.  Governmental Approvals; No Conflicts.  The Transactions and the
Directories Transactions (a) do not require any material Governmental
Authorization, except (i) such as have been or prior to or concurrently with the
consummation of the Transactions or the Directories Transactions, as the case
may be, will be obtained or made and are or prior to or concurrently with the
consummation of the Transactions or the Directories Transactions, as the case
may be, will be in full force and effect, (ii) notices required to be filed with
the FCC or any applicable PUC after the consummation of the Transactions or the
Directories Transactions, as the case may be, and (iii) filings necessary to
perfect the
 


 
88

--------------------------------------------------------------------------------

 


Transaction Liens, (b) will not violate (1) any applicable law or regulation
applicable to any Wireline Company, (2) the charter, by-laws or other
organizational documents of any Wireline Company or (3) any material
Governmental Authorization in any material respect, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Wireline Company or any of its assets, or give rise to a right
thereunder to require any payment to be made by any Wireline Company or give
rise to a right of, or result in, termination, cancellation or acceleration of
any obligation thereunder, and (d) will not result in the creation or imposition
of any Lien (other than the Transaction Liens) on any asset of any Wireline
Company, except, with respect to clauses (b)(1), (c) and (d), to the extent any
of the foregoing could not reasonably be expected to have a Material Adverse
Effect.
 
Section 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (A) as of and for
the Fiscal Year ended December 31, 2010, reported on by PricewaterhouseCoopers
LLP, independent public accountants, and (B) as of and for the Fiscal Quarter
and the portion of the Fiscal Year ended September 30, 2011, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause (B)
above.
 
(b)      Since December 31, 2010, there has been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect.
 
Section 3.05.  Properties.  (a)  Each of the Wireline Companies has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for Liens permitted under Section 6.02, and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted and except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
(b)      Each of the Wireline Companies owns, or has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Wireline Companies does not
infringe upon the rights of any other Person, except for any such failure to own
or have license or such infringements that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(c)      Schedule 3.05 sets forth the correct address of each material real
property having a Fair Market Value (as reasonably determined by a Financial
Officer in good faith) exceeding $10,000,000 that is owned by any Wireline
Company as of the Effective Date after giving effect to the Transactions.
 


 
89

--------------------------------------------------------------------------------

 


 
Section 3.06.  Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting any Wireline Company that (i) could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, or
(ii) involve any of the Loan Documents, the Transactions or the Directories
Transactions.
 
(b)      Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any other
Wireline Company (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
 
(c)      Since the date of this Amended Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.
 
Section 3.07.  Compliance with Laws and Agreements.  Each of the Wireline
Companies is in compliance with (a) all laws, regulations and Governmental
Authorizations, in each case applicable to it or its property, (b) each of the
Transaction Documents and the Directories Transaction Documents and (c) all
indentures, agreements and other instruments binding upon it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.
 
Section 3.08.  Investment and Holding Company Status.  No Wireline Company is
required to be regulated as an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
Section 3.09.  Taxes.  Each of the Wireline Companies has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate proceedings and for
which the applicable Wireline Company has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.  As of the Third ARCA Effective
Date, the Tax Sharing Agreement (as defined in the Merger Agreement) is the only
agreement among the Loan Parties regarding tax sharing, tax reimbursement or tax
indemnification.
 
Section 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 


 
90

--------------------------------------------------------------------------------

 


 
Section 3.11.  Disclosure.  As of the Third ARCA Effective Date, the Borrower
has disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which any Wireline Company is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  Neither the Information
Memorandum nor any of the reports, financial statements, certificates or other
information concerning any of the Wireline Companies (other than the
projections, budgets or other estimates, or information of a general economic or
industry nature concerning the Wireline Companies) furnished by or on behalf of
any Loan Party to any Lender Party in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished), when taken as a
whole, contains as of the date furnished any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time they were made; it
being understood that projections by their nature are uncertain and no assurance
is being given that the results reflected in such projected financial
information will be achieved.
 
Section 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Third ARCA Effective
Date.  All the Subsidiaries are, and will at all times be, fully consolidated in
the Borrower’s consolidated financial statements to the extent required by GAAP.
 
Section 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
material insurance maintained by or on behalf of the Wireline Companies as of
the Effective Date.  As of the Third ARCA Effective Date, all premiums in
respect of such insurance have been paid to the extent then due.
 
Section 3.14.  Labor Matters.  As of the Third ARCA Effective Date, there are no
strikes, lockouts or slowdowns against any Wireline Company pending or, to the
knowledge of the Borrower, threatened.  The hours worked by and payments made to
employees of the Wireline Companies have not violated the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters, except where it would not reasonably be expected to have a
Material Adverse Effect.  As of the Third ARCA Effective Date, there is no
organizing activity involving the Borrower or any Subsidiary pending or, to the
knowledge of the Borrower or any Subsidiary, threatened by any labor union or
group of employees, except those that, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.  As of the Third ARCA Effective
Date, there are no representation proceedings pending or, to the knowledge of
the Borrower or any Subsidiary, threatened with the National Mediation Board,
and no labor organization or group of employees of the Borrower or any
Subsidiary has made a pending demand for recognition, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  There are no material complaints or charges against the Borrower or any
Subsidiary pending or,
 


 
91

--------------------------------------------------------------------------------

 


to the knowledge of the Borrower or any Subsidiary, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
the Borrower or any Subsidiary of any individual, except those that, in the
aggregate, would not reasonably be expected to have a Material Adverse
Effect.  The consummation of the Transactions and the Directories Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement by which any
Wireline Company is bound.
 
Section 3.15.  Solvency.  On the Third ARCA Effective Date, (a) the fair value
of the assets of each Loan Party, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of each Loan Party will exceed the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party will be able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and proposed to be conducted after the
Effective Date.
 
Section 3.16.  Licenses; Franchises.  (a) Each of the Wireline Companies
holds  all Regulatory Authorizations and all other material Governmental
Authorizations (including but not limited to franchises, ordinances and other
agreements granting access to public rights of way, issued or granted to any
Wireline Company by a state or federal agency or commission or other federal,
state or local or foreign regulatory bodies regulating competition and
telecommunications businesses) (collectively, the “Wireline Licenses”) that are
required for the conduct of its business as presently conducted and as proposed
to be conducted, except to the extent the failure to hold any Wireline Licenses
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
(b)      Each Wireline License is valid and in full force and effect and has not
been, or will not have been, suspended, revoked, cancelled or adversely
modified, except to the extent any failure to be in full force and effect or any
suspension, revocation, cancellation or modification has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No Wireline License is subject to (i) any conditions or
requirements that have not been imposed generally upon licenses in the same
service, unless such conditions or requirements would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (ii)
any pending regulatory proceeding (other than those affecting the wireline
industry generally) or judicial review before a Governmental Authority, unless
such pending regulatory proceedings or judicial review would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  The Borrower does not have knowledge of any event, condition or
circumstance that would preclude any Wireline License from being renewed in the
ordinary course (to the extent that such Wireline License is renewable by its
terms), except where the failure to be renewed has not had
 


 
92

--------------------------------------------------------------------------------

 


and would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
 
(c)      The licensee of each Wireline License is in compliance with each
Wireline License and has fulfilled and performed, or will fulfill or perform,
all of its material obligations with respect thereto, including with respect to
the filing of all reports, notifications and applications required by the
Communications Act or the rules, regulations, policies, instructions and orders
of the FCC or any PUC, and the payment of all regulatory fees and contributions,
except (i) for exemptions, waivers or similar concessions or allowances and (ii)
where such failure to be in compliance or to fulfill or perform its obligations
or pay such fees or contributions has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(d)      A Wireline Company owns all of the Equity Interests in, and Controls,
all of the voting power and decision-making authority of, each licensee of the
Wireline Licenses, except where the failure to own such Equity Interests or
Control such voting power and decision-making authority of such licensees would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
Section 3.17.  OFAC.  Neither the Borrower nor any Subsidiary is (a) named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control or (b)(i) an
agency of the government of a country, (ii) an organization controlled by a
country or (iii) a Person resident in a country, in each case that is subject to
a sanctions program identified on the list maintained by the U.S. Department of
the Treasury’s Office of Foreign Assets Control, as such program may be
applicable to such agency, organization or Person, and the proceeds from the
Loans will not be used to fund any operations in, finance any investments or
activities in, or make any payments to, any such country or Person.
 
 
ARTICLE 4
Conditions
 
Section 4.01.  [Reserved].
 
Section 4.02.  [Reserved].
 
Section 4.03.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a)      The representations and warranties of each Loan Party set forth in the
Loan Documents that are qualified by materiality shall be true and correct, and
the representations that are not so qualified shall be true and correct in all
material respects, in each case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case
 


 
93

--------------------------------------------------------------------------------

 


such representation and warranty shall be true and correct in all material
respects as of such earlier date).
 
(b)      At the time of and immediately after giving effect to such Borrowing or
the issuance, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
 
 
ARTICLE 5
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
Section 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent on behalf of each Lender (and
the Administrative Agent will make available to each Lender):
 
(a)      as soon as available and in no event later than 90 days after the end
of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
 
(b)      as soon as available and in no event later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;
 
(c)      concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action
 


 
94

--------------------------------------------------------------------------------

 


taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.14 and
6.15, (iii) to the extent that any such change in GAAP has an impact on such
financial statements, stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04, and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(iv) certifying as to the amounts of Available Cash, Available Distributable
Cash, Available Equity Proceeds of the date of such certificate and setting
forth reasonably detailed calculations thereof;
 
(d)      within 60 days after the beginning of each Fiscal Year, a detailed
consolidated budget for such Fiscal Year (including a projected consolidated
balance sheet and related statements of projected operations and cash flows as
of the end of and for such Fiscal Year and setting forth the assumptions used in
preparing such budget) and, promptly when available, any significant revisions
of such budget approved by the board of directors of the Borrower;
 
(e)      promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Wireline Company with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.
 
(f)      promptly following any reasonable written request by Administrative
Agent therefor, (i) copies of all material reports and written information to
and from (A) the FCC or any PUC with jurisdiction over the property or business
of any Wireline Company or (B) the United States Environmental Protection
Agency, or any state or local agency responsible for environmental matters, the
United States Occupational Health and Safety Administration, or any state or
local agency responsible for health and safety matters, or any successor or
other agencies or authorities concerning environmental, health or safety
matters, (ii) copies of any statement or report furnished to RUS in connection
with the RUS Grant and Security Agreement or (iii) such other information
regarding the operations, business affairs and financial condition of any
Wireline Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request;
 
(g)      no later than one Business Day following September 1, 2015, a
certificate of a Financial Officer certifying as to (i) the aggregate amount of
Tranche B-2 Term Loans outstanding on September 1, 2015 with a maturity date of
December 17, 2015 and (ii) the non-satisfaction (or the satisfaction, as
applicable) of the Maturity Acceleration Condition, it being understood that the
delivery of such certificates referred to in Section 2.07(d)(v) or Section
2.10(k) shall be deemed to be a satisfaction of this requirement; and
 
(h)      Any financial statement or other materials required to be delivered
pursuant to this Section 5.01 shall be deemed to have been delivered on the date
on which such information is posted on the Borrower's website on the Internet or
by the Administrative Agent on an IntraLinks or similar site to which Lenders
have been granted access or shall be available on the SEC's website on the
Internet at www.sec.gov; provided that (i) the Borrower shall give notice of any
such posting to the Administrative Agent (who shall then give notice of any such
posting to the Lenders), and (ii) the
 


 
95

--------------------------------------------------------------------------------

 


Borrower shall deliver paper copies of any such documents to the Administrative
Agent if the Administrative Agent requests the Borrower to deliver such paper
copies.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of any certificate required
by Section 5.01(c) to the Administrative Agent.  Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.  Furthermore, if any
financial statement or other materials required to be delivered under this
Agreement shall be required to be delivered on any date that is not a Business
Day, such information may be delivered to the Administrative Agent on the next
succeeding Business Day after such date.
 
Section 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:
 
(a)      the occurrence of any Default;
 
(b)      the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Wireline Company or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
 
(c)      the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(d)      (i) the occurrence of, or receipt of a written notice of any claim with
respect to, any Environmental Liability that could reasonably be expected to
result in a Material Adverse Effect, or (ii) receipt of a written notice of
non-compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and
 
(e)      (i) non-compliance with any Regulatory Authorization, to the extent
such non-compliance could reasonably be expected to have a Material Adverse
Effect, or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 


 
96

--------------------------------------------------------------------------------

 


 
Section 5.03.  Information Regarding Collateral.  (a) The Borrower will furnish
to the Collateral Agent prompt written notice of any change in (i) any Loan
Party’s legal name, jurisdiction of organization, chief executive office or
principal place of business, (ii) any Loan Party’s identity or form of
organization or (iii) any Loan Party’s federal Taxpayer Identification
Number.  No later than 10 Business Days after any change referred to in the
preceding sentence, the Borrower shall confirm to the Collateral Agent (and, as
and when available, provide any information reasonably requested by the
Collateral Agent) that all filings have been made under the Uniform Commercial
Code (or that the Borrower has provided to the Collateral Agent all information
required or reasonably requested by the Collateral Agent in order for it to make
such filings), and all other actions have been taken, that are required so that
such change will not at any time adversely affect the validity, perfection or
priority of any Transaction Lien on any of the Collateral.
 
(b)      Each year, at the time annual financial statements with respect to the
preceding Fiscal Year are delivered pursuant to Section 5.01(a), the Borrower
will deliver to the Administrative Agent a certificate of a Financial Officer
and its chief legal officer (i) setting forth, with respect to each Loan Party,
the information required pursuant to Parts A-1 and A-2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date (or
the effective date of such Loan Party’s Security Agreement Supplement) or the
date of the most recent certificate delivered pursuant to this subsection and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the Transaction Liens for a
period of at least 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).
 
Section 5.04.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect (i) its legal
existence and (ii) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except, in the case of clause (ii), where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any disposition of assets permitted
under Section 6.05.
 
Section 5.05.  Payment of Obligations.  The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations other than Indebtedness, including
Tax liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the applicable Wireline Company has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) such
 


 
97

--------------------------------------------------------------------------------

 


contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation.
 
Section 5.06.  Maintenance of Properties; Insurance; Casualty and
Condemnation.  (a) Except as otherwise permitted in Section 6.05, the Borrower
will, and will cause each of its Subsidiaries to, keep and maintain all property
used in the conduct of its business in good working order and condition,
ordinary wear and tear (and damage caused by casualty) excepted, except where
the failure to take such actions could not reasonably be expected to result in a
Material Adverse Effect.
 
(b)      The Borrower will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurance companies insurance in
such amounts and against such risks as may be required by law or as the Borrower
reasonably and in its good faith business judgment believes are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations.  Fire and extended
coverage policies maintained with respect to any Collateral shall be endorsed or
otherwise amended to include a lenders’ loss payable clause in favor of the
Collateral Agent and providing for losses thereunder to be payable to the
Collateral Agent or its designee as additional loss payee as its interests may
appear.  Commercial general liability policies shall be endorsed to name the
Collateral Agent as an additional insured.  Each such policy referred to in this
paragraph (b) also shall provide that it shall not be canceled, modified with
respect to endorsements or loss payable provisions or not renewed (x) by reason
of nonpayment of premium except upon at least 10 days’ prior written notice
thereof by the insurer to the Collateral Agent (giving the Collateral Agent the
right to cure defaults in the payment of premiums) or (y) for any other reason
except upon at least 30 days’ prior written notice thereof by the insurer to the
Collateral Agent.  The Borrower shall deliver to the Collateral Agent, prior to
the cancellation or nonrenewal, or modification of any endorsement or loss
payable provisions of any such policy of insurance, a copy of a renewal or
replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent) together with evidence reasonably
satisfactory to the Collateral Agent of payment of the premium therefor to the
extent then due.
 
(c)      The Borrower will furnish to the Administrative Agent, the Collateral
Agent and the Lenders prompt written notice of any Casualty Event.
 
Section 5.07.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities in accordance with
GAAP.  The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, with the opportunity for the Borrower to be
present, its independent accountants, all at such reasonable times and as often
as reasonably requested; provided that (x), unless an Event of Default has
occurred and is continuing, the Borrower shall not be required by this Agreement
to pay for more than one visit per
 


 
98

--------------------------------------------------------------------------------

 


year by the Administrative Agent and (y) the Lenders shall coordinate any visits
through the Administrative Agent.
 
Section 5.08.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to so comply could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 5.09.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans will be used only for Permitted Acquisitions and for working
capital and other general corporate purposes of the Wireline Companies. The
proceeds of the Tranche A-3 New Term Loans will be used to prepay Revolving
Loans outstanding on the Third ARCA Effective Date and to pay fees and expenses
arising in connection with the transactions contemplated by the Third Amendment
and Restatement Agreement. The proceeds of any Incremental Loan Facility will be
used only as provided in Section 2.01(g)(iii) and in the Incremental Facility
Amendment.  No part of the proceeds of any Loan or Letters of Credit will be
used, whether directly or indirectly, to purchase or carry margin stock or to
extend credit to others for the purpose of purchasing or carrying margin stock
or for any other purpose, in each case that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.  Letters of Credit
will be issued only to support general corporate obligations of the Wireline
Companies.
 
Section 5.10.  Additional Subsidiaries.  If any additional Subsidiary, other
than an Insignificant Subsidiary, a Notes SPV and, so long as the Termination
Date (as defined in the Directories Equity Exchange Agreement) has not occurred,
Directories Holdings, is formed or acquired after the Effective Date, the
Borrower will, within ten Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Collateral Agent thereof and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Subsidiary held by a Loan Party and any Indebtedness
of such Subsidiary owed to a Loan Party.  If at any time any Subsidiary that is
not then a Loan Party, other than an Insignificant Subsidiary, a Qualified Peach
Group Member, a Notes SPV or any Subsidiary listed on Schedule 5.10, (x) is a
wholly-owned Domestic Subsidiary and is permitted by applicable law or
regulation (without the need to obtain any Governmental Authorization) to
Guarantee the Facility Obligations or (y) Guarantees any Loan Party’s
obligations in respect of any New Notes, any Assumed Bonds or any other
Indebtedness (other than Indebtedness created under the Loan Documents), the
Borrower shall promptly cause (A) such Subsidiary to Guarantee the Facility
Obligations pursuant to the Guarantee Agreement (in the case of any Subsidiary
described in clause (y), on terms no less favorable to the Lenders than those
applicable under such Guarantee of other Indebtedness) and (B) the other
provisions of the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary, whereupon such Subsidiary will become a “Guarantor”
and “Lien Grantor” for purposes of the Loan Documents. The Borrower will not,
and will not permit any of its Subsidiaries to, form or acquire any Subsidiary
(other than Insignificant Subsidiaries and other than (i) any Notes SPV and
(ii)Subsidiaries of Peach that are Qualified Peach Group Members) after the
Effective Date unless either (x) all of the Equity Interests in such Subsidiary
 


 
99

--------------------------------------------------------------------------------

 


shall be directly held by a Loan Party or (y) such Subsidiary shall have
Guaranteed the Facility Obligations pursuant to the Guarantee Agreement and
shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary. From and after the Peach Merger
Date, the Borrower will not permit any Peach Group Member to form or acquire any
Subsidiary except for the purpose of reorganizing the organizational structure
or form of organization of any of the Peach Group Members.
 
Section 5.11.  Further Assurances.  (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the Borrower’s expense.  The Borrower will provide
to the Collateral Agent, from time to time upon any reasonable request from the
Collateral Agent, evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens intended to be created by the Security
Documents.
 
(b)      If any material assets (other than (i) any real property or
improvements thereto or any interest therein, (ii) any RUS Grant Funds, (iii)
any asset purchased with RUS Grant Funds and any proceeds thereof or (iv) Notes
Escrowed Proceeds) are acquired by any Loan Party after the Effective Date
(other than assets constituting Collateral that become subject to Transaction
Liens upon acquisition thereof), the Borrower will notify the Collateral Agent
and the Lenders thereof, and, if requested by the Collateral Agent or the
Required Lenders, will cause such assets to be subjected to a Transaction Lien
securing the Secured Obligations and will take, or cause the relevant Guarantor
to take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect or record such Transaction Lien, in each
case to the extent contemplated by the Security Documents, including actions
described in Section 5.11(a), all at the Borrower’s expense.
 
Section 5.12.  Rated Credit Facilities.  The Borrower will use commercially
reasonable efforts to cause the Facilities to be continuously rated by S&P and
Moody’s.
 
Section 5.13.  Windstream Communications.  The Borrower will cause, and will
cause its Subsidiaries to cause, Windstream Communications, Inc. not to (a)
engage to any material extent in any business or activity, other than (i) the
ownership of Wireline Licenses and other assets owned (or similar to those
owned), and the business or other activities engaged in, by it on the Effective
Date, (ii) the maintenance of its corporate existence, (iii) the making of
Restricted Payments to the extent permitted by Section 6.08, and (iv) activities
incidental to (including with respect to legal, tax and accounting matters), or
otherwise required to comply with applicable law in connection with, any of the
foregoing activities; and (b) create, incur, assume or permit to exist (i) any
Indebtedness of the type described in clause (a) of the definition thereof,
unless owed to a Loan Party, (ii) other Indebtedness unless consistent with past
practice, in each case regardless of whether such Indebtedness would otherwise
be permitted under Section 6.01, or (iii) any other
 


 
100

--------------------------------------------------------------------------------

 


liabilities, other than liabilities (but not any Indebtedness) (A) existing (or
similar to those existing) on the Effective Date or (B) associated with the
activities permitted under subclauses (i) through (iv) of clause (a) above.
 
 
ARTICLE 6
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01.  Indebtedness; Certain Equity Securities.  (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:
 
(i)      Indebtedness created under the Loan Documents or any Credit Agreement
Refinancing Indebtedness (including pursuant to any Refinancing Amendment);
 
(ii)      Indebtedness of the Loan Parties in respect of the New Notes and the
Assumed Valor Bonds;
 
(iii)      Indebtedness of AC Holdings and any of its subsidiaries that are Loan
Parties in respect of the AC Holdings Bonds; and Indebtedness of Alltel Georgia
in respect of the Alltel Georgia Bonds;
 
(iv)      Indebtedness (other than Indebtedness permitted under clause (ii) or
(iii) of this paragraph (a)) existing on the Effective Date and set forth in
Schedule 6.01;
 
(v)      Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) any such Indebtedness of
any Subsidiary that is not a Collateral Support Party to any Collateral Support
Party shall be subject to Section 6.04, (B) except to the extent any Regulatory
Authorization would be required therefor and has not been obtained, any such
Indebtedness of any Loan Party to any Subsidiary that is not a Guarantor shall
be subordinated to the Facility Obligations on terms reasonably satisfactory to
the Administrative Agent, and (C) any such Indebtedness owed to any Loan Party
and evidenced by a promissory note shall be pledged pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement”;
 
(vi)      Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other
than Indebtedness permitted solely pursuant to clauses (a)(iii) (except for
Guarantees of the AC Holdings Bonds by any of its subsidiaries that is a Loan
Party to the extent required under the AC Holdings Indenture as in effect on the
date hereof), (a)(iv), (a)(viii) (except for unsecured Guarantees of the Peach
 


 
101

--------------------------------------------------------------------------------

 


Notes by the Borrower) or (a)(xx) or any combination thereof); provided that (A)
Guarantees by any Collateral Support Party of Indebtedness of any Subsidiary
that is not a Collateral Support Party shall be subject to Section 6.04, (B)
Guarantees permitted under this clause (vi) shall be subordinated to the Secured
Obligations of the applicable Subsidiary if and to the same extent and on the
same terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations and (C) no Indebtedness shall be Guaranteed by any Subsidiary unless
such Subsidiary is a Loan Party that has Guaranteed the Secured Obligations
pursuant to the Guarantee Agreement;
 
(vii)      Indebtedness of any Wireline Company incurred to finance the
acquisition, construction, restoration or improvement of any fixed or capital
assets, including Capital Lease Obligations (whether through the direct
acquisition of such assets or the acquisition of Equity Interests in a Person
holding only such fixed or capital assets) and any Indebtedness assumed by any
Wireline Company in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (A) such Indebtedness is incurred (or if assumed, was incurred) prior to or
within 150 days after such acquisition or the completion of such construction,
restoration or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (vii) shall not exceed $250,000,000 at any
time outstanding;
 
(viii)      Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to such Indebtedness with
the covenants contained in Sections 6.14 and 6.15 recomputed as of the last day
of the most-recently ended Fiscal Quarter for which financial statements have
been delivered or were required to be delivered pursuant to Section 5.01(a) or
(b) prior to the time at which such Person becomes a Subsidiary;
 
(ix)      Indebtedness of the Borrower assumed by operation of law or otherwise
as a direct result of the merger of any Person (a “Merged Person”) with and into
the Borrower (with the Borrower being the surviving entity) in a transaction
otherwise permitted under this Amended Agreement; provided that (A) such
Indebtedness was Indebtedness of the Merged Person as of the effectiveness of
such merger and is not created in contemplation of or in connection with such
merger and (B) the Borrower is in compliance on a Pro Forma Basis after giving
effect to such Indebtedness with the covenants contained in Sections 6.14 and
6.15 recomputed as of the last day of the most-recently ended Fiscal Quarter for
which financial statements have been delivered or were required to be delivered
pursuant to Section 5.01(a) or (b) prior to the time of such merger;
 
(x)      Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit in respect of workers’
compensation claims or self-insurance obligations;
 


 
102

--------------------------------------------------------------------------------

 


 
(xi)      Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;
 
(xii)      Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of
Indebtedness for borrowed money);
 
(xiii)      Indebtedness in respect of Swap Agreements permitted by Section
6.07;
 
(xiv)      Indebtedness of any Wireline Company arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of its
incurrence;
 
(xv)      Indebtedness of any Wireline Company arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations, or
Guarantees or letters of credit, surety bonds or performance bonds securing any
obligations of any Wireline Company pursuant to any such agreements, in any case
incurred in connection with the disposition of any business, assets or any
Subsidiary (other than Guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing such acquisition), so long as the principal amount of such
Indebtedness does not exceed the gross proceeds actually received by the
Wireline Companies in connection with such disposition;
 
(xvi)      any Earn-out Obligation or obligation in respect of any purchase
price adjustment, except to the extent that the contingent consideration
relating thereto is not paid within 15 Business Days after the contingency
relating thereto is resolved;
 
(xvii)      Permitted Refinancing Indebtedness of any Wireline Company incurred
in exchange for, or the net proceeds of which are used to refund, refinance or
replace Indebtedness (other than Indebtedness of the Borrower to any Subsidiary
or of any Subsidiary to the Borrower or any other Subsidiary) that was permitted
to be incurred under clause (i), (ii), (iii), (iv), (vii), (viii) or (ix) or
this clause (xvii) of this paragraph;
 
(xviii)      Permitted Pari Passu Indebtedness; provided that at the time of
incurrence of any Permitted Pari Passu Indebtedness, (1) the Secured Leverage
Ratio on a Pro Forma Basis computed as of the last day of the most
recently-ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) shall not exceed 2.25 to 1.0 and (2) the
Borrower shall have delivered a certificate of a Financial Officer to the effect
set forth in the
 


 
103

--------------------------------------------------------------------------------

 


preceding clause (1), together with reasonably detailed calculations
demonstrating compliance with the preceding clause (1);
 
(xix)      Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;
 
(xx)      other Indebtedness of any Wireline Company in an aggregate principal
amount not exceeding $150,000,000 at any time outstanding; provided that (A) no
Event of Default has occurred and is continuing or would result therefrom and
(B) the Borrower is in compliance on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness with the covenants contained in Sections
6.14 and 6.15 recomputed as of the last day of the most-recently ended Fiscal
Quarter for which financial statements have been delivered or were required to
be delivered pursuant to Section 5.01(a) or (b) prior to the issuance of such
Indebtedness; and
 
(xxi)      Permitted Additional Debt; provided that (A) no Event of Default has
occurred and is continuing or would result therefrom and (B) the Borrower is in
compliance on a Pro Forma Basis after giving effect to the incurrence of such
Indebtedness with the covenants contained in Sections 6.14 and 6.15 recomputed
as of the last day of the most-recently ended Fiscal Quarter for which financial
statements have been delivered or were required to be delivered pursuant to
Section 5.01(a) or (b) prior to the issuance of such Indebtedness.
 
(b)      If any Indebtedness is incurred pursuant to clause (viii), (ix), (xx),
or (xxi) of paragraph (a) of this Section in an aggregate principal amount
exceeding $250,000,000, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to such effect, together with all relevant
financial information reasonably requested by the Administrative Agent,
including reasonably detailed calculations demonstrating compliance with such
covenants (which calculations shall, if made as of the last day of any Fiscal
Quarter for which the Borrower has not delivered to the Administrative Agent the
financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated Adjusted EBITDA
and Consolidated Cash Interest Expense for the relevant period).
 
(c)      No Subsidiary will issue any Preferred Stock.
 
Section 6.02.  Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a)      Transaction Liens;
 
(b)      Permitted Encumbrances;
 


 
104

--------------------------------------------------------------------------------

 


 
(c)      any Lien on any property or asset of any Wireline Company existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of any Wireline Company and (ii)
such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (plus the amount of any capitalized
interest thereon and any premiums and fees and expenses);
 
(d)      any Lien existing on any property or asset prior to the acquisition
thereof by any Wireline Company or existing on any property or asset of any
Person that (i) becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary or (ii) is a Merged Person prior to the
applicable merger (the “Applicable Merger”); provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition, such Person
becoming a Subsidiary or the Applicable Merger, as the case may be, (ii) such
Lien shall not apply to any other property or assets of any Wireline Company and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition, the date such Person becomes a Subsidiary or the date of
the Applicable Merger, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (plus the amount of any capitalized interest thereon and any premiums
and fees and expenses);
 
(e)      Liens on fixed or capital assets acquired, constructed, restored or
improved by any Wireline Company (including any such assets made the subject of
a Capital Lease Obligation); provided that (i) such Liens secure Indebtedness
permitted by clause (vii) of Section 6.01(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 150 days after such
acquisition or the completion of such construction, restoration or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of any Wireline Company;
 
(f)      Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any
Wireline Company on deposit with or in possession of such bank arising in the
ordinary course of business;
 
(g)      Liens in favor of the Borrower or any Guarantor;
 
(h)      Liens on cash or Cash Equivalents securing (a) obligations of any
Wireline Company under Swap Agreements permitted under Section 6.07, or (b)
letters of credit that support such obligations under such Swap Agreements;
provided that the aggregate principal amount secured by all such Liens shall not
at any time exceed $35,000,000;
 
(i)      Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;
 
(j)      Liens securing Permitted Refinancing Indebtedness (except as provided
in clause (e) of the definition thereof); provided that such Liens do not extend
to any property or assets other than the property or assets that secure the
Indebtedness being refinanced;
 


 
105

--------------------------------------------------------------------------------

 


 
(k)      Liens (i) attaching to advances to a seller of any property to be
acquired, (ii) consisting of an agreement to dispose of property and (iii) on
cash earnest money deposits in connection with Investments permitted under
Section 6.04;
 
(l)      Liens on insurance policies and the proceeds thereof granted in the
ordinary course to secure the financing of insurance premiums with respect
thereto;
 
(m)      Liens by virtue of statute in favor of any Lender in respect of the
Investment of the Loan Parties in non-voting participation certificates of such
Lender permitted pursuant to clause (s) of Section 6.04;
 
(n)      Liens not otherwise permitted by this Section to the extent that the
aggregate outstanding principal amount of the obligations secured thereby
(determined as of the date such Lien is incurred) does not exceed $100,000,000
at any time outstanding;
 
(o)      Liens on the Collateral securing Permitted Pari Passu Indebtedness
permitted under Section 6.01(a)(xviii);
 
(p)      Liens on Excluded RUS Grant Assets in favor of RUS granted pursuant to
a RUS Grant and Security Agreement; provided that aggregate amount of RUS Grant
Funds shall not exceed $275,000,000; and
 
(q)      Liens on any Notes Escrow Account (and the Notes Escrowed Proceeds held
therein) securing the related Permitted Escrow Notes, but only so long as the
related Notes Escrow Arrangements are in effect.
 
Section 6.03.  Fundamental Changes.  (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (A) any Person may
merge into the Borrower in a transaction in which the Borrower is the surviving
corporation, (B) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (if any party to such merger is a
Guarantor) is (or upon consummation of such merger becomes in accordance with
the terms of this Agreement) a Guarantor and (C) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
 
(b)      The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than Permitted Businesses.
 
Section 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any Equity Interest in or
evidences of
 


 
106

--------------------------------------------------------------------------------

 


Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of, or assets constituting a division, unit or line of
business of, any other Person (each of the foregoing, an “Investment”), except:
 
(a)      Investments in connection with the Transactions;
 
(b)      Cash Equivalents;
 
(c)      Investments existing on the date hereof and listed on Schedule 6.04;
 
(d)      Investments by the Borrower and its subsidiaries in Equity Interests in
their respective subsidiaries; provided that (i) any such Equity Interest held
by a Loan Party shall be pledged pursuant to the Security Agreement as required
to satisfy clause (b) of the definition of “Collateral and Guarantee
Requirement”, and (ii) the aggregate amount of such Investments by Collateral
Support Parties in Equity Interests in Subsidiaries that are not Collateral
Support Parties made after the Effective Date in reliance on this clause (d)
shall not exceed (together with (x) any loans and advances by Collateral Support
Parties to Subsidiaries that are not Collateral Support Parties made in reliance
on clause (e) below and (y) any Guarantees by Collateral Support Parties of
Indebtedness or other obligations of Subsidiaries that are not Collateral
Support Parties made in reliance on clause (f) below) $75,000,000 (in each case
determined at the time made and without regard to any subsequent write-downs or
write-offs);
 
(e)      loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that the amount
of such loans and advances made in reliance on this clause (e) after the
Effective Date by Collateral Support Parties to Subsidiaries that are not
Collateral Support Parties shall be subject to the limitation set forth in
clause (ii) of the proviso in clause (d) above;
 
(f)      (x) Guarantees constituting Indebtedness permitted by Section 6.01 and
(y) guarantees provided in the ordinary course of business of obligations of any
Wireline Company (other than Indebtedness); provided that (i) any Person
providing any such Guarantee of Indebtedness shall have complied with Section
5.10 with respect thereto, and (ii) the aggregate principal amount of
Indebtedness and other obligations of Subsidiaries that are not Collateral
Support Parties that is Guaranteed by Collateral Support Parties shall be
subject to the limitation set forth in clause (ii) of the proviso in clause (d)
above;
 
(g)      any Investment acquired by any Wireline Company (i) in exchange for any
other Investment or accounts receivable held by such Wireline Company in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by any Wireline Company with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;
 


 
107

--------------------------------------------------------------------------------

 


 
(h)      Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;
 
(i)      Investments that constitute Permitted Asset Exchanges and Permitted
Acquisitions (including any cash earnest money deposits required in connection
with any Permitted Acquisition);
 
(j)      loans or advances to employees of any Wireline Company not exceeding
$5,000,000 in the aggregate outstanding at any time;
 
(k)      commission, payroll, travel and similar advances to officers and
employees to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of the Wireline Companies in accordance
with GAAP;
 
(l)      Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
 
(m)      Investments in the form of Swap Agreements permitted by Section 6.07;
 
(n)      Investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such consolidation or merger;
 
(o)      Investments resulting from pledges or deposits described in clause (b)
or (c) of the definition of “Permitted Encumbrance”;
 
(p)      Investments received in connection with the disposition of any asset
permitted by Section 6.05;
 
(q)      advances to customers or suppliers in the ordinary course of business
that are, in conformity with GAAP, recorded as accounts receivable, prepaid
expenses or deposits on the balance sheet of the Borrower or any of its
Subsidiaries and endorsements for collection or deposit arising in the ordinary
course of business;
 
(r)      Investments arising from any transaction permitted by Section 6.08;
 
(s)      Investments existing on the date hereof in non-voting participation
certificates of any Lender and additional Investments made after the Closing
Date in any such non-voting participation certificates (including accruals on
such certificates made by such Lender in accordance with its bylaws and capital
plan); and
 
(t)      so long as no Event of Default of the type described in paragraph (a),
(b), (i) or (j) of Article 7 has occurred and is continuing or would result
therefrom, additional Investments in any Person (provided that any such Person
is either (i) not an Affiliate of the Borrower or (ii) is an Affiliate of the
Borrower (A) solely because the Borrower, directly or indirectly, owns Equity
Interests in, or controls, such Person or (B) engaged in bona fide business
operations and is an Affiliate solely because it is under common
 


 
108

--------------------------------------------------------------------------------

 


control with the Borrower) having an aggregate Fair Market Value (measured on
the date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (t) since the Effective Date and then outstanding not to exceed
the sum (calculated as of the date of such Investment was made after giving
effect to all other applications of Available Distributable Cash or Available
Equity Proceeds on such date) of (i) Available Distributable Cash plus (ii)
Available Equity Proceeds plus (iii) the greater of (x) $150,000,000 and (y) 2%
of Total Assets plus (iv) the aggregate amount of cash equal to the net
reduction in Investments made pursuant to this clause (t) in any Person since
the Effective Date resulting from repayments of loans or advances, or other
transfers of assets, in each case to the Borrower or any Subsidiary or from the
net proceeds received in cash, from the sale of any such Investment (except, in
each case, to the extent any such payment or proceeds are included in the
calculation of Consolidated Adjusted Net Income); provided that any Investment
made pursuant to this clause (t) in any Person that is not a Wireline Company at
the time such Investment is made may, if such Person thereafter becomes a
Wireline Company, from and after such date be deemed to have been made pursuant
to clause (d), (e) or (f)(ii), as applicable, and not pursuant to this clause
(t).
 
Section 6.05.  Asset Sales.  The Borrower will not, and will not permit any of
its Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any property, including any Equity
Interest owned by it (in each case, whether now owned or hereafter acquired),
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with Section
6.04(d)), except:
 
(a)      the transfer to Alltel or any of its subsidiaries of any “AT Co.
Assets” (as defined in the Distribution Agreement) in connection with the
Preliminary Restructuring;
 
(b)      sales, transfers, leases or other dispositions of (i) inventory, (ii)
obsolete, worn-out, used, no longer useful or surplus property or equipment and
(iii) Cash Equivalents, in the case of each of clauses (i), (ii) and (iii), in
the ordinary course of business;
 
(c)      sales, transfers, leases and other dispositions (including issuance of
Equity Interests) to a Wireline Company; provided that any such sales, transfers
or dispositions involving a Subsidiary that is not a Collateral Support Party
shall comply with Section 6.09;
 
(d)      leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business and to the extent that any of the foregoing does not materially
interfere with the business of any Wireline Company;
 
(e)      dispositions or write-downs of accounts receivable in connection with
the compromise, settlement or collection thereof in the ordinary course of
business or bankruptcy or similar proceedings;
 


 
109

--------------------------------------------------------------------------------

 


 
(f)      any Restricted Payment permitted under Section 6.08;
 
(g)      Permitted Asset Exchanges;
 
(h)      sales of assets in connection with any Sale and Leaseback Transaction
permitted under Section 6.06;
 
(i)      dispositions of property constituting Investments permitted under
Section 6.04(g);
 
(j)      dispositions of assets consisting of transactions permitted under
Section 6.03;
 
(k)      sales, transfers, leases and other dispositions of property to the
extent that such property consists of an Investment permitted by Section
6.04(p);
 
(l)      dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
 
(m)      the exchange of Directories Notes for Term Loans pursuant to the
Directories Debt Exchange, if any, and the sale for cash of any such Term Loans
by the Borrower to a Person other than an affiliate of the Borrower; provided
that
 
(i)      the final terms and conditions of each aspect of the Directories
Transactions, including, without limitation, all tax aspects thereof, shall be
1) substantially as described in the Information Memorandum and otherwise
consistent in all material respects with the description thereof received by the
Lenders in writing prior to the date hereof and 2) otherwise reasonably
satisfactory to the Administrative Agent;
 
(ii)      the Administrative Agent shall have received copies of the Directories
Transaction Documents, certified by a Financial Officer as complete and correct,
and shall be reasonably satisfied with the terms and conditions thereof;
 
(iii)      the Directories Debt Exchange shall have been consummated in
accordance with the terms of the applicable Directories Transaction Documents;
and
 
(iv)      immediately after giving effect (on a Pro Forma Basis in the case of
clause (B)) to the Directories Debt Exchange, (A) the representation and
warranty set forth in Section 3.03 shall be true and correct in all respects and
(B) no Default or Event of Default shall have occurred and be continuing; and
 
(n)      sales, transfers, leases and other dispositions of assets (except
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section; provided
that the aggregate Fair Market Value of all assets sold, transferred or
otherwise disposed of in reliance on this clause (n)
 


 
110

--------------------------------------------------------------------------------

 


shall not at any time exceed the greater of $750,000,000 and 10% of Total Assets
(with the Fair Market Value of each item of non-cash consideration being
measured at the time received and without giving effect to any subsequent
changes in value);
 
provided that any sales, transfers, leases and other dispositions permitted by
clauses (g), (h), (k) or (n) of this Section shall be (x) made for Fair Market
Value and (y) in the case of sales, transfers, leases and other dispositions
permitted by clauses (h) or (n) of this Section shall be made for at least 75%
Cash Consideration.
 
Section 6.06.  Sale and Leaseback Transactions.  Except for the transactions
identified on Schedule 6.06, the Borrower will not, and will not permit any of
its Subsidiaries to, enter into any arrangement, directly or indirectly, whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred (any such
transaction, a “Sale and Leaseback Transaction”), unless:
 
(a)      the applicable Wireline Company could have (a) incurred Indebtedness in
an amount equal to the Attributable Debt relating to such Sale and Leaseback
Transaction pursuant to Section 6.01 and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 6.02 in which case such Indebtedness and Liens
shall be deemed to have been so incurred;
 
(b)      the gross cash proceeds of that Sale and Leaseback Transaction are at
least equal to the Fair Market Value of the property that is the subject of that
Sale and Leaseback Transaction; and
 
(c)      the transfer of assets in that Sale and Leaseback Transaction is
permitted by, and the Borrower applies the proceeds of such transaction in
compliance with, Section 2.10.
 
Section 6.07.  Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Wireline Company
has actual exposure in the conduct of its business or the management of its
liabilities (other than those in respect of Equity Interests or Restricted
Indebtedness of a Wireline Company), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or Investment of any Wireline
Company.
 
Section 6.08.  Restricted Payments; Certain Payments of Debt.  (a) The Borrower
will not, and will not permit any of its Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:
 
(i)      the Borrower may declare and pay the Special Dividend;
 


 
111

--------------------------------------------------------------------------------

 


 
(ii)      the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
 
(iii)      Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;
 
(iv)      the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Wireline Company held by any current or
former employee, consultant or director of any Wireline Company pursuant to the
terms of any employee equity subscription agreement, stock option agreement or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests in any fiscal year
will not exceed the sum of:
 
(A)      $20,000,000, with unused amounts pursuant to this subclause (A) being
carried over to succeeding fiscal years; plus
 
(B)      the aggregate net cash proceeds received by the Borrower since the
Effective Date as a contribution to its common equity capital or from the issue
or sale of Equity Interests (other than Disqualified Stock) of the Borrower to
any current or former employee, consultant or director of any Wireline Company;
provided that the amount of any such net cash proceeds that are used to permit a
repurchase, redemption or other acquisition under this subclause (B) will be
excluded from clause (a) of the definition of “Available Equity Proceeds”;
 
(v)      the making of any payment in exchange for, or out of the net cash
proceeds of a contribution to the common equity of the Borrower or a
substantially concurrent sale (other than to a Subsidiary of the Borrower) of,
Equity Interests (other than Disqualified Stock) of the Borrower; provided that
the amount of any such net cash proceeds that are utilized for any such payment
will be excluded for the purposes of calculating Available Equity Proceeds;
 
(vi)      so long as no Dividend Suspension Period or Event of Default has
occurred and is continuing or would result therefrom, the declaration and
payment of dividends or distributions to holders of any class or series of
Disqualified Stock of the Borrower issued or incurred in accordance with this
Agreement;
 
(vii)      the repurchase of Equity Interests deemed to occur upon the exercise
of options or warrants the issuance of which is not prohibited by this Agreement
to the extent that such Equity Interests represent all or a portion of the
exercise price thereof;
 
(viii)      so long as no Dividend Suspension Period, or Event of Default has
occurred and is continuing or would result therefrom, the repurchase of Equity
Interests of the Borrower constituting fractional shares in an aggregate amount
since the Effective Date not to exceed $100,000;
 


 
112

--------------------------------------------------------------------------------

 


 
(ix)      the payment of dividends by the Borrower on its common stock in an
amount not to exceed $237,500,000 in the aggregate for the first two quarterly
dividend payments made after the Effective Date;
 
(x)      the payment of the Special Stub Dividend;
 
(xi)      so long as no Dividend Suspension Period or Event of Default has
occurred and is continuing or would result therefrom, the Borrower may
repurchase, acquire or redeem, and may declare and pay dividends on, its common
stock in an aggregate amount which does not exceed the sum (calculated as of the
date of such dividend payment after giving effect to all other applications of
Available Distributable Cash or Available Equity Proceeds on such date) of (A)
Available Distributable Cash plus (B) Available Equity Proceeds;
 
(xii)      the redemption of the Borrower’s common stock in connection with the
Directories Equity Exchange; provided that
 
(A)      the final terms and conditions of each aspect of the Directories
Transactions, including, without limitation, all tax aspects thereof, shall be
1) substantially as described in the Information Memorandum and otherwise
consistent in all material respects with the description thereof received by the
Lenders in writing prior to the date hereof and 2) otherwise reasonably
satisfactory to the Administrative Agent;
 
(B)      the Administrative Agent shall have received copies of the Directories
Transaction Documents, certified by a Financial Officer as complete and correct,
and shall be reasonably satisfied with the terms and conditions thereof;
 
(C)      the Directories Equity Exchange shall have been consummated in
accordance with the terms of the applicable Directories Transaction Documents;
and
 
(D)      immediately after giving effect (on a Pro Forma Basis in the case of
clause (B)) to the Directories Equity Exchange, (A) the representation and
warranty set forth in Section 3.03 shall be true and correct in all respects and
(B) no Default or Event of Default shall have occurred and be continuing;
 
(xiii)      other Restricted Payments in an aggregate amount not exceeding
$50,000,000; and
 
(xiv)      the Borrower may pay any dividend within 90 days after the date of
declaration thereof, if the Borrower would have been permitted to make such
payment under this Section 6.08(a) on the date of such declaration.
 


 
113

--------------------------------------------------------------------------------

 


 
(b)      The Borrower will not, and will not permit any of its Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Restricted Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
defeasance or termination of any such Indebtedness, or any payment (including,
without limitation, any payment under a Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:
 
(i)      the payment of regularly scheduled payments of interest and fees and
the payment of expenses and, in the case of the Alltel Georgia Bonds only,
mandatory payments of principal in an aggregate amount not to exceed $10,000,000
annually, in each case as and when due in respect of any Restricted
Indebtedness;
 
(ii)      payments in respect of Restricted Indebtedness, provided that (A) no
Dividend Suspension Period or Event of Default has occurred and is continuing at
the time of such payment or would result therefrom and (B) the aggregate amount
of such payments does not exceed the sum (calculated as of the date of such
payment after giving effect to all other applications of Available Distributable
Cash or Available Equity Proceeds on such date) of (A) Available Distributable
Cash plus (B) Available Equity Proceeds;
 
(iii)      refinancings of Restricted Indebtedness to the extent not prohibited
by Section 6.01;
 
(iv)      the payment of regularly scheduled payments of principal on (x) the
2013 Notes and the Valor Bonds, in each case pursuant to the terms thereof as in
effect on the Second ARCA Effective Date and (y) the Peach 2015 Notes pursuant
to the terms thereof as in effect on the Second ARCA Third Amendment Effective
Date;
 
(v)      payments or distributions in respect of Restricted Indebtedness on and
after January 1, 2011 in an aggregate amount not to exceed $750,000,000; and
 
(vi)      the prepayment or redemption of Permitted Escrow Notes with the
related Notes Escrowed Proceeds pursuant to a Permitted Mandatory Redemption
Provision.
 
Section 6.09.  Transactions with Affiliates.  Except as set forth on Schedule
6.09, the Borrower will not, and will not permit any of its Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
such Wireline Company than could reasonably be expected to be obtained in an
arm’s-length transaction with a Person that is not an Affiliate of the Wireline
Companies, (b) transactions between or among (i) the Collateral Support Parties
or any Person that will become a Collateral
 


 
114

--------------------------------------------------------------------------------

 


Support Party in connection therewith or (ii) Qualified Peach Group Members,
except in each case to the extent that any payments thereunder made by any
Wireline Company to such Person are substantially concurrently paid by such
Person to any other Affiliate of any Wireline Company and are not otherwise
permitted under this Section 6.09, (c) any Restricted Payment permitted by
Section 6.08, (d) mergers or consolidations between Subsidiaries or between the
Borrower and any Subsidiary permitted under Section 6.03, (e) intercompany
Investments, loans, advances and Guarantees permitted under Section 6.04, (f)
the provision by Loan Parties of administrative, legal, accounting and similar
services in the ordinary course of business to Subsidiaries that are not
Collateral Support Parties and (g) the entry into customary tax sharing
agreements between or among the Wireline Companies.
 
Section 6.10.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any consensual agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Wireline Company
to create, incur or permit to exist any Lien upon any of its property or assets
in favor of the Secured Parties (or an agent or trustee on their behalf) or to
transfer any of its properties or assets to any other Wireline Company, or (b)
the ability of any Subsidiary to pay dividends or other distributions with
respect to any of its Equity Interests or to make or repay loans or advances to
any other Wireline Company or to Guarantee Indebtedness of any other Wireline
Company; provided that:
 
(i)      the foregoing shall not apply to restrictions and conditions imposed by
law or regulation or by any Loan Document or other Transaction Document,
 
(ii)      the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 6.10 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),
 
(iii)      the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is or are to be sold and such sale is
permitted hereunder,
 
(iv)      clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,
 
(v)      clause (a) of the foregoing shall not apply to restrictions imposed by
customary provisions in leases and other contracts restricting the assignment
thereof,
 


 
115

--------------------------------------------------------------------------------

 


 
(vi)      the foregoing shall not apply to restrictions or conditions applicable
to any Person or the property or assets of a Person acquired by the Borrower or
any of its Subsidiaries existing at the time of such acquisition and not
incurred in connection with or in contemplation of such acquisition, which
restriction or condition is not applicable to any Person or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the restrictions and conditions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacement or refinancings are no more restrictive, taken as a whole, than
those in effect on the date of the acquisition;
 
(vii)      the foregoing restrictions shall not apply to restrictions or
conditions (A) on cash or other deposits or net worth imposed by customers or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business, (B) existing under,
by reason of or with respect to provisions with respect to the disposition or
distribution of assets or property, in each case contained in joint venture
agreements, limited liability company agreements and other similar agreements
and which the Borrower’s board of directors determines will not adversely affect
the Borrower’s ability to make payments of principal or interest payments on the
Loans, or (C) existing under, by reason of or with respect to Indebtedness
incurred to refinance any Indebtedness, in each case as permitted under Section
6.01; provided that the restrictions contained in the agreements governing the
Indebtedness incurred to refinance Indebtedness are no more restrictive, taken
as a whole, than those contained in the agreements governing the Indebtedness
being refinanced;
 
(viii)      the foregoing shall not apply to any Directories Note; and
 
(ix)      clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by the RUS Grant and Security Agreements if such restrictions
or conditions apply only to Excluded RUS Grant Assets.
 
Section 6.11.  Amendment of Material Documents.  The Borrower will not, and will
not permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) any Transaction Document (other than the Loan Documents) or
Directories Transaction Document, (b) its certificate of incorporation, by-laws
or other organizational documents or (c) any instruments, agreements or other
documents in respect of Permitted Additional Debt, in each case in a manner
materially adverse to the Lenders.
 
Section 6.12.  Change in Fiscal Year.  The Borrower will not, and will not
permit any of its Subsidiaries to, change its fiscal year or change its method
of determining fiscal quarters.
 
Section 6.13.  [Reserved].
 


 
116

--------------------------------------------------------------------------------

 


 
Section 6.14.  Interest Coverage Ratio.  The Borrower will not permit the
Interest Coverage Ratio to be less than 2.75 to 1.0 on the last day of any
Fiscal Quarter.
 
Section 6.15.  Leverage Ratio.  The Borrower will not permit the Leverage Ratio
to exceed 4.50 to 1.0 on the last day of any Fiscal Quarter.
 
 
ARTICLE 7
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)      the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;
 
(b)      the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;
 
(c)      the Borrower shall fail to pay when and as required to be paid herein,
any amount required to be prepaid and/or cash collateralized pursuant to Section
2.10(b);
 
(d)      any representation or warranty made or deemed made by or on behalf of
any Wireline Company in or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
(e)      the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.04 (with respect to the Borrower’s
existence) or 5.09 or in Article 6;
 
(f)      any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (e) of this Article), and such failure shall continue
unremedied for a period of 30 days after receipt of notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);
 
(g)      any Wireline Company shall fail to make any payment of principal,
interest or premium in respect of any Material Indebtedness, when and as the
same shall become due and payable (with all applicable grace periods having
expired);
 
(h)      any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods having expired and all applicable notices having
been given) the
 


 
117

--------------------------------------------------------------------------------

 


holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (except to the extent (i) the holders of the Valor Bonds may require
the repurchase thereof as a result of the “Change of Control” of Valor resulting
from the Merger, (ii) the holders of any of the Peach Notes may require the
repurchase thereof as a result of the “Change of Control” of Peach resulting
from the Peach Merger or (iii) the holders of any Permitted Escrow Notes may
require the prepayment or redemption thereof pursuant to a Permitted Mandatory
Redemption Provision (but only so long as the related Notes Escrowed Proceeds
(and no other amounts) are applied to satisfy such Permitted Mandatory
Redemption Provision within the time specified in the documentation governing
such Permitted Escrow Notes); provided that without limiting the foregoing
clauses (i), (ii) and (iii), this clause (h) shall not apply (x) to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer or
other disposition of the property or assets securing such Indebtedness or (y) to
the occurrence any “Change of Control” (or similar event, however denominated)
under any indenture or other agreement in respect of Material Indebtedness
permitted under Section 6.01(a)(viii) or 6.01(a)(ix) the effect of which is
limited to providing the holders of such Indebtedness a Repurchase Right with
respect to such Indebtedness so long as, within 60 days following the date on
which such “Change of Control” (or similar event, however denominated) first
occurs, the holders of such Indebtedness no longer have a Repurchase Right with
respect to such Indebtedness (including as a result of the repayment,
repurchase, redemption or defeasance of such Indebtedness or the satisfaction by
the obligor in respect of such Indebtedness of its obligation to offer to
prepay, repurchase, redeem or defease such Indebtedness (and, if applicable, to
actually prepay, repurchase, redeem or defease such Indebtedness) in accordance
with the terms thereof) with respect to such “Change of Control” (or similar
event, however denominated);
 
(i)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary (other than an Insignificant
Subsidiary) or their respective debts, or of a substantial part of their
respective assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary (other than an Insignificant Subsidiary) or
for a substantial part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
 
(j)      the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary (other than an Insignificant Subsidiary) or for a substantial part of
their respective assets, (iv) file an answer admitting the material allegations
of a petition filed
 


 
118

--------------------------------------------------------------------------------

 


against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
 
(k)      the Borrower or any Subsidiary (other than an Insignificant Subsidiary)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;
 
(l)      one or more judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (except to the extent any applicable third party
insurer has acknowledged liability therefor) shall be rendered against any
Wireline Company or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Wireline Company to enforce
any such judgment;
 
(m)      an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
 
(n)      a Change in Control shall occur;
 
(o)      any Regulatory Authorization shall expire or terminate or be revoked or
otherwise lost, or the Borrower shall fail to be in compliance with Section 10.2
of the Merger Agreement, which in any case could reasonably be expected to have
a Material Adverse Effect;
 
(p)      any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and,
except to the extent otherwise permitted by the Security Agreement, perfected
Lien on any  Collateral, with the priority required by the applicable Security
Document, except (i) Collateral having a Fair Market Value not exceeding
$10,000,000 in the aggregate, (ii) as a result of a sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents,
(iii) as a result of such Loan Party’s being released from its obligations under
and pursuant to the Security Agreement or (iv) as a result of the Collateral
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other documents delivered to it under the Security Agreement; or
 
(q)      (i) any Guarantor’s Facility Guarantee shall at any time fail to
constitute a valid and binding agreement of such Guarantor (other than in
accordance with its terms) or any Wireline Company shall so assert in writing or
(ii) at any time during which Permitted Pari Passu Indebtedness is outstanding,
the Pari Passu Intercreditor Agreement shall fail to constitute a valid and
binding agreement of any Loan Party (other than in accordance with its terms) or
any Wireline Company shall so assert in writing; or
 
(r)      the Guarantees of the Facility Obligations by any Loan Party, other
than an Insignificant Subsidiary, pursuant to the Guarantee Agreement shall
cease to be in full force and effect (in each case, other than in accordance
with the terms of the Loan Documents);
 


 
119

--------------------------------------------------------------------------------

 


 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become  due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or (j)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
 
ARTICLE 8
The Agents
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent as its agent and authorizes
(i) the Collateral Agent to sign and deliver the Security Documents and (ii)
each such Agent to take such actions on its behalf and to exercise such powers
as are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.
 
Any bank serving as an Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Wireline
Company or Affiliate thereof as if it were not an Agent.
 
No Agent shall have any duties or obligations except those expressly set forth
in the Loan Documents.  Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) no Agent shall have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that such
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Wireline Company that is communicated to or obtained by the bank serving as an
Agent or any of its Affiliates in any capacity.  No Agent shall be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or
 


 
120

--------------------------------------------------------------------------------

 


percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  Each Agent may consult
with legal counsel (who may be counsel for any Wireline Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Any Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by such Agent.  Any Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of any Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as an Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent, as the case may be, as provided in this paragraph, each of the
Administrative Agent and/or the Collateral Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (which may not be unreasonably withheld), to appoint a successor.  If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent or Collateral Agent,
as the case may be, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between the Borrower
 


 
121

--------------------------------------------------------------------------------

 


and such successor.  After any Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.
 
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
 
Notwithstanding any other provision of this Agreement or any provision in any
other Loan Document, each of the Co-Documentation Agents, the Lead Arranger and
the Joint Bookrunners and Arrangers are named as such for recognition purposes
only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document.
 
 
ARTICLE 9
Miscellaneous
 
Section 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)      if to the Borrower, to it at 4001 Rodney Parham Road, Mail Stop
1170-B1-F3-24A, Little Rock, Arkansas 72212-2442, Attention of Treasurer
(Telecopy No. 501-748-6392);
 
(ii)      if to the Administrative Agent or the Collateral Agent, to JPMorgan
Chase Bank, N.A., 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Jeremy Jones (Telecopy No.: 713-750-2878) (email: Jeremy.M.Jones@jpmorgan.com),
with copies to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New
York, New York 10179, Attention of Goh Siew Tan (Telecopy No. 212-270-5127)
(email: gohsiew.tan@jpmorgan.com), and JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, New York 10179, Attention of Shyam Mehta (Telecopy
No. 212-270-5127) (email: shyam.r.mehta@jpmorgan.com);
 
(iii)      if to an Issuing Bank, to it at the address provided to the Borrower
for notices to such Issuing Bank in such capacity; and
 


 
122

--------------------------------------------------------------------------------

 


 
(iv)      if to any Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b)      Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communications
(including e-mail and Internet or intranet website) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c)      Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
Section 9.02.  Waivers; Amendments.  (a)  No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.  No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
 
(b)      Except as provided in Section 2.01(g) with respect to any Incremental
Facility Amendment, no Loan Document or any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent (or, in the case of any Security Document, the Collateral
Agent) with the consent of the Required Lenders; provided that no such agreement
shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon (other than any waiver of
default interest payable pursuant to Section 2.12(c)), or reduce or forgive any
fees payable hereunder, without the written consent of each Lender Party
directly affected thereby, (iii) postpone the scheduled date
 


 
123

--------------------------------------------------------------------------------

 


of repayment of the principal amount of any Loan pursuant to Section 2.08 or
2.09 or the applicable Incremental Facility Amendment or the required date of
reimbursement of any LC Disbursement, or any interest (other than any waiver of
default interest) or any fees payable hereunder, or reduce (other than any
waiver of default interest) the amount of, waive or excuse any such repayment,
or postpone the scheduled date of expiration of any Commitment, without the
written consent of each Lender directly affected thereby, (iv) change the rights
of the Tranche B-1 Lenders to decline mandatory prepayments as provided in
Section 2.10, without the written consent of Lenders holding a majority of the
outstanding Tranche B-1 Term Loans, (v) change Section 2.17(b) or (c), the
penultimate sentence of Section 2.10(i), or the last sentence of Section
2.07(c), in each case in a manner that would alter the pro rata sharing of
payments or reduction of Commitments required thereby, without the written
consent of each Lender adversely affected thereby (it being understood that an
amendment shall not be deemed to change such provisions in such manner to the
extent it effects an increase in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any class), (vi) change any of the
provisions of this Section or reduce the percentage set forth in the definition
of “Required Lenders” (or the definition of “Required Revolving Lenders” or
“Required Tranche A-3 Lenders”) or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, or each Lender of such Class, as the case may be (it being
understood that an amendment shall not be deemed to change such provisions to
the extent it effects an increase in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any class), (vii) release any material
Guarantor from its Facility Guarantee (except as expressly provided in the
Guarantee Agreement), or limit its liability in respect of its Facility
Guarantee, without the written consent of each Lender, (viii) release all or
substantially all of the Collateral from the Transaction Liens, without the
written consent of each Lender, (ix) waive any condition set forth in Section
4.03 (including by amending or waiving any provision of Article 3, 5, 6 or 7 if
the effect of such amendment or waiver would be to waive any such condition) for
purposes of any Revolving Borrowing without the written consent of the Required
Revolving Lenders,  (x) change any provision of any Loan Document in a manner
that by its terms adversely affects the rights in respect of payments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (xi) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(e) without the prior written consent of such SPV,
(xii) amend the definition of “Interest Period” so as to permit any Interest
Period of greater than 6 months without the consent of all Lenders participating
in the applicable Borrowing, without the written consent of each such Lender or
(xiii) change the rights of the Tranche B-2 Lenders to decline mandatory
prepayments as provided in Section 2.10, without the written consent of Lenders
holding a majority of the outstanding Tranche B-2 Term Loans; provided further
that (A) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Collateral Agent or any Issuing Bank
under the Loan Documents without the prior written consent of such Agent or such
Issuing Bank, as the case may be, (B) any waiver, amendment or modification of
this Agreement that by its terms affects the rights or duties under this
Agreement of one Class of Lenders (but not of any other Class of Lenders) may be
effected by an agreement or agreements in writing entered into by the Borrower
and the
 


 
124

--------------------------------------------------------------------------------

 


requisite percentage in interest of the affected Class of Lenders that would be
required to consent thereto under this Section if such Class of Lenders were the
only Class of Lenders hereunder at the time and (C) any waiver, amendment or
modification of the Commitment Letter or either Fee Letter may be effected by an
agreement or agreements in writing entered into only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (as provided in the definitions of “Required Lenders”, “Required
Revolving Lenders” and “Required Tranche A-3 Lenders”), except that the
Commitment of such Lender may not be increased or extended without its consent.
 
(c)      In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and/or, to the extent
so required, the consent of the Required Revolving Lenders or the Required
Tranche A-3 Lenders, as applicable) to such Proposed Change is obtained, but the
consent to such Proposed Change of other Lenders whose consent is required is
not obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require each
of the Non-Consenting Lenders to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, the Issuing Bank), which consent(s) shall not
unreasonably be withheld or delayed, (ii) each Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower or such assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b) and (iv) if the Proposed Change is a decrease in the Applicable
Rate with respect to Tranche B-1 Term Loans, each Tranche B-1 Lender shall have
received the Optional Prepayment Premium on such Tranche B-1 Lender’s Tranche
B-1 Term Loans, without regard to whether such Tranche B-1 Lender’s Tranche B-1
Term Loans are being assigned pursuant to this Section 9.02(c). For the
avoidance of doubt,  any replacement of Lenders in connection with the extension
of the maturity date of any Class of Loans shall be governed by Section 2.07(d).
 
(d)      Further, notwithstanding anything to the contrary contained in this
Section, if following the Third ARCA Effective Date, the Administrative Agent
and the Borrower shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents then the Administrative Agent (acting in its sole discretion)
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to
 


 
125

--------------------------------------------------------------------------------

 


in writing by the Required Lenders within five Business Days following receipt
of notice thereof.
 
Section 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of Davis Polk & Wardwell and Willkie
Farr & Gallagher LLP, special New York and regulatory counsel, respectively, for
the Administrative Agent, the Collateral Agent and the Lead Arrangers, in
connection with the syndication of the Facilities and the preparation of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable out of pocket expenses incurred by
the Administrative Agent, the Collateral Agent, the Lead Arrangers and their
Affiliates, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent and the Lead
Arrangers in connection with the administration of the Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (iii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit by it
or any demand for payment thereunder and (iv) all out-of-pocket expenses
incurred by any Lender Party, including the fees, charges and disbursements of
any counsel for any Lender Party, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b)      The Borrower shall indemnify each of the Lender Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which are governed by Section 2.16, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by any Wireline Company, or any Environmental Liability related in any
way to any of the Wireline Companies, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and
 


 
126

--------------------------------------------------------------------------------

 


nonappealable judgment to have resulted from (A) the bad faith, gross negligence
or willful misconduct of such Indemnitee, (B) any claims of such Indemnitee
against any other Indemnitee and/or (C) the breach by such Indemnitee of its
obligations hereunder or under any other Loan Document.
 
(c)      To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent or any Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to such Agent or Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
aggregate amount of (x) in the case of a payment owed to an Agent, the Revolving
Commitments and outstanding Term Loans and (y) in the case of a payment owed to
an Issuing Bank, the Revolving Commitments) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent or Issuing Bank in its capacity as such.
 
(d)      To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e)      All amounts due under this Section shall be payable not later than ten
Business Days after written demand therefor.
 
Section 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the other Agents and the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)      (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:
 


 
127

--------------------------------------------------------------------------------

 




 
(A)      the Borrower, provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee and (y) such consent may not be unreasonably withheld or delayed;
 
(B)      the Administrative Agent, provided that, in the case of an assignment
of any Term Loan or Term Commitment, (x) no consent of the Administrative Agent
shall be required for such assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (y) such consent may not be unreasonably withheld or
delayed; and
 
(C)      the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.
 
(ii)      Assignments shall be subject to the following additional conditions:
 
(A)      except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)      the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective;
 
(D)      the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or
 


 
128

--------------------------------------------------------------------------------

 


their respective subsidiaries) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
 
(E)      in the case of an assignment of Loans to the Borrower, the Borrower
shall be deemed to be excluded from the definition of “Lender” for the purposes
of Section 9.02.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” and “CLO” has
the following meaning:
 
“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.
 
“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
 
(iii)      Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
 
(iv)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Absent manifest error, the entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be
 


 
129

--------------------------------------------------------------------------------

 


available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)      Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(d) or (e), 2.05(b),
2.17(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(vi)      The words “execution”, “signed”, “signature” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
(c)      (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower and the other Lenders Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it
 


 
130

--------------------------------------------------------------------------------

 


were a Lender, provided such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender.
 
(ii)      A Participant shall not be entitled to receive any greater payment
under Section 2.14 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that is a Foreign Recipient shall not be
entitled to the benefits of Section 2.16 unless the Participant complies with
Section 2.16(e).
 
(d)      Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle organized
and administered by such Granting Lender (an “SPV”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and
the Borrower, the option to provide to the Borrower all or any part of any Loan
that such Granting Lender would otherwise be obligated to make to the Borrower
pursuant to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) the SPV shall provide the documentation described in Section
2.16(e) and shall not be entitled to receive any greater payment under Section
2.14 or 2.16 than the Granting Lender would be entitled to receive
thereunder.  The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative
 


 
131

--------------------------------------------------------------------------------

 


Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.
 
Section 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
 
Section 9.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective on the Third ARCA Effective Date.
 
Section 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to
 


 
132

--------------------------------------------------------------------------------

 


the Administrative Agent and the Lender or Issuing Bank that is the depositary
bank and (ii) unless the maturity of the Loans shall have been accelerated
pursuant to Article 7, up to an aggregate amount of $60,000,000 held in payroll
accounts of the Loan Parties that have been certified as such by a Financial
Officer to the Administrative Agent and the Lender or Issuing Bank that is the
depositary bank) at any time held and other obligations at any time owing by
such Lender, such Issuing Bank or such Affiliate to or for the credit or the
account of the Borrower against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement held by such Lender or Issuing
Bank, irrespective of whether or not such Lender or Issuing Bank shall have made
any demand under this Agreement and although such obligations may be unmatured
or are owed to a branch or office of such Lender or Issuing Bank different from
the branch or office holding such deposit or obligated on such obligation.  The
rights of each Lender and Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender or Issuing Bank and their respective
Affiliates may have.
 
Section 9.09.  Governing Law; Jurisdiction; Consent to Service Of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)      The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in any Loan Document
shall affect any right that any Lender Party may otherwise have to bring any
action or proceeding relating to any Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
 
(c)      The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d)      Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 


 
133

--------------------------------------------------------------------------------

 


 
Section 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12.  Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee or pledgee under Section 9.04(d) of or Participant
in, or any prospective assignee or pledgee under Section 9.04(d) of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower (viii) to any rating agency when required by it, provided that,
prior to such disclosure, such rating agency shall undertake to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from the Administrative Agent, Issuing Bank or Lender, as
applicable, (ix) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower (other than a source actually known by
such disclosing Person to be bound by confidentiality provisions comparable to
those set forth in this Section 9.12). For the purposes of this Section,
 


 
134

--------------------------------------------------------------------------------

 


“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
any Agent, Issuing Bank or Lender on a non-confidential basis prior to
disclosure by the Borrower (other than from a source actually known by such
party to be bound by confidentiality obligations).  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
(b)      EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(c)      ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
Section 9.13.  USA PATRIOT ACT.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
Section 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation
 


 
135

--------------------------------------------------------------------------------

 


therein in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or LC
Disbursement or participation therein but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or LC Disbursement or
participation therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate to the date of repayment, shall have been
received by such Lender.
 
Section 9.15.  Amendments to Security Documents.  By their signature to the
Third Amendment and Restatement Agreement, the Required Lenders irrevocably
authorize and instruct the Collateral Agent, at any time after the Third ARCA
Effective Date, to enter into (x) such amendments to Sections 3(d) and 7(c) of
the Security Agreement and (y) such other amendments to the Security Documents
(or any other agreements delivered in connection therewith (including, without
limitation, any Deposit Account Control Agreements (as defined in the Security
Agreement))), in each case as are required to create and/or permit the existence
of Liens on the Collateral permitted under Section 6.02(o) and the establishment
of the collateral agency arrangements with respect thereto, as contemplated by
(and to the extent not inconsistent with) the Pari Passu Intercreditor
Agreement.
 
Section 9.16.  No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, the “Lender Group” and each, a “Lender Group Member”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Group Member, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other.  The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Group, on the one hand, and the Loan Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Group Member has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Group Member has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender Group Member is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading
thereto.  Each Loan Party agrees that it will not claim that any Lender Group
Member has rendered advisory services of any nature or respect, or owes a
 


 
136

--------------------------------------------------------------------------------

 


fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.
 


 
[Remainder of page intentionally blank]

 

 
137

--------------------------------------------------------------------------------

 

Exhibit B






FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Credit Agreement), receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Facilities
identified below (including any Letters of Credit, guarantees and Collateral
included in such Facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement or any other
Loan Document or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.


1.
Assignor:
______________________________
     
2.
Assignee:
______________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]2]
     
3.
Borrower:
Windstream Corporation
     
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
     
5.
Credit Agreement:
The Third Amended and Restated Credit Agreement dated as of February 23, 2012
among Windstream Corporation (formerly known as ALLTEL

____________________________
 
2
Select as applicable.


 
 

--------------------------------------------------------------------------------

 




   
Holding Corp.), the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other agents parties thereto
     
6.
Assigned Interest:





Facility Assigned3
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date:   _____________ ___, 20___ (the “Effective Date”)  [TO BE
INSERTED BY ADMINISTRATIVE AGENT UPON ENTRY OF THIS EXECUTED ASSIGNMENT INTO THE
REGISTER AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Wireline Companies and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 
____________________________
 
3
Fill in the appropriate terminology for the types of Facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Loan,”
“Tranche A Term Loan,” “Tranche B-1 Term Loan” etc.)



4
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the applicable Facility.


 
 

--------------------------------------------------------------------------------

 



The terms set forth in this Assignment and Assumption are hereby agreed to:





 
ASSIGNOR
     
 [NAME OF ASSIGNOR]
         
By:
     
Title:
           


 
 

--------------------------------------------------------------------------------

 




 
ASSIGNEE
     
 [NAME OF ASSIGNEE]
         
By:
     
Title:
           




 
 

--------------------------------------------------------------------------------

 

[Consented to and]5 Accepted:


JPMORGAN CHASE BANK, N.A., as
  Administrative Agent




By_________________________________
    Title:








____________________________

5
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 



[Consented to:]6


WINDSTREAM CORPORATION




By________________________________
    Title:










____________________________

6
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.


 
 

--------------------------------------------------------------------------------

 



[Consented to:]7


JPMORGAN CHASE BANK, N.A., as
  Issuing Bank




By________________________________
    Title:


[ADD OTHER ISSUING BANKS]












____________________________

7
To be added only if the consent(s) of the Issuing Bank(s) is/are required by the
terms of the Credit Agreement.




 
 

--------------------------------------------------------------------------------

 

ANNEX 1


WINDSTREAM CORPORATION
Third Amended and Restated Credit Agreement dated as of February 23, 2012


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements referred to in Sections 3.04(a) and (b)
or delivered pursuant to Section 5.01(a) or 5.01(b) thereof, as applicable, and
such other documents and information as it has in its sole discretion deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on any Agent or any other Lender, and (v) if it is a Foreign Recipient, attached
to the Assignment and Assumption is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
and the Collateral Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective permitted
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF CONVERSION AGREEMENT
[Date]


Windstream Corporation
4001 Rodney Parham Road
Mail Stop 1170-B1-F3-24A
Little Rock, Arkansas 72212-2442
Attention of Treasurer
(Telecopy No. 501-748-6392)


JPMorgan Chase Bank, N.A.,
   as Administrative Agent
   under the Credit Agreement
   referred to below
1111 Fannin St., 10th Floor
Houston, Texas  77002


Ladies and Gentlemen:


Effective as of [                    ] (the “Effective Date”), the undersigned
Tranche B-1 Lender hereby agrees to convert the principal amount of Tranche B-1
Term Loans set forth below into an equal principal amount of Tranche B-2 Term
Loans under and in accordance with the Third Amended and Restated Credit
Agreement dated as of July 17, 2006 and amended and restated as of February 23,
2012 (as further amended, amended and restated, modified or supplemented from
time to time, the “Credit Agreement”) by and among Windstream Corporation, the
Lenders party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent and Wells Fargo Bank, N.A., BNP Paribas, Bank of America, N.A.,
Citibank, N.A., Goldman Sachs Bank USA, Morgan Stanley Senior Funding Inc.,
Royal Bank of Canada, The Royal Bank of Scotland plc, SunTrust Bank, Barclays
Bank PLC, Deutsche Bank Securities Inc., Cobank ACB and Union Bank, N.A., as
Co-Documentation Agents.  Terms defined in the Credit Agreement are used herein
as therein defined.
 
This Conversion Agreement shall be construed in accordance with and governed by
the law of the State of New York.
 
Tranche B-1 Term Loans to be converted:  $[                         ].
 


[Signature pages to follow]

 
 

--------------------------------------------------------------------------------

 

 

 
[NAME OF LENDER]
 
 
By:
          Name:       Title:



Agreed and accepted:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
          Name:       Title:  

















WINDSTREAM CORPORATION
 
 
By:
          Name:       Title:  

 



 
 

--------------------------------------------------------------------------------

 

Schedule 2.01


Commitments And Term Loans1
 


Class
 
Per Lender
 
Aggregate
 
2015 Revolving Commitment
 
[On file with the Administrative Agent]
 
$1,250,000,000.00
 
Tranche A-2 Commitment
 
[On file with the Administrative Agent]
 
$21,959,437.50
 
Tranche A-3 Converted Term Commitment
 
[On file with the Administrative Agent]
 
$150,359,834.31
 
Tranche A-3 New Term Commitment
 
[On file with the Administrative Agent]
 
$280,000,000.00
 
Tranche B-1 Commitment
 
[On file with the Administrative Agent]
 
$283,840,614.19
 
Tranche B-2 Commitment
 
[On file with the Administrative Agent]
 
$1,053,717,670.56
 


 
____________________________

\1 As of the Third ARCA Effective Date, after giving effect to the conversions
set forth herein.
 

 
 

--------------------------------------------------------------------------------

 



Schedule 3.06


Disclosed Matters


None.

 
 

--------------------------------------------------------------------------------

 



Schedule 3.12
Subsidiaries


Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Access One Communications Corp.
NJ
N
Allworx Corp.
DE
N
Atlanta Data Link, LLC
GA
N
Birmingham Data Link, LLC
AL
N
Bishop Communications Corporation
MN
Y
Buffalo Valley Management Services, Inc.
DE
Y
Carolina Personal Communications, Inc.
NC
N
Cavalier IP TV, LLC
DE
N
Cavalier Services, LLC
DE
N
Cavalier Telephone Corporation
FE
N
Cavalier Telephone LLC
VA
N
Cavalier Telephone Mid-Atlantic LLC
DE
N
CavTel Holdings, LLC
DE
N
Chattanooga Data Link, Inc.
TN
N
Cincinnati Data Link, Inc.
OH
N
Cinergy Communications Company of Virginia
VA
Y
Communications Sales & Leasing, Inc.
MN
Y
Compco, Inc.
DE
N




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Conestoga Enterprises, Inc.
PA
Y
Conestoga Management Services, Inc.
DE
Y
Conestoga Wireless Company
PA
N
CT Cellular, Inc.
NC
Y
CT Communications, Inc.
NC
Y
CT Wireless Cable, Inc.
NC
Y
CTC Video Services, LLC
NC
N
D&E Communications, Inc.
DE
Y
D&E Investments, Inc.
NV
Y
D&E Management Services, Inc.
NV
Y
D&E Networks, Inc.
PA
Y
D&E Wireless, Inc.
PA
N
Elantic Networks, Inc.
DE
N
Equity Leasing, Inc.
NV
Y
FDN Supra, LLC
DE
N
Gabriel Communications Finance Company
DE
Y
Georgia Windstream, LLC
DE
N
Heart of the Lakes Cable Systems, Inc.
MN
Y
Hosted Solutions Charlotte, LLC
DE
Y
Hosted Solutions Raleigh, LLC
DE
Y




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Huntsville Data Link, LLC
AL
N
Indianapolis Data Link, Inc.
IN
N
Infocore, Inc.
PA
N
Intellifiber Networks, Inc.
VA
N
Iowa Telecom Data Services, L.C.
IA
Y
Iowa Telecom Technologies, LLC
IA
Y
IWA Services, LLC
IA
Y
KDL Communications Corporation
NV
Y
KDL Holdings, LLC
DE
Y
Kerrville Cellular, LLC
TX
Y
Kerrville Communications Corporation
DE
Y
Kerrville Mobile Holdings, LLC
TX
Y
Kerrville Wireless Holdings, LLC
TX
Y
Lakedale Communications, LLC
MN
Y
LDMI Telecommunications, Inc.
MI
N
Lexcom, Inc.
NC
Y
Lexington Data Link, Inc.
KY
N
Louisville Data Link, Inc.
KY
N
McLeod USA Information Services, LLC
DE
N
McLeod USA Purchasing LLC
IA
N




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
McLeod USA Telecommunications Services, LLC
IA
N
McLeod USA, LLC
DE
N
Memphis Data Link, Inc.
TN
N
MPX Inc.
DE
N
Nashville Data Link, Inc.
TN
N
Network Services Group, LLC
NV
N
Network Telephone Corporation
FL
N
New South Communications of Virginia, Inc.
DE
N
Norlight Communications, Inc.
NV
N
Norlight Information Services, LLC
WI
N
Norlight Telecommunications of Virginia, Inc.
VA
Y
NT Corporation
DE
N
NuVox, Inc.
DE
Y
Oklahoma Windstream, LLC
OK
Y
Omnicall, Inc.
SC
N
PAETEC Communications of Virginia
VA
N
PAETEC Communications, Inc.
DE
N
PAETEC Corp.
DE
N
PAETEC Holding Corp.
DE
N
PAETEC iTEL LLC
NC
N




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
PAETEC Realty LLC
NY
N
PAETEC Software Corp.
NY
N
PCS Licenses, Inc.
NV
Y
Progress Place Realty Holding Company, LLC
NC
Y
Shreveport Data Link, LLC
LA
N
SM Holdings, LLC
DE
N
Southwest Enhanced Network Services, LP
DE
Y
Talk America Holdings, Inc.
DE
N
Talk America of Virginia, Inc.
VA
N
Talk America, Inc.
PA
N
TC Services Holding Co., Inc.
PA
N
Technology Resource Solutions, Inc.
NY
N
Teleview, LLC
GA
Y
Texas Windstream, Inc.
TX
Y
The Other Phone Company, Inc.
FL
N
TriNet, LLC
GA
N
US Energy Partners, LLC
NY
N
US LEC Communications LLC
NC
N
US LEC of Alabama LLC
NC
N
US LEC of Florida LLC
NC
N




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
US LEC of Georgia LLC
DE
N
US LEC of Maryland LLC
NC
N
US LEC of North Carolina LLC
NC
N
US LEC of Pennsylvania LLC
NC
N
US LEC of South Carolina LLC
DE
N
US LEC of Tennessee LLC
DE
N
US LEC of Virginia LLC
DE
N
US LEC LLC
DE
N
Valor Telecommunications Enterprises Finance Corp.
DE
Y
Valor Telecommunications Enterprises II, LLC
DE
Y
Valor Telecommunications Enterprises, LLC
DE
Y
Valor Telecommunications Investments, LLC
DE
Y
Valor Telecommunications of Texas, LLC
DE
Y
WaveTel NC License Corporation
DE
N
Wavetel TN, LLC
DE
N
Wavetel, LLC
DE
N
Webserve, Inc.
NC
N
Windstream Accucomm Networks, LLC
GA
N
Windstream Accucomm Telecommunications, LLC
GA
N
Windstream Alabama, LLC
AL
Y




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Windstream Arkansas, LLC
DE
Y
Windstream Baker Solutions, Inc.
IA
Y
Windstream Buffalo Valley, Inc.
PA
N
Windstream Communications Kerrville, LLC
TX
Y
Windstream Communications Telecom, LLC
TX
Y
Windstream Communications, Inc.
DE
N
Windstream Concord Telephone, Inc.
NC
N
Windstream Conestoga, Inc.
PA
N
Windstream CTC Internet Services, Inc.
NC
Y
Windstream D&E Systems, Inc.
DE
N
Windstream D&E, Inc.
PA
N
Windstream Direct, LLC
MN
Y
Windstream EN-TEL, LLC
MN
Y
Windstream Florida, Inc.
FL
N
Windstream Georgia Communications, LLC
GA
N
Windstream Georgia Telephone, LLC
GA
N
Windstream Georgia, LLC
GA
N
Windstream Holding of the Midwest, Inc.
NE
Y
Windstream Hosted Solutions, LLC
DE
Y
Windstream Intellectual Property Services, Inc.
DE
Y




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Windstream Iowa Communications, Inc.
DE
Y
Windstream Iowa-Comm, Inc.
IA
Y
Windstream IT-Comm, LLC
IA
N
Windstream KDL, Inc.
KY
N
Windstream KDL-VA, Inc.
VA
Y
Windstream Kentucky East, LLC
DE
N
Windstream Kentucky West, LLC
KY
N
Windstream Kerrville Long Distance, LLC
TX
Y
Windstream Knoxville Data, Inc.
TN
N
Windstream Lakedale Link, Inc.
MN
Y
Windstream Lakedale, Inc.
MN
Y
Windstream Leasing, LLC
DE
Y
Windstream Lexcom Communications, Inc.
NC
N
Windstream Lexcom Entertainment, LLC
NC
Y
Windstream Lexcom Long Distance, LLC
NC
Y
Windstream Lexcom Wireless, LLC
NC
Y
Windstream Mississippi, LLC
DE
N
Windstream Missouri, Inc.
MO
N
Windstream Montezuma, Inc.
IA
Y
Windstream Nebraska, Inc.
DE
N

 
 
 
 

--------------------------------------------------------------------------------

 

 
Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Windstream Network Services of the Midwest, Inc.
NE
Y
Windstream New York, Inc.
NY
N
Windstream Norlight, Inc.
KY
N
Windstream North Carolina, LLC
NC
N
Windstream NorthStar, LLC
MN
Y
Windstream NTI, Inc.
WI
N
Windstream NuVox Arkansas, Inc.
DE
Y
Windstream NuVox Illinois, Inc.
DE
Y
Windstream NuVox Indiana, Inc.
DE
Y
Windstream NuVox Kansas, Inc.
DE
Y
Windstream NuVox Missouri, Inc.
DE
N
Windstream NuVox Ohio, Inc.
DE
N
Windstream NuVox Oklahoma, Inc.
DE
Y
Windstream NuVox, Inc.
DE
N
Windstream of the Midwest, Inc.
NE
N
Windstream Ohio, Inc.
OH
N
Windstream Oklahoma, LLC
DE
Y
Windstream Pennsylvania, LLC
DE
N
Windstream SHAL Networks, Inc.
MN
Y
Windstream SHAL, LLC
MN
Y




 
 

--------------------------------------------------------------------------------

 



Name of Subsidiary
 
Jurisdiction of Organization
 
Guarantor
 
Windstream South Carolina, LLC
SC
Y
Windstream Southwest Long Distance, LP
DE
Y
Windstream Standard, LLC
GA
N
Windstream Sugar Land, Inc.
TX
Y
Windstream Supply, LLC
OH
Y
Windstream Systems of the Midwest, Inc.
NE
N
Windstream Western Reserve, Inc.
OH
N
Wireless One of North Carolina, LLC
DE
Y
Xeta Technologies, Inc.
OK
N


